Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

OXFORD INDUSTRIES, INC. and
TOMMY BAHAMA GROUP, INC.,
as the Borrowers,

 

The Persons party hereto as the Guarantors,

 

The financial institutions party hereto as the Lenders,

 

The financial institutions party hereto as the Issuing Banks,

 

SUNTRUST BANK,
as the Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

 

REGIONS BANK,

as Documentation Agent,

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger and Bookrunner

 

 

June 14, 2012

 

--------------------------------------------------------------------------------


 

ARTICLE 1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

2

 

 

Section 1.1

Definitions

2

 

 

 

Section 1.2

Accounting Principles

48

 

 

 

Section 1.3

Other Interpretive Matters

49

 

 

 

Section 1.4

Certain Provisions Cumulative

49

 

 

ARTICLE 2.

THE LOANS AND THE LETTERS OF CREDIT

49

 

 

Section 2.1

Extension of Credit

49

 

 

 

Section 2.2

Manner of Borrowing and Disbursement of Loans

52

 

 

 

Section 2.3

Interest

57

 

 

 

Section 2.4

Fees

59

 

 

 

Section 2.5

Prepayment/Reduction of Commitment

60

 

 

 

Section 2.6

Repayment

61

 

 

 

Section 2.7

Notes; Loan Accounts

62

 

 

 

Section 2.8

Manner of Payment

63

 

 

 

Section 2.9

Reimbursement

67

 

 

 

Section 2.10

Pro Rata Treatment

68

 

 

 

Section 2.11

Application of Payments

68

 

 

 

Section 2.12

Use of Proceeds

70

 

 

 

Section 2.13

All Obligations to Constitute One Obligation

70

 

 

 

Section 2.14

Maximum Rate of Interest

70

 

 

 

Section 2.15

Letters of Credit

72

 

 

 

Section 2.16

Bank Products

78

 

 

 

Section 2.17

Additional Increase of Commitments; Additional Lenders

78

 

 

 

Section 2.18

Defaulting Lenders

80

 

 

ARTICLE 3.

GUARANTY

83

 

 

Section 3.1

Guaranty

83

 

 

 

Section 3.2

Special Provisions Applicable to Subsidiary Guarantors

87

 

 

ARTICLE 4.

CONDITIONS PRECEDENT

88

 

 

Section 4.1

Conditions Precedent to Initial Advance

88

 

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 4.2

Conditions Precedent to Each Advance

92

 

 

 

Section 4.3

Conditions Precedent to Each Letter of Credit

92

 

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

93

 

 

Section 5.1

General Representations and Warranties

93

 

 

 

Section 5.2

Representations and Warranties Relating to Credit Card Receivables and Accounts
Receivables

101

 

 

 

Section 5.3

Representations and Warranties Relating to Inventory

101

 

 

 

Section 5.4

Survival of Representations and Warranties, etc.

102

 

 

 

Section 5.5

Representations and Warranties Relating to Trademarks

102

 

 

ARTICLE 6.

GENERAL COVENANTS

102

 

 

Section 6.1

Preservation of Existence and Similar Matters

102

 

 

 

Section 6.2

Compliance with Applicable Law

103

 

 

 

Section 6.3

Maintenance of Properties

103

 

 

 

Section 6.4

Accounting Methods and Financial Records

103

 

 

 

Section 6.5

Insurance

103

 

 

 

Section 6.6

Payment of Taxes and Claims

104

 

 

 

Section 6.7

Visits and Inspections

104

 

 

 

Section 6.8

Intentionally Omitted

105

 

 

 

Section 6.9

ERISA

105

 

 

 

Section 6.10

Lien Perfection

105

 

 

 

Section 6.11

Location of Collateral

105

 

 

 

Section 6.12

Protection of Collateral

106

 

 

 

Section 6.13

Assignments and Records of Accounts

106

 

 

 

Section 6.14

Administration of Accounts

107

 

 

 

Section 6.15

Blocked Account Agreements

107

 

 

 

Section 6.16

Further Assurances

108

 

 

 

Section 6.17

Intentionally Omitted

109

 

 

 

Section 6.18

Indemnity

109

 

 

 

Section 6.19

Environmental Matters

109

 

 

 

Section 6.20

Formation of Subsidiaries

110

 

 

 

Section 6.21

Intentionally Omitted

110

 

2

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 6.22

Holding Company Dividends

110

 

 

ARTICLE 7.

INFORMATION COVENANTS

111

 

 

Section 7.1

Monthly and Quarterly Financial Statements and Information

111

 

 

 

Section 7.2

Annual Financial Statements and Information; Certificate of No Default

112

 

 

 

Section 7.3

Compliance Certificates

112

 

 

 

Section 7.4

Access to Accountants

112

 

 

 

Section 7.5

Additional Reports

113

 

 

 

Section 7.6

Notice of Litigation and Other Matters

114

 

 

ARTICLE 8.

NEGATIVE COVENANTS

116

 

 

Section 8.1

Funded Debt

116

 

 

 

Section 8.2

Guaranties

117

 

 

 

Section 8.3

Liens

118

 

 

 

Section 8.4

Restricted Payments

118

 

 

 

Section 8.5

Investments

119

 

 

 

Section 8.6

Affiliate Transactions

120

 

 

 

Section 8.7

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc.

120

 

 

 

Section 8.8

Fixed Charge Coverage Ratio

123

 

 

 

Section 8.9

Intentionally Omitted

123

 

 

 

Section 8.10

Intentionally Omitted

123

 

 

 

Section 8.11

Intentionally Omitted

123

 

 

 

Section 8.12

Sales and Leasebacks

124

 

 

 

Section 8.13

Amendment and Waiver

124

 

 

 

Section 8.14

ERISA Liability

124

 

 

 

Section 8.15

Prepayments

124

 

 

 

Section 8.16

Conduct of Business

125

 

 

 

Section 8.17

Inconsistent Agreements

125

 

 

ARTICLE 9.

DEFAULT

125

 

 

Section 9.1

Events of Default

125

 

 

 

Section 9.2

Remedies

128

 

3

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

ARTICLE 10.

THE ADMINISTRATIVE AGENT

130

 

 

Section 10.1

Appointment and Authorization

130

 

 

 

Section 10.2

Interest Holders

130

 

 

 

Section 10.3

Consultation with Counsel

130

 

 

 

Section 10.4

Documents

130

 

 

 

Section 10.5

Administrative Agent and Affiliates

131

 

 

 

Section 10.6

Responsibility of the Administrative Agent

131

 

 

 

Section 10.7

Action by Administrative Agent

131

 

 

 

Section 10.8

Notice of Default

132

 

 

 

Section 10.9

Responsibility Disclaimed

132

 

 

 

Section 10.10

Indemnification

132

 

 

 

Section 10.11

Credit Decision

133

 

 

 

Section 10.12

Successor Administrative Agent

133

 

 

 

Section 10.13

Administrative Agent May File Proofs of Claim

134

 

 

 

Section 10.14

Collateral

134

 

 

 

Section 10.15

Release of Collateral

135

 

 

ARTICLE 11.

MISCELLANEOUS

136

 

 

Section 11.1

Notices

136

 

 

 

Section 11.2

Expenses

138

 

 

 

Section 11.3

Waivers

139

 

 

 

Section 11.4

Set-Off

139

 

 

 

Section 11.5

Assignment

140

 

 

 

Section 11.6

Counterparts

142

 

 

 

Section 11.7

Governing Law

143

 

 

 

Section 11.8

Severability

143

 

 

 

Section 11.9

Headings

143

 

 

 

Section 11.10

Source of Funds

143

 

 

 

Section 11.11

Entire Agreement

143

 

 

 

Section 11.12

Amendments and Waivers

143

 

 

 

Section 11.13

Other Relationships

145

 

 

 

Section 11.14

Pronouns

146

 

4

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 11.15

Disclosure

146

 

 

 

Section 11.16

Replacement of Lender

146

 

 

 

Section 11.17

Confidentiality

146

 

 

 

Section 11.18

Revival and Reinstatement of Obligations

147

 

 

 

Section 11.19

Electronic Transmissions

147

 

 

 

Section 11.20

[Intentionally Omitted]

148

 

 

 

Section 11.21

Amendment and Restatement

148

 

 

ARTICLE 12.

YIELD PROTECTION

149

 

 

Section 12.1

Eurodollar Rate Basis Determination

149

 

 

 

Section 12.2

Illegality

149

 

 

 

Section 12.3

Increased Costs

150

 

 

 

Section 12.4

Effect On Other Advances

152

 

 

 

Section 12.5

Capital Adequacy

152

 

 

ARTICLE 13.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

153

 

 

Section 13.1

Jurisdiction and Service of Process

153

 

 

 

Section 13.2

Consent to Venue

154

 

 

 

Section 13.3

Waiver of Jury Trial

154

 

 

 

Section 13.4

The Administrative Borrower

154

 

 

 

Section 13.5

All Obligations to Constitute Joint and Several Obligations

155

 

EXHIBITS

 

Exhibit A

–

Form of Administrative Questionnaire

 

Exhibit B

–

Form of Assignment and Acceptance

 

Exhibit C

–

Form of Borrowing Base Certificate

 

Exhibit D-1

–

Form of Collateral Access Agreement – Landlord

 

Exhibit D-2

–

Form of Collateral Access Agreement - Bailee

 

Exhibit E

–

Form of Compliance Certificate

 

Exhibit F

–

Form of Notice of Conversion/Continuation

 

Exhibit G

–

Form of Request for Advance

 

Exhibit H

–

Form of Request for Issuance of Letter of Credit

 

Exhibit I

–

Form of Revolving Loan Note

 

Exhibit J

–

Form of Guaranty Supplement

 

Exhibit K

–

Form of Notice of Requested Commitment Increase

 

Exhibit L

–

Form of Daily Letter of Credit Report

 

Exhibit M

–

Form of Issuing Bank Joinder Agreement

 

 

5

--------------------------------------------------------------------------------


 

INDEX

 

 

 

 

Page

 

 

 

 

Exhibit N

–

Form of Use Agreement

 

 

SCHEDULES

 

Schedule 1(a)

–

Commitment Ratios

 

Schedule 1(b)

–

Liens

 

Schedule 1(c)

–

Excluded Subsidiaries

 

Schedule L-1

–

Existing Letters of Credit

 

Schedule 5.1(c)-1

–

Subsidiaries

 

Schedule 5.1(c)-2

–

Partnerships/Joint Ventures

 

Schedule 5.1(d)

–

Outstanding Capital Stock Ownership

 

Schedule 5.1(h)

–

Material Contracts

 

Schedule 5.1(i)

–

Labor Matters

 

Schedule 5.1(j)

–

Taxes

 

Schedule 5.1(n)

–

Litigation

 

Schedule 5.1(p)

–

Intellectual Property; Licenses and Certifications

 

Schedule 5.1(v)

–

Insurance

 

Schedule 5.1(x)-1

–

Leased Real Property

 

Schedule 5.1(x)-2

–

Owned Real Property

 

Schedule 5.1(y)

–

Environmental Matters

 

Schedule 5.1(aa)

–

Change of Name

 

Schedule 5.1(gg)

–

License Agreements

 

Schedule 6.11

–

Location of Collateral

 

Schedule 6.15

–

Bank and Investment Accounts

 

Schedule 8.1

–

Funded Debt as of the Agreement Date

 

Schedule 8.5

–

Investments/Guaranties as of the Agreement Date

 

Schedule 8.6

–

Affiliate Transactions

 

 

6

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2012, is
made by and among OXFORD INDUSTRIES, INC., a Georgia corporation (“Parent”),
TOMMY BAHAMA GROUP, INC., a Delaware corporation (“TBG”; together with Parent,
each referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), the Persons party hereto from time to time as Guarantors, the
financial institutions party hereto from time to time as Lenders, the financial
institutions party hereto from time to time as the Issuing Banks, and SUNTRUST
BANK, as the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the financial institutions party thereto
from time to time as Lenders (as defined in the Existing Credit Agreement (as
defined below)) and the Administrative Agent are parties to that certain Second
Amended and Restated Credit Agreement, dated as of August 15, 2008 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, in connection with the Existing Credit Agreement, the Borrowers and
certain of their subsidiaries executed and delivered the Security Documents (as
defined in the Existing Credit Agreement) in favor of the Administrative Agent
to secure the payment and performance of the Obligations (as defined under the
Existing Credit Agreement);

 

WHEREAS, each Borrower Party (as defined herein) acknowledges and agrees that
the security interests and Liens (as defined in the Existing Credit Agreement)
granted to the Administrative Agent pursuant to the Existing Credit Agreement
and the other Security Documents (as defined in the Existing Credit Agreement),
shall remain outstanding and in full force and effect, without interruption or
impairment of any kind, in accordance with the Existing Credit Agreement, and
shall continue to secure the Obligations (as defined herein);

 

WHEREAS, each Borrower Party acknowledges and agrees that (a) the Obligations
(as defined herein) represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Obligations (as
defined in the Existing Credit Agreement) arising in connection with the
Existing Credit Agreement and other Loan Documents (as defined in the Existing
Credit Agreement) executed in connection therewith; (b) the Borrower Parties
intend that the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith and
the collateral pledged thereunder shall secure, without interruption or
impairment of any kind, all existing Obligations (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and the other Loan

 

--------------------------------------------------------------------------------


 

Documents (as defined in the Existing Credit Agreement) executed in connection
therewith, as they may be amended, restated, renewed, extended, consolidated and
modified hereunder, together with all other obligations hereunder; (c) all Liens
(as defined in the Existing Credit Agreement) evidenced by the Loan Documents
(as defined in the Existing Credit Agreement) executed in connection therewith
are hereby ratified, confirmed and continued except to the extent such Loan
Documents are amended, restated, supplemented, terminated, released, satisfied
or otherwise modified in connection with this Agreement; and (d) the Loan
Documents (as defined herein) are intended to restate, renew, extend,
consolidate, amend and modify the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith;

 

WHEREAS, each party hereto intends that (a) the provisions of the Existing
Credit Agreement are hereby superseded and replaced by the provisions hereof;
(b) the Revolving Loan Notes (as defined herein) restate, renew, extend,
consolidate, amend, modify, replace, are substituted for and supersede in their
entirety, but do not extinguish, the Obligations (as defined in the Existing
Credit Agreement) arising under the Revolving Loan Notes (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement; and
(c) by entering into and performing their respective obligations hereunder, this
transaction shall not constitute a novation or an accord and satisfaction;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Existing Credit Agreement is hereby amended and restated as
follows:

 

ARTICLE 1.

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

 

Section 1.1            Definitions.  For the purposes of this Agreement:

 

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Borrower Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Borrower Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each Borrower Party’s rights to any goods represented by any of the
foregoing

 

2

--------------------------------------------------------------------------------


 

(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by any Lender (or any Affiliate of
any Lender) for the account of the Borrower Parties pursuant to agreement or
overdrafts.

 

“Activation Event” shall have the meaning specified in Section 6.15(a).

 

“Activation Notice” shall have the meaning specified in Section 6.15(a).

 

“Additional Amounts” shall have the meaning specified in Section 2.8(b)(i).

 

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.12.

 

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 10.10.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, Twenty-Third Floor, Atlanta, Georgia
30308, Attention: Group Portfolio Manager, or such other office as may be
designated by the Administrative Agent pursuant to the provisions of
Section 11.1.

 

“Administrative Borrower” shall have the meaning specified in Section 13.4.

 

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

 

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, the Borrowers pursuant to Section 2.2 on the occasion of
any borrowing and shall include, without limitation, all Agent Advances and
Swing Loans.

 

3

--------------------------------------------------------------------------------

 


 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person.  For purposes of this definition, “control”, when used with respect
to any Person, shall mean the direct or indirect beneficial ownership of twenty
percent (20%) or more of the outstanding Equity Interests of such Person.  For
purposes of this definition, “officer,” when used with respect to any Person,
shall mean its president, any vice president of such Person in charge of a
principal business unit, division or function (such as sales, administration or
finance) and any other Person who performs policy making functions for such
Person.

 

“Agent Advances” shall have the meaning specified in Section 2.1(f).

 

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized Revolving Loan Commitment plus
Loans (other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding of such Lender, divided by (b) the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances of all Lenders, which, as of the Agreement Date, are
set forth (together with Dollar amounts of the Revolving Loan Commitments) on
Schedule 1(a).

 

“Aggregate Letter of Credit Commitment” shall mean the several obligations of
the Issuing Banks to issue (or arrange with a Foreign Issuer for the issuance
of) Letters of Credit for the account of any Borrower Party from time to time in
an aggregate face amount not to exceed $235,000,000 pursuant to the terms of
this Agreement; provided, however, the aggregate face amount of all outstanding
Standby Letters of Credit shall not at any time exceed $30,000,000.

 

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate principal amount of all Letter of Credit
Obligations then outstanding.

 

“Agreement” shall mean this Third Amended and Restated Credit Agreement,
together with all Exhibits and Schedules hereto.

 

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory

 

4

--------------------------------------------------------------------------------


 

agencies applicable, whether by law or by virtue of contract, to such Person,
and all orders and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Applicable Margin” shall mean that per annum rate of interest determined as
follows:  with respect to each Advance and issuance of Letters of Credit, the
applicable margin shall be (a) from the Agreement Date through (and including)
the date two (2) Business Days after the delivery of the Borrowing Base
Certificate required pursuant to Section 7.5(a) for the period ended July 28,
2012, (i) for Eurodollar Advances, 1.75% plus the Incremental Facility Yield
Adjustment, if any, (ii) for Base Rate Advances, 0.75% plus the Incremental
Facility Yield Adjustment, if any, (iii) for Standby Letters of Credit, 1.75%
plus the Incremental Facility Yield Adjustment, if any, and (iv) for Documentary
Letters of Credit, 1.00% plus the Incremental Facility Yield Adjustment, if any,
and (b) thereafter, the applicable margin determined by the Administrative Agent
based upon the Average Availability for the fiscal quarter most recently ended
(with respect to which the Borrowing Base Certificate referred to below is
delivered), effective as of the third Business Day after the Borrowing Base
Certificate referred to in Section 7.5(a) is delivered by Parent to the
Administrative Agent for such fiscal quarter most recently ended, expressed as a
per annum rate of interest as follows:

 

 

 

 

 

Applicable Margin

 

Letter of Credit Fee

 

Level

 

Average Availability

 

Eurodollar
Advances

 

Base Rate
Advances

 

Standby
Letters of
Credit

 

Documentary
Letters of
Credit

 

I

 

Greater than or equal to 65% of the amount of the Revolving Loan Commitment then
in effect

 

1.50

%

0.50

%

1.50

%

0.75

%

II

 

Greater than or equal to 40% but less than 65% of the amount of the Revolving
Loan Commitment then in effect

 

1.75

%

0.75

%

1.75

%

1.00

%

III

 

Greater than or equal to 20% but less than 40% of the amount of the Revolving
Loan Commitment then in effect

 

2.00

%

1.00

%

2.00

%

1.25

%

IV

 

Less than 20% of the amount of the Revolving Loan Commitment then in effect

 

2.25

%

1.25

%

2.25

%

1.50

%

 

; provided, that each per annum rate of interest set forth above shall be
increased by the Incremental Facility Yield Adjustment, if any.

 

5

--------------------------------------------------------------------------------


 

In the event that Parent fails to timely provide the Borrowing Base Certificate
referred to above in accordance with the terms of Section 7.5(a), and without
prejudice to any additional rights under Section 9.2, as of the second Business
Day after delivery of such Borrowing Base Certificate was due until the date two
(2) Business Days following the date such Borrowing Base Certificate was
delivered, the applicable margin shall be the highest pricing level (i.e. Level
IV).  In the event that the information contained in any Borrowing Base
Certificate referred to above is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher interest rate for any
period (an “Applicable Period”) than the applicable margin actually applied for
such Applicable Period, then (i) Borrowers shall immediately deliver to the
Administrative Agent a correct Borrowing Base Certificate for such Applicable
Period, (ii) such higher applicable margin shall be deemed to have been in
effect for such Applicable Period, and (iii) the Borrowers shall immediately
deliver to the Administrative Agent full payment in respect of the accrued
additional interest on the Loans and Letters of Credit as a result of such
increased applicable margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.11 (it
being understood that nothing contained in this paragraph shall limit the rights
of the Administrative Agent and the other Lenders to exercise their rights under
Section 2.3(b) or Section 9.2).

 

“Approved Freight Handler” shall mean any Freight Handler that has delivered a
Lien Acknowledgement Agreement in favor of the Administrative Agent (including,
without limitation, any Freight Handler that has delivered a Lien
Acknowledgement Agreement in connection with the Existing Credit Agreement), so
long as such Lien Acknowledgement remains in full force and effect and the
Administrative Agent has not received any notice of termination with respect
thereto.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

 

“ASC 840-40 Capital Lease Obligations” shall mean obligations that are
classified as “Capital Lease Obligations” under GAAP due to the application of
ASC 840-40, and that, but for such regulation, would not constitute Capital
Lease Obligations.

 

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or Revolving Loan
Commitment.

 

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

 

“Availability” shall mean, as of any date of determination, the amount (if any)
by which (a) the lesser of (i) the Revolving Loan Commitment, and (ii) the
Borrowing Base

 

6

--------------------------------------------------------------------------------


 

as most recently reported by the Borrower Parties on or prior to such date of
determination (including the Borrowing Base Certificate described in clause
(c) of the definition of Senior Notes Repayment Date), exceeds (b) the Aggregate
Revolving Credit Obligations on such date of determination.

 

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Aggregate Letter of Credit Commitment at
such time less the aggregate amount of all Letter of Credit Obligations then
outstanding and (b) Availability at such time.

 

“Average Availability” shall mean, as of any date of determination with respect
to any period, the sum of daily Availability on each day during the applicable
period, divided by the number of days in such period.

 

“Bank Product Reserves” shall mean all reserves that the Administrative Agent,
from time to time, establishes in its Permitted Discretion for Bank Products
then provided or outstanding.

 

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by a Person who at the time such
services or facilities were extended was a Lender (or any Affiliate of a Lender)
and as to which the Administrative Borrower and the Lender (or Affiliate
thereof) providing such services or facilities has designated in a written
notice to the Administrative Agent that such services or facilities shall be
“Bank Products” under this Agreement (and such notice has not been subsequently
revoked by the Administrative Borrower and the Lender (or Affiliate thereof)
providing such services or facilities): (a) any treasury or other cash
management services, including (i) deposit account, (ii) automated clearing
house (ACH) origination and other funds transfer, (iii) depository (including
cash vault and check deposit), (iv) zero balance accounts and sweep, controlled
disbursement and other ACH Transactions, (v) return items processing,
(vi) controlled disbursement, (vii) positive pay, (viii) lockbox, (ix) account
reconciliation and information reporting, (x) payables outsourcing, (xi) payroll
processing, and (xii) trade finance services, (b) card services, including
(i) credit card (including purchasing card and commercial card), (ii) prepaid
card, including payroll, stored value and gift cards, (iii) merchant services
processing, and (iv) debit card services, (c) Lender Hedge Agreements and (d)
Lender Commodity Hedge Agreements.

 

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements and the Lender Commodity Hedge
Agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

 

“Base Rate” shall mean the higher of (i) the rate which the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (ii)

 

7

--------------------------------------------------------------------------------


 

the Federal Funds Rate, as in effect from time to time, plus one-half of one
percent (1/2%) per annum or (iii) the Eurodollar Rate determined on a daily
basis for a period of one (1) month plus 1.00% (any changes in such rates to be
effective as of the date of any change in such rate). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate of interest actually charged to any customer of the
Administrative Agent.  The Administrative Agent may make commercial loans or
other loans at rates of interest at, above, or below the Administrative Agent’s
prime lending rate.

 

“Base Rate Advance” shall mean an Advance which the Borrowers request to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2(b).

 

“Ben Sherman” shall mean Ben Sherman Limited, a private company limited by
shares incorporated under the laws of England.

 

“Blocked Account” shall have the meaning specified in Section 6.15(b).

 

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank or securities intermediary and the Administrative Agent, for the benefit of
the Lender Group, and acknowledged and agreed to by the applicable Borrower
Party, in form acceptable to the Administrative Agent in its sole discretion.

 

“Borrower” and “Borrowers” shall have the meanings specified in the preamble.

 

“Borrower Parties” shall mean, collectively, the Borrowers and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

 

“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).

 

“Borrowing Base” shall mean, at any particular time, the sum of:

 

(a)                                 90% of Eligible Credit Card Receivables;
plus

 

(b)                                 85% of Eligible Accounts; plus

 

(c)                                  90% of the appraised NOLV of Eligible
Domestic Inventory (other than Eligible Canadian Inventory); plus

 

(d)                                 an amount equal to the lesser of
(i) $15,000,000 or (ii) 90% of the appraised NOLV of Eligible Canadian
Inventory; plus

 

(e)                                  an amount equal to the lesser of (i) the
In-Transit Inventory Limit or (ii) 90% of the appraised NOLV of Eligible
In-Transit Inventory; plus

 

8

--------------------------------------------------------------------------------


 

(f)                                   an amount equal to the lesser of
(i) $65,000,000 or (ii) 90% of the amount of Eligible L/C Inventory; plus

 

(g)                                  on and after the Senior Notes Repayment
Date, an amount equal to the lesser of (i) $70,000,000 or (ii) 50% of the
appraised NOLV of Eligible Trademarks; plus

 

(h)                                 100% of Qualified Cash; minus

 

(i)                                     any Reserves.

 

The Borrowers and the Administrative Agent may amend this definition of
Borrowing Base (including any defined terms used, directly or indirectly, in
this definition of Borrowing Base) to take into account any Foreign Subsidiary
organized under the laws of Canada or any province thereof (excluding the
Province of Quebec) that becomes a Borrower Party in accordance with the terms
of Section 6.20 and to include in the Borrowing Base comparable assets and asset
classes of such Foreign Subsidiary organized under the laws of Canada or any
province thereof (excluding the Province of Quebec)) and the Borrowers, the
Administrative Agent and the Majority Lenders may amend this definition of
Borrowing Base (including any defined terms used, directly or indirectly, in
this definition of Borrowing Base) to take into account any Foreign Subsidiary
that becomes a Borrower Party in accordance with the terms of Section 6.20 and
to include in the Borrowing Base comparable assets and asset classes of such
Foreign Subsidiary); provided, however, in each case, such assets shall not be
included in the Borrowing Base calculation until the Administrative Agent
receives satisfactory field exams and appraisals with respect to such assets;
provided, further, in no event shall (i) the advances rates contained in the
definition of Borrowing Base be increased with respect to any comparable assets
or asset classes or (ii) the eligibility criteria contained in the definition of
Borrowing Base (or any definition used directly or indirectly therein) be any
less restrictive, taken as a whole, than the eligibility criteria applicable to
comparable assets or asset classes of the Borrower Parties organized under the
laws of Canada or any province thereof (excluding the Province of Quebec) or the
United States as in effect on the Agreement Date; provided, further, no assets
of any Foreign Subsidiary (other than Subsidiaries organized under the laws of
Canada or any province thereof (other than the Province of Quebec) shall be
included in the Borrowing Base if any Lender has provided written notice to the
Borrowers and the Administrative Agent that the inclusion thereof (or the
inclusion of such Foreign Subsidiary as a Guarantor) requires any Lender to
obtain any license, approval or consent of any Governmental Authority that has
not already been obtained.

 

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Administrative Borrower substantially in the form of Exhibit C.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia or is a day on which

 

9

--------------------------------------------------------------------------------


 

banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day in which banks are not open for dealings in
deposits of Dollars on the London interbank market.

 

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties and their Subsidiaries, the aggregate of all expenditures
made by the Borrower Parties and their Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset of Parent, including, without
limitation, Capitalized Lease Obligations of the Borrower Parties and their
Subsidiaries, but, for the avoidance of doubt, excluding ASC 840-40 Capital
Lease Obligations.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP, other
than ASC 840-40 Capital Lease Obligations.

 

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall have a consolidated net worth of at least $500,000,000, which
commercial paper will mature within one hundred eighty (180) days from the date
of the original issue thereof and is rated “P-1” or better by Moody’s or “A-1”
or better by S&P, (c) demand deposits and certificates of deposit and time
deposits maturing within three hundred sixty-five (365) days of the date of
purchase and issued by or maintained with a US national or state bank having
deposits totaling more than $500,000,000, and whose short-term debt is rated
“P-1” or better by Moody’s or “A-1” or better by S&P, (d) up to $100,000 per
institution and up to $1,000,000 in the aggregate in (i) short-term obligations
issued by any local commercial bank or trust company located in those areas
where the Borrower conducts its business, whose deposits are insured by the
Federal Deposit Insurance Corporation, or (ii) commercial bank-insured money
market funds, or any combination of the types of investments described in this
clause (d), and (e) overnight investments with such financial institutions
having a short term deposit rating of “P-1” or better by Moody’s, or “A-1” or
better by S&P.

 

“Cash Management Bank” shall have the meaning specified in Section 6.15(a).

 

“Cash Management Services” shall mean any services provided from time to time by
a Person who at the time such services or facilities were extended was a Lender
(or an Affiliate of any Lender) to any Borrower Party in connection with
operating, collections, payroll or other depository or disbursement accounts,
including automatic clearinghouse, controlled disbursement, depository, electric
funds transfer, information reporting, lockbox, stop payment, overdraft and/or
wire transfer services.

 

10

--------------------------------------------------------------------------------


 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Parent to any person or “group” (within the meaning of the SEA); (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any person or “group” (within the meaning of the SEA) of thirty-five percent
(35%) or more of the outstanding shares of the voting Equity Interests of
Parent; (c) as of any date a majority of the board of directors of Parent
consists (other than vacant seats) of individuals who were not either (i)
directors of Parent as of the Agreement Date, (ii) selected or nominated to
become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i), or (iii) selected or nominated
to become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i) and individuals described in
clause (ii); or (d) Parent shall cease to own and control, directly or
indirectly, 100% of the outstanding Equity Interests of TBG.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.

 

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lender Group, substantially in
the form of Exhibit D-1 or Exhibit D-2 or otherwise in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain other rights or interests such Person may hold in regard to the property
of any of the Borrower Parties and providing the Administrative Agent access to
its Collateral.

 

“Commitment Increase” shall have the meaning specified in Section 2.17(a)(i).

 

“Commitment Increase Cap” shall have the meaning specified in
Section 2.17(a)(i).

 

“Commodity Hedge Agreement” shall mean any swap, cap, collar, forward purchase
or similar agreements or arrangements dealing with commodity prices.

 

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit E.

 

“Confidential Information” shall have the meaning specified in Section 11.17.

 

11

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Disbursement Account” shall have the meaning specified in
Section 2.2(f).

 

“Credit Card Issuer” shall mean any Person (other than a Borrower Party) who
issues or whose members issue credit cards, including without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc., or any proprietary card issuer reasonably
acceptable to the Administrative Agent.

 

“Credit Card Receivables” shall mean each Account together with all income,
payments and proceeds thereof, owed by a Credit Card Issuer or Credit Card
Processor to a Borrower Party resulting from charges by a customer of a Borrower
Party on credit or debit cards issued or processed by such Credit Card Issuer or
Credit Card Processor in connection with the sale of goods by a Borrower Party,
or services performed by a Borrower Party, in each case in the ordinary course
of its business.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower Party’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

 

“Customer Dispute” shall mean all instances in which (a) a customer of a
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by such Borrower as a valid return or rejection, or (b) a customer
of a Borrower has otherwise affirmatively asserted grounds for nonpayment of an
Account, including, without limitation, any repossession of goods by such
Borrower, or any claim by an Account Debtor of total or partial failure of
delivery, set-off, counterclaim, or breach of warranty.

 

“Date of Issue” shall mean the date on which an Issuing Bank issues (or, at the
direction of an Issuing Bank, a Foreign Issuer issues) a Letter of Credit
pursuant to Section 2.15.

 

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving

 

12

--------------------------------------------------------------------------------


 

of notice (or both) that would be necessary in order to constitute such event an
Event of Default.

 

“Default Rate” shall mean a simple per annum interest rate equal to, (a) with
respect to all outstanding principal, the sum of (i) the applicable Interest
Rate Basis, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2.00%), and (b) with respect to all other Obligations (other than Obligations
from Bank Products), the sum of (i) the Base Rate, plus (ii) the Applicable
Margin applicable to Base Rate Advances plus (iii) two percent (2.00%);
provided, however, that (y) as to any Eurodollar Advance outstanding on the date
that the Default Rate becomes applicable, the Default Rate shall be based on the
then applicable Eurodollar Basis until the end of the current Eurodollar Advance
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time and (z) as to any Base Rate Advance outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.

 

“Defaulting Lender” shall mean, as determined by the Administrative Agent, any
Lender that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder (unless
such Lender shall have notified the Administrative Agent and the Administrative
Borrower in writing of its good faith determination that a condition under
Section 4.2 has not been satisfied), (b) has notified the Administrative Agent,
the Issuing Banks, the Swing Bank, any Lender and/or the Borrowers in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after request by the Administrative Agent prompted by any evidence of facts
described in clause (b) with respect to such Lender, to confirm in writing that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Loans (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), (d) has otherwise failed to pay over to the
Administrative Agent, any Issuing Bank, any Swing Bank or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or (e) in
the case of a Lender that has a Revolving Loan Commitment or obligations with
respect to outstanding Letters of Credit or Swing Loans outstanding at such
time, shall take, or is the Subsidiary of any Person that has taken, any action
or be (or is) the subject of any Insolvency

 

13

--------------------------------------------------------------------------------


 

Proceeding (or any comparable proceeding initiated by a regulatory authority
having jurisdiction over such Lender or such Person); provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender shall be conclusive and binding
absent manifest error and such Defaulting Lender shall be deemed a Defaulting
Lender upon delivery of written notice from the Administrative Agent to Parent,
each Issuing Bank, each Swing Bank and each Lender of such determination.

 

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve month period, that is the result
of dividing the Dollar amount of (a) bad debt write downs, discounts,
advertising allowances, credits or other dilutive items with respect to each
Borrower Party’s Accounts during such period, by (b) each Borrower Party’s
billings with respect to Accounts during such period.

 

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by the amount
which Dilution is in excess of five percent (5.00%), rounded down to the nearest
one-tenth of a percentage point (0.10%).

 

“Disbursement Account” shall mean account number 8800828975 maintained at
SunTrust Bank, or as otherwise designated to the Administrative Agent by the
Administrative Borrower.

 

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

 

“Documentary Letter of Credit” shall mean a documentary Letter of Credit issued
in respect of the purchase of goods or services by any Borrower Party in the
ordinary course of its business.

 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is organized
and existing under the laws of the US or any state or commonwealth thereof or
under the laws of the District of Columbia, but shall not include US Ben Sherman
Holdco.

 

“EBITDA” shall mean, with respect to the Borrowers and their Subsidiaries for
any period, an amount equal to (a) EBITDAR for such period minus (b) to the
extent

 

14

--------------------------------------------------------------------------------


 

added in determining EBITDAR for such period, Rent Expense for such period.

 

“EBITDAR” shall mean, with respect to the Borrowers and their Subsidiaries for
any period, an amount equal to the sum of (a) Net Income for such period plus
(b) to the extent deducted in determining Net Income for such period,
(i) Interest Expense, (ii) income tax expense, (iii) Rent Expense, (iv) loss
from extraordinary items, (v) depreciation and amortization expense and
(vi) non-cash items related to (1) LIFO charges, (2) purchase accounting items
and (3) loss on debt extinguishment, in each case, determined on a consolidated
basis in accordance with GAAP in each case for such period; provided, however,
that if any such calculation includes any period in which an acquisition or sale
of a Person or all or substantially all of the assets of a Person occurred, then
such calculation shall be made on a Pro Forma Basis.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

“Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrower Parties that the Administrative Agent, in the exercise of its Permitted
Discretion, determines to be Eligible Accounts; provided, however, that, without
limiting the right of the Administrative Agent to establish other criteria of
ineligibility, Eligible Accounts shall not include any of the following
Accounts:

 

(a)                                 Accounts with respect to which more than one
hundred twenty (120) days have elapsed since the original invoice therefor or
sixty (60) days since the due date of the original invoice;

 

(b)                                 Accounts with respect to which any of the
representations, warranties, covenants and agreements contained in Section 5.2
are not or have ceased to be complete and correct or have been breached;

 

(c)                                  Accounts with respect to which, in whole or
in part, a check, promissory note, draft, trade acceptance or other instrument
for the payment of money has been received, presented for payment and returned
uncollected for any reason, unless the Account Debtor subsequently honors such
check, note, draft, acceptance or instrument or pays such Account or part
thereof paid therewith;

 

(d)                                 Accounts as to which the Borrower Party has
not performed, as of the applicable date of calculation, all of its obligations
then required to have been performed, including, without limitation, the
delivery of merchandise or rendition of services applicable to such Accounts;

 

15

--------------------------------------------------------------------------------


 

(e)                                  Accounts as to which any one or more of the
following events has occurred with respect to the Account Debtor on such
Accounts:  death or judicial declaration of incompetency of such Account Debtor
who is an individual; the filing by or against such Account Debtor of a request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as a bankrupt, winding-up, or other relief under the bankruptcy,
insolvency, or similar laws of the US, any state or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; the making of any general
assignment by such Account Debtor for the benefit of creditors; the appointment
of a receiver or trustee for such Account Debtor or for any of the assets of
such Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of Insolvency Proceeding (under
the bankruptcy laws of the US or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, such Account Debtor; the sale, assignment, or
transfer of all or substantially all of the assets of such Account Debtor unless
the obligations of such Account Debtor in respect of the Accounts are assumed by
and assigned to such purchaser or transferee; the nonpayment generally by such
Account Debtor of its debts as they become due; or the cessation of the business
of such Account Debtor as a going concern; provided, however, that the foregoing
shall not include post-petition Accounts of an Account Debtor to the extent that
(i) such Accounts constitute Accounts of such Account Debtor as a
“debtor-in-possession” and (ii) such Accounts have been approved by the
Administrative Agent in its Permitted Discretion;

 

(f)                                   Accounts of an Account Debtor for whom
fifty percent (50%) or more of the aggregate Dollar amount of such Account
Debtor’s outstanding Accounts are classified as ineligible under the criteria
set forth in clause (a) hereof;

 

(g)                                  Accounts which represent the remaining
obligations for partially paid invoices;

 

(h)                                 Accounts owed by an Account Debtor which:
(i)(A) does not maintain its chief executive office or have a material presence
in the US or in Canada and (B) is not organized under the laws of the US or any
state or territory thereof or of Canada or any province thereof; or (ii) is the
government of any foreign country or sovereign state, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof; except to the
extent that such Accounts are secured or payable by a letter of credit or
acceptance, or insured under foreign credit insurance in each case, on terms and
conditions satisfactory to the Administrative Agent in its Permitted Discretion;

 

(i)                                     Accounts owed by an Account Debtor which
is an Affiliate or employee of any Borrower Party;

 

(j)                                    Accounts which are owed by an Account
Debtor to which the Borrower Party is indebted in any way, or which are subject
to any right of setoff by the

 

16

--------------------------------------------------------------------------------


 

Account Debtor, including, without limitation, for co-op advertising, rebates,
incentives and promotions, to the extent of such indebtedness or right of setoff
and without duplication of any such indebtedness or right of setoff accounted
for in the calculation of Dilution;

 

(k)                                 Accounts which are subject to any Customer
Dispute, but only to the extent of the amount in dispute;

 

(l)                                     Accounts which are owed by the
government of the US, or any department, agency, public corporation, or other
instrumentality thereof (excluding Accounts owed by the Army & Air Force
Exchange Service (“AAFES”) to the extent such AAFES Accounts do not exceed
$2,000,000), unless all required procedures for the effective collateral
assignment of the Accounts under the Federal Assignment of Claims Act of 1940
have been complied with to the Administrative Agent’s reasonable satisfaction
with respect to such Accounts;

 

(m)                             Accounts which are owed by any state,
municipality, territory or other political subdivision of the US, or any
department, agency, public corporation, or other instrumentality thereof and as
to which the Administrative Agent determines in its Permitted Discretion that
the Administrative Agent’s security interest therein is not or cannot be
perfected or cannot be enforced against the applicable Account Debtor;

 

(n)                                 Accounts which represent third-party leasing
transactions;

 

(o)                                 Accounts which represent sales on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment
or other repurchase or return basis;

 

(p)                                 Accounts which represent any contractual
obligation, based on a percentage of sales or otherwise, that must be collected
from the Account Debtor and paid by the Borrower Party to a third party as a
“pass-through” item, but only to the extent of the amount of such pass-through;

 

(q)                                 Accounts which are evidenced by a promissory
note or other instrument or by chattel paper;

 

(r)                                    Accounts as to which the applicable
Account Debtor has not been sent an invoice or for which are partially billed;

 

(s)                                   Accounts with respect to which the Account
Debtor is located in a state or jurisdiction that requires, as a condition to
access to the courts of such jurisdiction, that a creditor qualify to transact
business, file a business activities report or other report or form, or take one
or more other actions, unless the Borrower Party has so qualified, filed such
reports or forms, or taken such actions (and, in each case, paid any required
fees or other charges), except to the extent that the Borrower Party may qualify
subsequently as a foreign entity authorized to transact business in such state
or

 

17

--------------------------------------------------------------------------------


 

jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by the Administrative Agent to be significant in amount, and such
later qualification cures any bar to access to such courts to enforce payment of
such Account;

 

(t)                                    Accounts which are not a bona fide, valid
and, to the best of the Borrower Parties’ knowledge, enforceable obligation of
the Account Debtor thereunder;

 

(u)                                 Accounts which are owed by an Account Debtor
with whom any Borrower Party has any agreement or understanding for deductions
from the Accounts, except for discounts or allowances which are made in the
ordinary course of business for prompt payment or volume purchases and which
discounts or allowances are reflected in the calculation of the face value of
each invoice related to such Accounts, or Accounts with respect to which a debit
or chargeback has been issued or generated, in each case to the extent of such
deduction and without duplication of any such deduction accounted for in the
calculation of Dilution;

 

(v)                                 Accounts which are not subject to a valid
and continuing first priority Lien in favor of the Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Documents as to which all
action necessary or desirable to perfect such security interest shall have been
taken, and to which the Borrower Party has good and marketable title, free and
clear of any Liens (other than Liens in favor of the Administrative Agent, for
the benefit of the Lender Group, and Permitted Liens);

 

(w)                               Accounts which are owed by an Account Debtor
to the extent that such Account, together with all other Accounts owing by the
same Account Debtor and its Affiliates, exceed twenty-five percent (25%) of all
Eligible Accounts;

 

(x)                                 Accounts which represent rebates, refunds or
other similar transactions, but only to the extent of the amount of such rebate,
refund or similar transaction;

 

(y)                                 Accounts as to which a security agreement,
financing statement, equivalent security or Lien instrument or continuation
statement is on file or of record in any public office, except any such as may
have been filed in favor of the Administrative Agent, for the benefit of the
Lender Group, pursuant to the Security Documents, any such evidencing or
relating to a Permitted Lien, and any such with respect to a Lien granted by an
Account Debtor in favor of a Borrower Party; or

 

(z)                                  Accounts which constitute Eligible Credit
Card Receivables.

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of the Revolving Loan
Commitment, the Issuing Banks, and (iii) unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) a Default exists, the

 

18

--------------------------------------------------------------------------------


 

Administrative Borrower, such approvals of the Administrative Agent, the Issuing
Banks and the Administrative Borrower not to be unreasonably withheld or
delayed; provided, however, that if the consent of the Administrative Borrower
to an assignment or to an Eligible Assignee is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified in Section 11.5(b)), the Administrative Borrower shall be deemed to
have given its consent five (5) Business Days after the date notice thereof has
been delivered by the assigning Lender (through the Administrative Agent) unless
such consent is expressly refused by the Administrative Borrower prior to such
fifth (5th) Business Day.

 

“Eligible Canadian Inventory” shall mean, at any particular date, Inventory that
otherwise satisfies the eligibility requirements of Eligible Domestic Inventory
except that it is located in Canada (excluding the Province of Quebec).

 

“Eligible Credit Card Receivables”  shall mean, at any particular date, each
Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Credit Card Receivable (i) has been earned by performance, represents the bona
fide amounts due to a Borrower Party from a Credit Card Issuer or from a Credit
Card Processor, and was originated in the ordinary course of business of such
Borrower Party, and (ii) is not ineligible for inclusion in the calculation of
the Borrowing Base pursuant to any of clauses (a) through (l) below.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a Borrower Party as payee or
remittance party.  In determining the amount to be so included, the face amount
of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower Party may be obligated to rebate to a customer, a Credit Card
Issuer or a Credit Card Processor pursuant to the terms of any agreement or
understanding) and (ii) the aggregate amount of all cash received in respect of
such Account but not yet applied by the applicable Borrower Party to reduce the
amount of such Credit Card Receivable.  Any Credit Card Receivables meeting the
foregoing criteria shall be deemed Eligible Credit Card Receivables but only as
long as such Credit Card Receivable is not included within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:

 

(a)                                 Credit Card Receivables which do not
constitute an “Account” (as defined in the UCC);

 

(b)                                 Credit Card Receivables that have been
outstanding for more than five (5) Business Days from the date of sale of goods
or services giving rise to such Credit Card Receivables;

 

19

--------------------------------------------------------------------------------


 

(c)                                  Credit Card Receivables with respect to
which a Borrower Party does not have good, and valid title, free and clear of
any Lien (other than Liens granted to the Administrative Agent and other
Permitted Liens);

 

(d)                                 Credit Card Receivables that are not subject
to a first priority security interest in favor of the Administrative Agent
(other than Permitted Liens having priority over the Lien of the Administrative
Agent under Applicable Law) (it being the intent that chargebacks in the
ordinary course by such Credit Card Processors and Credit Card Issuers shall not
be deemed violative of this clause);

 

(e)                                  Credit Card Receivables which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (but only to the extent of such claim,
counterclaim, offset or chargeback);

 

(f)                                   Credit Card Receivables as to which the
Credit Card Processor has the right under certain circumstances to require a
Borrower Party to repurchase the Accounts from such Credit Card Processor;

 

(g)                                  Credit Card Receivables due from a Credit
Card Issuer or Credit Card Processor of the applicable credit card which is the
subject of any bankruptcy or Insolvency Proceedings;

 

(h)                                 Credit Card Receivables which are not a
valid, legally enforceable obligation of the applicable Credit Card Issuer with
respect thereto;

 

(i)                                     Credit Card Receivables which do not
conform in all material respects to all representations, warranties or other
provisions in the Loan Documents relating to Credit Card Receivables;

 

(j)                                    Credit Card Receivables which are
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Administrative Agent and, to
the extent necessary or appropriate, endorsed to the Administrative Agent;

 

(k)                                 Credit Card Receivables arising from the use
of a private label credit card (i.e., any Credit Card Receivable where a
Borrower Party or an Affiliate of a Borrower Party is the Credit Card Issuer);
or

 

(l)                                     Credit Card Receivables arising from the
use of a “co-branded” credit card which are deemed ineligible for inclusion in
the Borrowing Base by the Administrative Agent in the exercise of its Permitted
Discretion.

 

“Eligible Domestic Inventory” shall mean, as of any particular date, the portion
of the Inventory of each Borrower Party that the Administrative Agent, in the
exercise of its Permitted Discretion, determines to be Eligible Domestic
Inventory;

 

20

--------------------------------------------------------------------------------


 

provided, however, that without limiting the right of the Administrative Agent
to establish other criteria of ineligibility, Eligible Domestic Inventory shall
not include any of the following Inventory:

 

(a)                                 Inventory that is not owned solely by a
Borrower Party;

 

(b)                                 Inventory that does not conform to all of
the warranties and representations regarding the same which are set forth in
this Agreement or any of the other Loan Documents;

 

(c)                                  Inventory that is not located in the US
either (i) on real property owned by a Borrower Party, (ii) at any leased
premises where the fair market value of the Inventory stored or located at such
leased premises is $100,000 or less, (iii) on leased premises in regard to which
the landlord thereof shall have executed and delivered to the Administrative
Agent a Collateral Access Agreement or with respect to which the Administrative
Agent has established a Rent Reserve, or (iv) at premises where a bailee,
warehouseman or similar party is in possession of such Inventory and shall have
executed and delivered to the Administrative Agent a Collateral Access
Agreement; provided, however, Eligible Domestic Inventory shall not include any
Inventory at any location where the aggregate fair market value of all Inventory
at such location, together with all other Inventory located within a reasonable
proximity to such location, is less than $50,000;

 

(d)                                 Inventory that is subject to any asserted
claim of reclamation, Lien, adverse claim, interest or right (other than Liens
in favor of the Administrative Agent, Permitted Liens and claims, interests,
rights or other encumbrances arising from a licensing, patent, royalty,
trademark, trade name or copyright agreement with a third party so long as, if
requested by the Administrative Agent in its Permitted Discretion, any such
Inventory is subject to a Licensor Consent) of any other Person, but solely to
the extent of the amount of such Lien, claim, interest or right;

 

(e)                                  Inventory that has been consigned for sale
to or by any Person;

 

(f)                                   Inventory that is not in good condition or
does not meet all standards imposed by any Person having regulatory authority
over such goods or their use and/or sale, or Inventory that is not currently
saleable in the normal course of a Borrower Party’s business;

 

(g)                                  Inventory that consists of work-in-process;

 

(h)                                 Inventory scheduled for return to
vendors, Inventory which is obsolete or slow-moving (for purposes of this
subsection, what constitutes “obsolete or slow-moving” Inventory shall be
determined by the Administrative Agent in its Permitted Discretion), display
items, packaging materials, labels or name plates or similar supplies;

 

21

--------------------------------------------------------------------------------


 

(i)                                     Inventory that is not personal property
in which a Borrower Party has granted a valid and continuing first priority Lien
in favor of the Administrative Agent, for the benefit of the Lender Group,
pursuant to the Security Documents, or as to which all action necessary to
perfect such security interest has not been taken;

 

(j)                                    Inventory that is covered, in whole or in
part, by any security agreement, financing statement, equivalent security or
Lien instrument or continuation statement which is on file or of record in any
public office, except (i) such as may have been filed in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents or (ii) such as may have been filed with respect to Permitted
Liens;

 

(k)                                 Inventory which constitutes In-Transit
Inventory or Eligible L/C Inventory; and

 

(l)                                     Inventory that is subject to any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third party requiring the payment of royalties or fees or requiring the
consent of the licensor for a sale thereof by the Administrative Agent and is
not subject to a Licensor Consent that has been requested by the Administrative
Agent in its Permitted Discretion.

 

“Eligible Inventory” shall mean, collectively, Eligible Domestic Inventory,
Eligible Canadian Inventory, Eligible In-Transit Inventory and Eligible L/C
Inventory.

 

“Eligible In-Transit Inventory” means all finished goods which constitute
In-Transit Inventory (without duplication of any Eligible L/C Inventory,
Eligible Canadian Inventory or Eligible Domestic Inventory) owned any Borrower
Party, which such Inventory is in transit to a Borrower Party’s location in the
US or Canada (excluding the Province of Quebec) or to a customer of a Borrower
Party that will take delivery of such Inventory at the port of destination
located in the US or Canada (excluding the Province of Quebec) and as to which
such In-Transit Inventory: (i) shall be the subject of a bill of lading or a
cargo receipt that (A)(x) in the case of a negotiable bill of lading or
negotiable cargo receipt, is consigned to the Administrative Agent or an Issuing
Bank (either directly or by means of endorsement) or (y) in the case of a
non-negotiable bill of lading or non-negotiable cargo receipt, is consigned to
the Administrative Agent or an Issuing Bank (either directly or by means of
endorsements) or to a Borrower Party if such bill of lading or cargo receipt
shall state “[Name of applicable Borrower Party], subject to the security
interest of SunTrust Bank, as agent, 303 Peachtree Street, Twenty-Third Floor,
Atlanta, Georgia 30308” thereon and (B) was issued by the carrier respecting the
subject In-Transit Inventory, (ii) is insured in accordance with Section 6.5,
(iii) with respect to In-Transit Inventory that is subject to a non-negotiable
bill of lading or non-negotiable cargo receipt, such In-Transit Inventory shall
be in the physical possession of an Approved Freight Handler and (iv) would not
be deemed ineligible for inclusion in the Borrowing Base under clauses (a), (b),
(d) (other than in respect of any possessory Lien of the related common carrier
or any Lien in favor of a related Approved Freight Handler), (e), (f), (g), (h),
(j) or (l) of the definition of Eligible Domestic Inventory,

 

22

--------------------------------------------------------------------------------


 

treating such eligibility criteria as applicable to such In-Transit Inventory. 
Upon the request of the Administrative Agent, the Borrower Parties shall
promptly deliver to the Administrative Agent copies of all such bills of lading
or cargo receipts.

 

“Eligible L/C Inventory” shall mean an amount equal to the aggregate face amount
of all Documentary Letters of Credit (other than Letters of Credit covering
Eligible In-Transit Inventory, Eligible Canadian Inventory or Eligible Domestic
Inventory) issued and outstanding on behalf of a Borrower Party in connection
with the purchase of goods that would constitute Eligible Domestic Inventory,
Eligible Canadian Inventory or Eligible In-Transit Inventory upon delivery to
the applicable Borrower Party, or would result in Eligible Accounts upon sale,
(and to the extent such goods underlying any such Documentary Letters of Credit
are in the possession of a Freight Handler, such Freight Handler is an Approved
Freight Handler) excluding the portion of the face amount of any Documentary
Letter of Credit relating to goods that are or are to become Inventory which are
scheduled to be shipped by the seller or manufacturer more than sixty (60) days
after such date of determination.

 

“Eligible Trademarks” shall mean, at any particular date, (a) all United States
registered trademarks and trademark applications owned by TBG (and all United
States registered copyrights related thereto and used in connection therewith)
and all United States registered trademarks and trademark applications owned by
Sugartown (and all United States registered copyrights related thereto and used
in connection therewith), (b) at the option of the Borrowers, any other United
States registered trademarks or trademark applications owned by any Borrower
Party and (c) at the option of the Borrowers, any trademarks or trademark
applications owned by any Borrower Party and registered in the Canadian
Intellectual Property Office, in each case, that satisfies the following
criteria at the time of determination: (i) the Administrative Agent shall have
been granted a first priority lien on such trademarks, trademark applications
and copyrights and (ii) the Administrative Agent shall have received appraisals
of such trademarks, trademark applications and copyrights on the Closing Date
and such annual appraisals of such trademarks, trademark applications and
copyrights as are required pursuant to Section 6.7.

 

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.

 

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 

23

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

 

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

 

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) a Reportable Event; (b) the withdrawal of any Borrower Party or
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the complete or partial
withdrawal of any Borrower Party or any ERISA Affiliate from any Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a Title IV Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution of proceedings to terminate a Title IV Plan
or Multiemployer Plan by the PBGC; (f) the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA, or a reasonably credible
written notification of such reorganization or insolvency sent pursuant to
Section 4242 or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within thirty (30) days; (h) any
other event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (i) the
revocation of a Plan’s tax-qualified status under Code Section 401(a); (j) the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (k) a Title IV Plan is in “at risk status” within the meaning of Code
Section 430(i); or (l) a Multiemployer Plan is in “endangered status” or
“critical status” within the meaning of Code Section 432(b).

 

“E-System” means any electronic system, including Intralinks® and any other
internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Affiliates or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eurodollar Advance” shall mean an Advance which the Administrative Borrower
requests to be made as a Eurodollar Advance or which is continued as or
converted to a Eurodollar Advance, in accordance with the provisions of Section
2.2(c).

 

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), three (3), or six (6) month period, as selected by the
Administrative Borrower pursuant to Section 2.2(c), during which the applicable
Eurodollar Rate (but not the Applicable Margin) shall remain unchanged. 
Notwithstanding the foregoing,

 

24

--------------------------------------------------------------------------------


 

however: (a) any applicable Eurodollar Advance Period which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Eurodollar Advance Period shall end on the next preceding Business
Day; (b) any applicable Eurodollar Advance Period which begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Eurodollar Advance Period is to end shall (subject to clause (a)
above) end on the last day of such calendar month; and (c) no Eurodollar Advance
Period shall extend beyond the Maturity Date or such earlier date as would
interfere with the repayment obligations of the Borrowers under Section 2.6.

 

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one minus the Eurodollar Reserve Percentage, stated as a
decimal.  The Eurodollar Basis shall remain unchanged during the applicable
Eurodollar Advance Period, except for changes to reflect adjustments in the
Eurodollar Reserve Percentage.

 

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the rate per
annum quoted on the display designated on that page of Reuters Screen LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London, England time) two (2) Business
Days prior to the applicable date of determination; provided, however, that if
no such quoted rate appears on such page, the rate used for such Eurodollar
Advance Rate shall be the per annum rate of interest determined by the
Administrative Agent to be the rate at which Dollar deposits for such Eurodollar
Advance Period are offered to the Administrative Agent by major banks in the
London interbank Eurodollar market at or about 10:00 a.m. (Atlanta, Georgia
time) two (2) Business Days prior to such date of determination.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D).  Eurodollar Advances shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent under
Regulation D.  The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.  The
Eurodollar Basis for any Eurodollar Advance shall be adjusted automatically on
and as of the effective date of any changes in the Eurodollar Reserve
Percentage.

 

25

--------------------------------------------------------------------------------


 

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

“Excluded Deposit Accounts” shall mean, collectively, (i) each disbursement
account that has a balance no greater than the amount necessary to cover
outstanding checks drawn on such account, (ii) petty cash deposit accounts for
retail stores that have a balance (determined on an average basis for all retail
stores as of any date of determination) no greater than $5,000 per retail store,
(iii) any employee benefit trust account, so long as the balance therein does
not exceed as of any date of determination the Administrative Borrower’s
estimate of employee benefit claims to be paid in the remaining portion of such
fiscal year (or, with respect to any date of determination in the last fiscal
month of any fiscal year, the Administrative Borrower’s estimate of employee
benefit claims to be paid in the remaining portion of such fiscal year and
during the next succeeding fiscal year) from such date of determination
(provided, that at any time that a Default exists, Borrower Parties shall not
deposit additional funds into such account except to the extent necessary to pay
accrued and unpaid employee benefit claims that are then due and payable) and
(iv) other deposit accounts with balances not to exceed $1,000,000 in the
aggregate.

 

“Excluded Subsidiary” shall mean any Person acquired or formed after the
Agreement Date which (i) would be a Subsidiary of a Borrower Party but for the
exclusion of “Excluded Subsidiaries” in the proviso of the definition of
Subsidiary, (ii) is not a Wholly Owned Subsidiary of a Borrower Party and (iii)
is (or whose parent is) contractually prohibited from executing a Guaranty
Supplement, granting a Lien in favor of the Administrative Agent as required
under Section 6.20 or having its Equity Interest pledged to secure the
Obligations; provided, however, if such Subsidiary is not contractually
prohibited from taking all of the actions described in clause (iii) above, then
it shall be deemed an “Excluded Subsidiary” only with respect to the actions
which it or its parent is contractually prohibited from taking.

 

“Excluded Tax” means with respect to any member of the Lender Group, (a) Taxes
imposed on or measured by net income, net profits, net worth or capital,
franchise or doing business Taxes, branch profit Taxes and similar Taxes, in
each case, imposed on such member of the Lender Group by the United States or by
the jurisdiction or any political subdivision thereof under the laws of which
such member of the Lender Group is organized; (b) Taxes imposed as a result of a
present or former connection between such member of the Lender Group and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from such member of the Lender Group having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Document); (c) withholding Taxes to the extent the applicable Borrower Party is
not required to indemnify such Lender or pay any Additional Amounts to such
Lender pursuant to Section 2.8(b)(i) or Section 2.8(b)(iii); (d) any Taxes
arising under FATCA and (e) any Taxes that are attributable to the failure
(other than as a result

 

26

--------------------------------------------------------------------------------


 

of Applicable Law) by such member of the Lender Group to comply with the
requirements of Section 2.8(b)(v).

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.

 

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
L-1.

 

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code (and any amended or
successor version that is substantively comparable), the United States Treasury
Regulations promulgated thereunder and published guidance with respect thereto.

 

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Atlanta, Georgia time)
on that day by each of three (3) leading brokers of Federal funds transactions
in New York, New York selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter dated as of the Agreement Date,
executed by the Borrowers and addressed to SunTrust Bank.

 

“Financial Covenant” shall mean the financial covenant applicable to the
Borrower Parties from time to time pursuant to Section 8.8.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDAR
for such period minus (y) the sum of (A) Capital Expenditures made during such
period and not financed with the proceeds of Funded Debt (other than the
proceeds of a Loan) and (B) cash income taxes paid during such period (provided
that, at the option of the Borrowers, cash income taxes payable on account of
any gain from the sale or other disposition of any asset may be deemed to have
been paid in the period during which such sale or other disposition occurred,
and any cash income taxes paid on account of any gain from such sale or other
disposition shall be included in this clause (B) when paid to the extent in
excess of the amount of taxes that were included in the period during which such
sale or other disposition occurred), or (ii) zero, to (b) Fixed Charges.

 

27

--------------------------------------------------------------------------------


 

“Fixed Charges” shall mean, for Borrowers and their Subsidiaries for any period,
the sum (without duplication) of (a) Interest Expense for such period, (b) Rent
Expense for such period, (c) scheduled principal payments made on Total Funded
Debt during such period (which, for purposes of clarification, exclude
prepayments under the Revolving Loans), (d) Restricted Payments (other than (1)
Dividends paid in kind and (2) Restricted Payments paid during fiscal year 2013
permitted pursuant to Section 8.4(d) in an aggregate amount not to exceed
$15,000,000) to holders of Equity Interests paid by Parent during such period
and (e) any cash payments for earn-outs or contingent consideration arising from
acquisitions permitted pursuant to Section 8.7(d) to the extent such payments
exceed amounts deducted with respect to such earn-outs or contingent
consideration in determining Net Income or EBITDAR for the current and all prior
periods.

 

“Foreign IP Transfer” shall mean the sale, disposition or other transfer by one
or more of the Borrower Parties of any foreign patents, trademarks, service
marks or copyrights and any licenses and other rights related thereto, including
without limitation the right to sue for past, present and future infringement
thereof and the goodwill associated with any trademarks and service marks, and
so long as (a) such sale, disposition or other transfer is for fair market value
(provided that a capital contribution to a Wholly-Owned Subsidiary of a Borrower
Party shall be deemed to be for fair market value), (b) such sale, disposition
or other transfer is made to a Foreign Subsidiary that is a Wholly Owned
Subsidiary of a Borrower Party, and such Wholly-Owned Subsidiary is directly
owned by a Borrower Party and the Equity Interests of such Foreign Subsidiary
have been pledged to the Administrative Agent in accordance with Section 6.20
unless such direct ownership or pledge is prohibited by Applicable Law, would
impose material taxes that otherwise would not be payable, materially increase
taxes, or otherwise thwart or materially impair a tax objective or benefit
expected to be obtained or available as a result of such sale, disposition or
other transfer, (c) no Default or Event of Default shall have occurred and be
continuing or result therefrom and (d) a senior officer of Parent shall have
delivered a certificate to the Administrative Agent certifying that any such
sale, disposition or other transfer satisfies the conditions of clauses (a), (b)
and (c) above. For the avoidance of doubt, any trademark registered at the
Canadian Intellectual Property Office sold, disposed of or transferred shall not
be an Eligible Trademark.

 

“Foreign Issuer” shall mean any foreign bank engaged by an Issuing Bank to issue
Documentary Letters of Credit on behalf of such Issuing Bank so long as (a) such
foreign bank has agreed to hold any and all documents, instruments or other
Collateral in its possession in connection with the issuance of any Documentary
Letter of Credit as bailee on behalf of the Administrative Agent to perfect the
Administrative Agent’s security interest in such documents, instruments or other
Collateral and (b) the agreement between such Issuing Bank and the Foreign
Issuer is satisfactory to the Administrative Agent in its reasonable discretion.

 

28

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

 

“Freight Handler” shall mean any freight forwarder, customs broker, customs
agent, shipper, shipping company or similar Person utilized by a Borrower Party
from time to time in connection with the importation of Inventory.

 

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“Funded Debt” of any Person shall mean, without duplication, (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or for services
(other than (1) trade payables incurred in the ordinary course of business on
terms customary in the trade and (2) earn-outs, contingent consideration and
other deferred purchase price obligations arising from acquisitions permitted by
Section 8.7(d)), (iv) obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such person,
(v) Capitalized Lease Obligations of such Person as determined in accordance
with GAAP, (vi) obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii)
guaranties by such Person of the type of indebtedness described in clauses (i)
through (vi) above, (viii) all indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any Equity
Interest of such Person, (x) off-balance sheet liability retained in connection
with asset securitization programs, synthetic leases, sale and leaseback
transactions or other similar obligations arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its Subsidiaries and (xi) obligations under any Hedge
Agreement.

 

“Funding Borrower Party” shall have the meaning specified in Section 13.5(b).

 

“Funding Losses” shall mean expenses incurred by any Lender or any Participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such Lender or any Participant of such Lender over the remainder of the
Eurodollar Advance Period for such prepaid Advance.  For purposes of calculating
amounts payable to a Lender hereunder with respect to Funding Losses, each
Lender shall be deemed to have actually funded its relevant Eurodollar Advance
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Advance and having a maturity and
repricing characteristics comparable to the relevant

 

29

--------------------------------------------------------------------------------


 

Eurodollar Advance Period; provided, however, that each Lender may fund each of
its Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable hereunder.

 

“GAAP” shall mean generally accepted accounting principles and practices in the
United States set forth from time to time in the opinions and pronouncements of
the Financial Accounting Standards Board and the American Institute of Certified
Public Accountants (or agencies with similar functions of comparable stature and
authority within the United States accounting profession including, without
limitation, the SEC); provided, however, that all calculations relative to
liabilities shall be made without giving effect to ASC 825-10 or any similar
principal or practice with respect to fair value accounting of liabilities.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity to the extent exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government (including any supra-national bodies such as the European
Union or the European Central Bank) and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

 

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

 

“Guaranty” or “guaranteed,” as applied to an obligation, whether contingent or
otherwise (each a “primary obligation”), shall mean and include (a) any
guaranty, direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of any Person, whether or not
contingent, (i) to purchase any such primary obligation or any property or asset
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of such primary obligation or (B) to
maintain working capital, equity capital or the net worth, cash flow, solvency
or other balance sheet or income statement condition of any other Person, (iii)
to purchase property, assets, securities or services primarily for the purpose
of assuring the owner or holder of any primary obligation of the ability of the
primary obligor with respect to such primary obligation to make payment thereof
or (iv) otherwise to assure or hold harmless the owner or holder of such primary
obligation against loss in respect thereof.  All references in this Agreement

 

30

--------------------------------------------------------------------------------


 

to “this Guaranty” shall be to the Guaranty provided for pursuant to the terms
of Article 3.

 

“Guaranty Supplement” shall have the meaning specified in Section 6.20.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

 

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

 

“Incremental Facility Yield Adjustment” shall mean an increase in the all-in
pricing charged on the Loans applicable under the following conditions: if the
all-in pricing being charged on the Commitment Increase is greater than the
all-in pricing being charged on the Loans by more than fifty (50) basis points
per annum, then the all-in pricing on the Loans shall be increased (whether by
the payment of fees or increase of the Applicable Margin, at the option of the
Borrowers) such that the all-in pricing charged on the Loans shall be fifty (50)
basis points per annum below the all-in pricing for the Commitment Increase;
provided, that the Applicable Margin with respect to all Loans, including the
Commitment Increase, shall be the same for all Lenders.  As used herein, “all-in
pricing” shall refer to the interest rates and upfront fees, equated to an
increase in interest rates (based on an assumed 4-year average life to
maturity), payable by the Borrowers on account of the Loans or Commitment
Increase, as applicable, in a manner determined by the Administrative Agent.

 

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof and each of their respective employees, partners, representatives,
officers, agents, legal counsel, advisors, consultants and directors.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes or Other Taxes.

 

“Indenture” shall mean that certain Indenture dated as of June 30, 2009 between
Parent, as issuer, and the Indenture Trustee governing the issuance of the
Senior Notes, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with Section 8.13, and any replacement
indenture, credit or loan agreement, note or securities purchase agreement, or
other similar governing agreement

 

31

--------------------------------------------------------------------------------


 

executed in connection with any new note offering or other financing described
in clause (b) of the definition of Senior Notes.

 

“Indenture Trustee” shall mean U.S. Bank National Association, together with any
successor trustee appointed in accordance with the Indenture or any trustee or
similar party with respect to any replacement indenture, credit or loan
agreement, note or securities purchase agreement, or other similar governing
agreement executed in connection with any new note offering or other financing
described in clause (b) of the definition of Senior Notes.

 

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

 

“Interest Expense” shall mean, for Borrowers and their Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) total interest expense including, without limitation, the interest component
in respect of Capitalized Lease Obligations for such period (whether or not
actually paid during such period) plus (ii) the net amount payable (or minus the
net amount receivable) under Hedge Agreements with respect to interest rates
during such period (whether or not actually paid or received during such
period).

 

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

 

“In-Transit Inventory” shall mean Inventory of a Borrower Party that is
currently in transit (whether by vessel, air or land) from (i) a location
outside the United States or Canada to a location in the United States or Canada
(other than the Province of Quebec) or (ii) a location in the United States or
Canada to another location in the United States or Canada (other than the
Province of Quebec).

 

“In-Transit Inventory Limit” shall mean (i) during Parent’s fiscal months of
January and February, $40,000,000 and (ii) at all other times, $30,000,000.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished (but only when so furnished) under
a contract of service, goods that are leased by a Borrower Party as lessor, or
that constitute raw materials, samples, work-in-process, finished goods,
returned goods, promotional materials or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in such
Borrower

 

32

--------------------------------------------------------------------------------


 

Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person.

 

“Issuing Bank Joinder Agreement” shall have the meaning specified in Section
2.15(i).

 

“Issuing Banks” shall mean (a) SunTrust Bank and (b) any other Person (consented
to by the Administrative Agent and, so long as no Default exists, the
Administrative Borrower) who hereafter may be designated as an Issuing Bank
pursuant to an Assignment and Acceptance or pursuant to an Issuing Bank Joinder
Agreement; provided, however, under no circumstances shall there be more than
four (4) Issuing Banks at any one time.

 

“Lender Commodity Hedge Agreement” shall mean any and all Commodity Hedge
Agreements now existing or hereafter entered into between or among any Borrower
Party, on the one hand, and any Person that is a Lender (or an Affiliate of a
Lender) at the time such Commodity Hedge Agreement was entered into, on the
other hand.

 

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Banks and the Lenders.  In addition, if any Person ceases to be a Lender, then
for any Lender Hedge Agreement entered into by any Borrower Party with such
Person while it was a Lender, such Person shall be a deemed to be a member of
the Lender Group for purposes of determining the secured parties under any
Security Documents.

 

“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Borrower Party, on the one hand, and
any Person that is a Lender (or an Affiliate of a Lender) at the time such Hedge
Agreement was entered into, on the other hand.

 

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

 

“Letter of Credit Commitment” shall mean, with respect to any Issuing Bank, the
obligation of such Issuing Bank to issue, or arrange for the issuance of,
Letters of Credit pursuant to the terms of this Agreement in an aggregate face
amount from time to time

 

33

--------------------------------------------------------------------------------


 

not to exceed the amount set forth on Schedule 1(a) or any applicable Assignment
and Acceptance; provided, however, the aggregate face amount of all outstanding
Standby Letters of Credit shall not at any time exceed $30,000,000.

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit (excluding, for the avoidance
of doubt, such drawings that have been reimbursed with Advances made pursuant to
Section 2.15(e)).

 

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent for the benefit of any Issuing Bank, the proceeds of which
shall be applied as provided in Section 9.2(d).

 

“Letters of Credit” shall mean (a) either Standby Letters of Credit or
Documentary Letters of Credit issued by Issuing Banks or arranged by an Issuing
Bank for the account of any Borrower Party from time to time in accordance with
Section 2.15 and (b) the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, with respect to Parent and its Subsidiaries on a
consolidated basis, the ratio determined on a Pro Forma Basis for the period of
four fiscal quarters most recently ended of (a) Funded Debt (excluding Funded
Debt of the type described in subsection (xi) of the definition of Funded Debt),
as of the last day of such period, to (b) EBITDA for such period.

 

“License Agreement” shall mean any license agreement or other agreement between
a Borrower Party and a Person duly holding rights in a trademark, trade name or
service mark pursuant to which such Borrower Party is granted a license to use
such trademark, trade name or service mark on Inventory of such Borrower Party.

 

“Licensor Consent Agreement” shall mean an agreement among the applicable
Borrower Party, the Administrative Agent and the applicable licensor in form and
substance reasonably acceptable to the Administrative Agent pursuant to which,
among other things, the licensor acknowledges the Lien of the Administrative
Agent in the Inventory that is subject to the applicable License Agreement and
agrees to permit the Administrative Agent to sell the Inventory that is subject
to the License Agreement upon and during the continuance of an Event of Default.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment for security purposes, charge, security interest, title retention
agreement, levy, execution, seizure, attachment, garnishment, any documents,
notice, instruments or other filings under the Federal Assignment of Claims Act
of 1940, or other encumbrance of any kind in respect of such property, whether
or not choate, vested, or perfected.

 

34

--------------------------------------------------------------------------------


 

“Lien Acknowledgement Agreement” shall mean an agreement between a Freight
Handler and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, pursuant to which, among other things, the Freight Handler
(a) acknowledges the Lien of the Administrative Agent in the Collateral in the
possession of the Freight Handler and any documents evidencing same, (b) agrees
to hold any documents of title evidencing the Collateral as Administrative
Agent’s agent and bailee for purposes of perfecting the Administrative Agent’s
Lien on such Collateral and (c) if so instructed by the Administrative Agent,
agrees to return to the Administrative Agent or otherwise deliver at its
direction, all of the Collateral in its custody, control or possession.

 

“Loan Account” shall have the meaning specified in Section 2.7(b).

 

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Blocked Account Agreements, the Fee Letter, the
Post-Closing Agreement, the Guaranty Supplements, all reimbursement agreements
relating to Letters of Credit issued hereunder, all Lien Acknowledgement
Agreements, all Collateral Access Agreements, all Compliance Certificates, all
Requests for Advance, all Requests for Issuance of Letters of Credit, all
Notices of Conversion/Continuation, all Notices of Requested Commitment
Increase, all Borrowing Base Certificates, all documents executed in connection
with the Federal Assignment of Claims Act of 1940 (if any), and all other
documents, lockbox agreements, instruments, certificates, and agreements
executed or delivered by a Borrower Party in connection with or contemplated by
this Agreement, including, without limitation, any security agreements or
guaranty agreements from any Borrower’s Subsidiaries to the Lender Group, or any
of them; provided, however, that, notwithstanding the foregoing, none of the
Bank Product Documents shall constitute Loan Documents.

 

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

 

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized Revolving Loan Commitments plus Loans (other than Swing Loans
and Agent Advances) outstanding plus participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances outstanding on such date of
calculation exceeds fifty percent (50%) of the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of all of the Lenders as of such date of
calculation; provided, Defaulting Lenders and their portion of the Revolving
Loan Commitment, Loans and participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances shall be excluded for purposes of
determining “Majority Lenders” hereunder.

 

“Margin Stock” shall have the meaning specified in Section 5.1(t).

 

35

--------------------------------------------------------------------------------


 

“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Borrower Party or any Subsidiary of a Borrower Party is
or becomes a party and which are required to be filed with the SEC under Item
601(b)(4) or 601(b)(10) of Regulation S-K (other than those required to be filed
as a result of Item 601(b)(10)(ii)(A), 601(b)(10)(iii)(A) or 601(b)(10)(iii)(B)
of Regulation S-K).

 

“Material Subsidiary” shall mean any Subsidiary of Parent (a) the net book value
of which is $2,000,000 or more or (b) the annual gross revenue of which is
$5,000,000 or more, in each case, as of the last day of the most recently ended
fiscal year for which annual financial statements of Parent and its Subsidiaries
have been delivered pursuant to Section 7.2.

 

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, properties, condition (financial or otherwise), assets or income of
the Borrowers and their Subsidiaries, taken as a whole; (b) the ability of the
Borrowers and their Subsidiaries, taken as a whole, to perform any material
obligations under the Loan Documents, taken as a whole; or (c) (i) the validity,
binding effect or enforceability of the Loan Documents, taken as a whole, (ii)
the rights, remedies or benefits available to the Administrative Agent, the
Issuing Banks or any Lender under the Loan Documents, taken as a whole, or (iii)
the attachment, perfection or priority of any Lien of the Administrative Agent
under the Security Documents on a material portion of the Collateral.  In
determining whether any individual event, act, condition or occurrence of the
foregoing types would result in a Materially Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Materially Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other
events, acts, conditions or occurrences of the foregoing types which have
occurred would result in a Materially Adverse Effect.

 

“Maturity Date” shall mean June 14, 2017, or such earlier date as payment of the
Loans shall be due (whether by acceleration or otherwise).

 

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

 

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate is
making, is obligated to make, has made or has been obligated to make at any time
within the past five (5) years, contributions on behalf of participants who are
or were employed by any of them.

 

36

--------------------------------------------------------------------------------


 

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, waivers, licenses, certificates and exemptions from, and all
filings and registrations with, and all reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, which are required for
the transactions contemplated by the Loan Documents and the conduct of the
businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.

 

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including, without limitation, sales commissions and
underwriting discounts.

 

“Net Income” shall mean, for any period, the net income (or loss) of the
Borrowers and their Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets, (iii) any non-cash losses attributable to
write-downs of intangible assets, (iv) any Equity Interest of any Borrower or
any Subsidiary of any Borrower in the unremitted earnings of any Person that is
not a Subsidiary, (v) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with any Borrower
or any Subsidiary on the date that such Person’s assets are acquired by such
Borrower or such Subsidiary and (vi) non-cash expenses in connection with stock
compensation.

 

“New Lender” shall have the meaning specified in Section 2.17(a)(i).

 

“NOLV” shall mean, (a) as to any particular class of Eligible Inventory the
value determined by multiplying (i) the estimated percentage recoverable for
such class of Eligible Inventory in an orderly liquidation thereof net of all
liquidation costs and expenses, as determined based on the most recent appraisal
conducted by a qualified appraiser selected by the Administrative Agent, times
(ii) the Perpetual Inventory Cost of such asset, and (b) as to any Eligible
Trademarks, the estimated price, net of the costs of liquidation, such
trademarks could realize from a privately negotiated liquidation sale, given a
reasonable period of time to find purchasers, with the seller being compelled to
sell, and the buyers purchasing on an “as is, where is” basis, as of a specific
date, with the purchaser taking possession of the asset at their own risk and
expense, assuming the liquidation is properly advertised and professionally
managed and considering the ability to draw sufficient prospective buyers to
ensure competitive offers, as determined based

 

37

--------------------------------------------------------------------------------


 

on the most recent appraisal conducted by a qualified appraiser selected by the
Administrative Agent.  In respect of the determination of the NOLV of Eligible
In-Transit Inventory, the “estimated percentage recoverable” shall take into
account, among other things, the respective amounts necessary to obtain the
release of any possessory Lien of any related common carrier and any Lien in
favor of any related Approved Freight Handler, as well as any costs of
demurrage.

 

“Non-US Lender Party” means any Lender (or any transferee or assignee thereof)
or Participant that is not a United States Person as defined in Section
7701(a)(30) of the Code.

 

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit F.

 

“Notice of Requested Commitment Increase” shall mean a notice substantially in
the form of Exhibit K.

 

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay an
amount equal to the amount of any and all damages which the Lender Group, or any
of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document, and (c) any debts, liabilities and obligations as existing from
time to time of any Borrower Party to the Administrative Agent or any Lender (or
an Affiliate of the Administrative Agent or any Lender) arising from or in
connection with any Bank Products and, if SunTrust Bank or such Lender ceases to
be the Administrative Agent or a Lender, as applicable, any debts, liabilities
and obligations as existing from time to time of any Borrower Party to SunTrust
Bank or such Lender, as applicable (or an Affiliate of SunTrust Bank or such
Lender, as applicable) arising from or in connection with any Bank Products
entered into at a time when SunTrust Bank was the Administrative Agent or such
Lender was a Lender, or prior thereto, as applicable.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor agency.

 

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

 

“Overadvance” shall have the meaning specified in Section 2.1(e).

 

“Parent” shall mean Oxford Industries, Inc., a Georgia corporation.

 

“Participant” shall have the meaning specified in Section 11.5(d).

 

38

--------------------------------------------------------------------------------


 

“Participant Register” shall have the meaning specified in Section 11.5(d).

 

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable commercial discretion in accordance with the Administrative Agent’s
customary or generally applicable credit policies.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)           Any Lien in favor of the Administrative Agent or any other member
of the Lender Group given to secure the Obligations;

 

(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

 

(c)           Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

 

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits;

 

(e)           Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

 

(f)            (i) Purchase money security interests and Liens securing
Capitalized Lease Obligations provided that such Lien attaches only to the asset
(which asset shall not constitute Inventory) so purchased or leased by such
Person and secures only Funded Debt incurred by such Person in order to purchase
or lease such asset and (ii) Liens on assets that do not constitute Collateral,
in each case, only to the extent permitted by Section 8.1(d);

 

39

--------------------------------------------------------------------------------


 

(g)           Deposits to secure the performance of bids, trade contracts,
tenders, sales, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)           Liens on assets of the Borrower Parties and their Subsidiaries
existing as of the Agreement Date which are set forth on Schedule 1(b);

 

(i)            With respect to real property, Liens that are exceptions to the
commitments for title insurance issued in connection with any mortgage thereon;

 

(j)            Liens on the assets of Ben Sherman and its Subsidiaries securing
Funded Debt under the UK Credit Facility;

 

(k)           Liens on the assets of Ben Sherman and its Subsidiaries that are
permitted under the UK Credit Facility;

 

(l)            Statutory Liens in favor of landlords with respect to Inventory
at leased premises in a state that provides for statutory Liens in favor of
landlords or Liens arising under leases entered into by a Borrower Party in the
ordinary course of business; and

 

(m)          Liens on real property and Intellectual Property (as defined in the
Security Agreement) and Liens on the Collateral which are subordinated to the
Liens on the Collateral in favor of the Administrative Agent, for the benefit of
the Lender Group, securing Funded Debt permitted under Section 8.1(c) in an
aggregate principal amount not to exceed $300,000,000 so long as (i) any such
Liens and the related Funded Debt are subject to an intercreditor agreement, to
the extent required by the Administrative Agent, which shall be on terms and
conditions reasonably acceptable to the Administrative Agent and the Majority
Lenders and (ii) if any such subordinated Lien is granted on the Collateral to
any other Person, then the Administrative Agent, for the benefit of the Lender
Group, shall have also been granted a subordinated Lien on any assets or
property of the Borrower Parties and their Subsidiaries securing such other
Funded Debt owing to such other Person to the extent that such assets or
property, but for the granting of such subordinated Lien, do not constitute
Collateral.

 

“Perpetual Inventory Cost” shall mean the cost of such Inventory as maintained
by the Borrower Parties in their wholesale or retail perpetual inventory
systems, in each case consistent with the methodology used by the Borrower
Parties as of the most recent appraisal conducted by or on behalf of the
Administrative Agent with respect to such Inventory.

 

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

 

40

--------------------------------------------------------------------------------


 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, sponsors,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

 

“Post-Closing Agreement” shall mean that certain letter agreement dated as of
the Agreement Date among the Borrowers and the Administrative Agent with respect
to certain post closing matters to be completed by the Borrower Parties.

 

“Pounds Sterling” shall mean the lawful currency of the United Kingdom and, if
the United Kingdom adopts the Euro as its lawful currency, includes the
equivalent amount of Euros.

 

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenant and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by Regulation
S-X under the Securities Act or on a pro forma basis under GAAP, in each case,
as if such acquisition or sale and related transactions were realized on the
first day of the relevant period.

 

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower Parties that is in
deposit accounts or in securities accounts, or any combination thereof, and
which such deposit account or securities account is the subject of a Blocked
Account Agreement and is maintained by a branch office of a bank or securities
intermediary located within the United States; provided, however, the aggregate
amount included in the calculation of “Qualified Cash” for cash and Cash
Equivalents maintained with any bank or other financial institution other than
the Administrative Agent shall not at any time exceed $2,000,000.

 

“Reaffirmation Agreement” shall mean that certain Reaffirmation Agreement, dated
as of the Agreement Date, by and among each Borrower Party and the
Administrative Agent.

 

“Register” shall have the meaning specified in Section 11.5(c).

 

41

--------------------------------------------------------------------------------


 

“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(d).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Rent Expense” shall mean, for any period, the sum of all base and percentage
rental expense (but excluding any expense payable for leasehold improvements,
common area maintenance, taxes, insurance, utilities, marketing costs and
similar charges) for real property of the Borrowers and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

 

“Rent Reserve” shall mean, with respect to any leased real property other than
(a) leased premises at which the book value of Inventory at such location is
less than or equal to $100,000 or (b) leased premises in regard to which the
landlord thereof shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement, an amount equal to two (2) months rental expense
for such leased real property (or such other amount as the Administrative Agent
may deem appropriate in its Permitted Discretion based on the circumstances).

 

“Replacement Event” shall have the meaning specified in Section 11.16.

 

“Replacement Lender” shall have the meaning specified in Section 11.16.

 

“Reportable Event” shall mean any “reportable event” within the meaning of
Section 4043 of ERISA with respect to a Title IV Plan for which the thirty (30)
day notice period has not been waived.

 

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Administrative Borrower requesting a new Advance hereunder,
which certificate shall be denominated a “Request for Advance,” and shall be in
substantially the form of Exhibit G.  Each Request for Advance shall, among
other things, specify the date of the Advance, which shall be a Business Day,
the amount of the Advance, and the type of Advance.

 

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Administrative Borrower requesting that an
Issuing Bank issue a Letter of Credit hereunder, which certificate shall be in
substantially the form of Exhibit H, and shall, among other things, (a) specify
that the requested Letter of Credit is either a Documentary Letter of Credit or
a Standby Letter of Credit, (b) the stated amount of the Letter of Credit (which
shall be in Dollars), (c) the effective date (which shall be a Business Day) for
the issuance of such Letter of Credit, (d) the date on which such Letter of
Credit is to expire (which shall be a Business Day and which shall be subject to

 

42

--------------------------------------------------------------------------------


 

Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.

 

“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary (without duplication of any amounts accounted for in
the definitions of Eligible Accounts, Eligible Credit Card Receivables, Eligible
Domestic Inventory, Eligible Canadian Inventory, Eligible In-Transit Inventory,
Eligible L/C Inventory or NOLV).  Without limiting the generality of the
foregoing, the following reserves (without duplication) shall be deemed an
exercise of the Administrative Agent’s Permitted Discretion:  (a) reserves for
accrued but unpaid ad valorem, excise and personal property tax liability; (b)
Bank Product Reserves; (c) reserves for warehousemen’s, bailees’, shippers’ or
carriers’ charges; (d) reserves for any other matter that has a negative impact
on the value of the Collateral; (e) the Dilution Reserve; (f) the Rent Reserve;
(g) with respect to Eligible In-Transit Inventory and Eligible L/C Inventory,
reserves for duties, customs brokers, insurance and other incidental charges
pertaining thereto; (h) with respect to Eligible Inventory, reserves for any
required royalty or similar licensing payments; and (i) if the Senior Notes have
not been redeemed and paid in full in cash on or before January 15, 2015, a
reserve in the full amount required to redeem the Senior Notes.

 

“Restricted Payment” shall mean (a) any Dividend, or (b) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission of or with respect to the Equity Interests of Parent.

 

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

 

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Agreement Date, are set forth (together with Dollar amounts thereof) on Schedule
1(a); provided, that for purposes of Section 2.18(b) and (c), the calculation of
“Revolving Commitment Ratio” shall exclude the portion of the Revolving Loan
Commitment of any Defaulting Lender to the extent its Swing Loan exposure or
Letter of Credit exposure is reallocated to the non-Defaulting Lenders.

 

“Revolving Loan Commitment” shall mean the several obligations of the Lenders to
advance to the Borrowers on or after the Agreement Date, in accordance with
their respective Revolving Commitment Ratios, pursuant to the terms of this
Agreement, the

 

43

--------------------------------------------------------------------------------


 

aggregate amount of up to $235,000,000, as such amount may be reduced from time
to time pursuant to the terms of this Agreement or increased pursuant to Section
2.17.

 

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, in substantially in the form of Exhibit I.

 

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Revolving Loan Commitment, not to exceed the amount of the
Revolving Loan Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/programs/, as amended or as
otherwise published from time to time.

 

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” or any similar list, maintained by
OFAC and available at http://www.ustreas.gov/offices/enforcement/ofac/sdn/, as
amended or as otherwise published from time to time, or (ii) (A) an agency of
the government of a Sanctioned Country, (B) an organization controlled or
Controlled by a Sanctioned Country, or (C) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.

 

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the SEC, as amended from time to time or any similar
Federal law then in force.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

 

“Security Agreement” shall mean that certain Third Amended and Restated Pledge
and Security Agreement dated as of the Agreement Date among the Borrower Parties
and the Administrative Agent, on behalf of, and for the benefit of, the Lender
Group.

 

44

--------------------------------------------------------------------------------


 

“Security Documents” shall mean, collectively, the Security Agreement, the
Reaffirmation Agreement, the Trademark Security Agreement, all UCC-1 financing
statements and any other document, instrument or agreement granting Collateral
for the Obligations, as the same may be amended or modified from time to time.

 

“Senior Notes” shall mean the senior debt securities of Parent issued under and
pursuant to the terms of the Indenture and due June 30, 2015, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with Section 8.13, and shall include (a) any note or notes issued in exchange,
substitution or replacement thereof pursuant to the Indenture or (b) any new
note offering or other financing used, in material part, to repay all or a
portion of such senior debt securities of Parent so long as any such new note
offering or other financing (i) is on market terms and conditions determined as
of the date any such Funded Debt is incurred and (ii) has a maturity date not
earlier than the date that is six months following the stated Maturity Date.

 

“Senior Notes Debt” shall mean Funded Debt evidenced by the Senior Notes
Documents.

 

“Senior Notes Documents” shall mean the Senior Notes, the Indenture and any
other document, instrument or other agreement executed in connection therewith,
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with Section 8.13.

 

“Senior Notes Repayment Date” shall mean the date on which (a) Parent shall have
irrevocably deposited (or shall have made arrangements satisfactory to the
Administrative Agent for the irrevocable deposit) with the Indenture Trustee
cash in an amount sufficient to redeem in full the Senior Notes and to discharge
all other obligations of Parent under the Indenture (the “Redemption Price”),
and all liens and security interests granted as security for the Senior Notes
are terminated and released (or the Parent shall have made arrangements
satisfactory to the Administrative Agent for such termination and release), (b)
the Administrative Agent has been granted a lien on all Eligible Trademarks of
the Borrower Parties (which lien shall constitute a first priority lien upon
release of all liens and security interests granted as security for the Senior
Notes) and (c) Parent shall have delivered to the Administrative Agent a
Borrowing Base Certificate as of the last day of the fiscal month most recently
ended prior to such date, but updated to reflect the inclusion of the Eligible
Trademarks in the Borrowing Base as if the Senior Notes Repayment Date had
occurred on the last day of such fiscal month; provided, however, the Borrowers
hereby acknowledge and agree that (i) the Borrowers shall not issue the
redemption notice for the Senior Notes unless Availability on the date Parent
sends written instruction to the Indenture Trustee to send the notice of
redemption with respect to the Senior Notes (the “Redemption Notice Date”) is
$60,000,000 (on a pro forma basis after giving effect to the repayment of the
Senior Notes and inclusion of the Eligible Trademarks) or greater and (ii) on
the day following the Redemption Notice Date and continuing until Parent shall
have delivered the Redemption Price to the

 

45

--------------------------------------------------------------------------------


 

Indenture Trustee, the Administrative Agent shall have implemented a reserve in
the Borrowing Base in an aggregate amount equal to the amount required to redeem
in full the Senior Notes minus the borrowing availability created by the
Eligible Trademarks after giving effect to the redemption of the Senior Notes.

 

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Borrower Party incurred in the ordinary course of its
business, and which is not a Documentary Letter of Credit.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and (b)
any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person; provided, however, that as applied to
Parent or its Subsidiaries, the term “Subsidiary” shall not include the Persons
listed on Schedule 1(c) or any Excluded Subsidiary.

 

“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrowers signatory
to this Agreement as a “Guarantor” and all Subsidiaries of the Borrowers that
have executed and delivered a Guaranty Supplement.

 

“Sugartown” shall mean Sugartown Worldwide LLC, a Delaware limited liability
company.

 

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent and the Administrative Borrower to act as Swing Bank.

 

“Swing Loan Commitment” shall mean the obligation of the Swing Bank in
accordance with Section 2.1(d) to make Swing Loans in the aggregate amount of up
to $15,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

 

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrowers under the Swing Loan Commitment, not to
exceed the amount of the Swing Loan Commitment.

 

46

--------------------------------------------------------------------------------


 

“Taxes” shall mean all current or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority and all interest,
penalties and additions to tax with respect thereto.

 

“TBG” shall mean Tommy Bahama Group, Inc., a Delaware corporation.

 

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.

 

“Trademark Security Agreement” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

 

“Total Funded Debt” shall mean, as of any date of determination, all Funded Debt
of the Borrowers and their Subsidiaries measured on a consolidated basis as of
such date, but excluding Funded Debt of the type described in subsection (xi) of
the definition thereof.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

 

“UK Credit Facility” shall mean one or more credit facilities in favor of Ben
Sherman or any of its Subsidiaries, whether now existing or hereafter created or
established, and any refinancing or replacement credit facilities.

 

“UK Credit Facility Documents” shall mean all documents executed by Ben Sherman
or any of its Subsidiaries in connection with the UK Credit Facility, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with Section 8.13.

 

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600
(or such later revision as may be published by the International Chamber of
Commerce on any date any Letter of Credit may be issued).

 

47

--------------------------------------------------------------------------------


 

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

 

“US” or “United States” shall mean the United States of America.

 

“US Ben Sherman Holdco” shall mean Oxford Private Limited of Delaware, Inc., a
Delaware corporation.

 

US Lender Party” means any Lender (or any transferee or assignee thereof) or
Participant that is a United States Person as defined in Section 7701(a)(30) of
the Code.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Use Agreement” shall mean a license and use agreement, substantially in the
form of Exhibit N or otherwise in form and substance satisfactory to the
Administrative Agent.

 

“Voidable Transfer” shall have the meaning specified in Section 11.18.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than
directors’ qualifying shares and other de minimus Equity Interests that are
required to be issued to natural Persons, local residents or nationals or to a
minimum number of holders of Equity Interests, in order to satisfy any
requirements of Applicable Law) are directly or indirectly owned or controlled
by such Person or one or more Wholly Owned Subsidiaries of such Person or by
such Person and one or more Wholly Owned Subsidiaries of such Person.

 

Section 1.2            Accounting Principles.  The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the date of this Agreement any Borrower or
any of its Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with such
Borrower’s or such Subsidiary’s previous accounting principles, methods and
policies.  All accounting terms used herein without definition shall be used as
defined under GAAP.  All financial calculations hereunder shall, unless
otherwise stated, be determined for the Borrowers on a consolidated basis with
their Subsidiaries.

 

48

--------------------------------------------------------------------------------


 

Section 1.3            Other Interpretive Matters.  Each definition of an
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required, the prior written consent of the Majority Lenders, except as provided
in Section 11.12 and otherwise to the extent permitted under this Agreement and
the other Loan Documents.  Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa.  The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless otherwise specifically provided
herein.  References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so expressly stated in each such instance.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  “Writing”, “written” and comparable terms refer to printing, typing,
computer disk, e-mail and other means of reproducing words in a visible form. 
“Ordinary course”, “normal course” or comparable terms shall be deemed to refer
to the ordinary course of business, consistent with historical practices, in
each context. Except where otherwise specifically restricted, reference to a
party to a Loan Document includes that party and its successors and assigns. 
All terms used herein which are defined in Article 9 of the UCC and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein. All references to a specific time shall be construed to refer to the
time in the city and state of the Administrative Agent’s Office, unless
otherwise indicated.

 

Section 1.4            Certain Provisions Cumulative.  The permissive
subsections and clauses in each Section of Article 8 are intended to be and are
to be construed as cumulative provisions.  To the extent that any item,
transaction, event, fact or circumstance would be permitted under more than one
such subsection or clause of any Section of Article 8, such item, transaction,
event, fact or circumstance shall be deemed permitted under one such subsection
or clause without reducing the amount permitted under or otherwise limiting any
other subsection or clause of such Section.  In any such case, the Borrowers may
elect which such subsection or clause shall be deemed to permit any item,
transaction, event, fact or circumstance, and notwithstanding any such election,
may thereafter elect that such item, transaction, event, fact or circumstance be
deemed permitted under another such subsection or clause that otherwise permits
such item, transaction, event, fact or circumstance.

 

ARTICLE 2.

 

THE LOANS AND THE LETTERS OF CREDIT

 

Section 2.1            Extension of Credit.  Subject to the terms and conditions
of, and in reliance upon the representations and warranties made in, this
Agreement and the other

 

49

--------------------------------------------------------------------------------


 

Loan Documents, the Lenders have extended and agree, severally in accordance
with their respective Revolving Commitment Ratios, and not jointly, to extend
credit to the Borrowers in an aggregate principal amount not to exceed
$235,000,000.

 

(a)           The Revolving Loans.  Each Lender agrees, severally in accordance
with its Revolving Commitment Ratio and not jointly with the other Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
the Borrowers, from time to time on any Business Day prior to the Maturity Date,
amounts which do not exceed such Lender’s ratable share (based upon such
Lender’s Revolving Commitment Ratio) of Availability as of such Business Day. 
Subject to the terms and conditions hereof and prior to the Maturity Date,
Advances under the Revolving Loan Commitment may be repaid and reborrowed from
time to time on a revolving basis.

 

(b)           Intentionally Omitted.

 

(c)           The Letters of Credit.  Subject to the terms and conditions of
this Agreement, each Issuing Bank agrees, severally in accordance with its
Letter of Credit Commitment and not jointly, to issue Letters of Credit (or to
arrange with a Foreign Issuer for the issuance of a Letter of Credit on behalf
of such Issuing Bank) for the account of the Borrowers, from time to time on any
Business Day prior to the date thirty (30) days prior to the Maturity Date,
pursuant to Section 2.15 (i) in an aggregate outstanding face amount (A) for all
Issuing Banks, not to exceed the Aggregate Letter of Credit Commitment at any
time (B) for an individual Issuing Bank, not to exceed such Issuing Bank’s
Letter of Credit Commitment and (ii) not to exceed, with respect to the issuance
of any individual Letter of Credit as of any Business Day, the Available Letter
of Credit Amount as of such Business Day.

 

(d)           The Swing Loans.  Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole discretion, may from time to time on any
Business Day after the Agreement Date but prior to the Maturity Date, make Swing
Loans to the Borrowers (i) in an amount not to exceed Availability as of such
Business Day and (ii) in an aggregate amount (including all Swing Loans
outstanding as of such Business Day) not to exceed $15,000,000.

 

(e)           Overadvances.  If at any time the amount of the Aggregate
Revolving Credit Obligations exceeds the Revolving Loan Commitment, the
Borrowing Base or any other applicable limitation set forth in this Agreement
(including, without limitation, the limitations on Swing Loans, Agent Advances
and Letters of Credit) such excess (an “Overadvance”) shall nevertheless
constitute a portion of the Obligations that are secured by the Collateral and
are entitled to all benefits thereof.  For the avoidance of doubt, under no
circumstances shall any Lender be required to make Loans (or be deemed to have
purchased and received interests and participations in Letters of Credit) in an
aggregate amount in excess of its Revolving Loan Commitment. In no event,
however, shall the Borrowers have any right whatsoever to (i) receive any
Revolving Loan, (ii) receive any Swing Loan, or (iii) request the issuance of
any Letter of Credit if,

 

50

--------------------------------------------------------------------------------


 

before or after giving effect thereto, there shall exist a Default or an
Overadvance.  In the event that (1) the Lenders shall make any Revolving Loans,
(2) the Swing Bank shall make any Swing Loan, (3) the Administrative Agent shall
make any Agent Advances or (4) the Issuing Banks shall agree to the issuance of
any Letter of Credit, which in any such case gives rise to an Overadvance or an
Overadvance should otherwise exist, the Borrowers shall make, on demand, a
payment on the Obligations to be applied to the Revolving Loans, the Swing
Loans, the Agent Advances and the Letter of Credit Reserve Account, as
appropriate, in an aggregate principal amount equal to such Overadvance.

 

(f)            Agent Advances.

 

(i)            Subject to the limitations set forth below and notwithstanding
anything else in this Agreement to the contrary, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion, (A) at any time that a Default exists,
or (B) at any time that any of the other conditions precedent set forth in
Article 4 have not been satisfied, to make Base Rate Advances to the Borrowers
on behalf of the Lenders in an aggregate amount outstanding at any time not to
exceed the lesser of (y) the Revolving Loan Commitment minus all Aggregate
Revolving Credit Obligations and (z) $10,000,000, which the Administrative
Agent, in its reasonable business judgment, deems necessary or desirable (1) to
preserve or protect the Collateral, or any portion thereof, (2) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (3) to pay any other amount chargeable to the Borrowers pursuant
to the terms of this Agreement, including costs, fees and expenses as provided
under this Agreement (any of such advances are herein referred to as “Agent
Advances”); provided, that (i) such amount shall not be outstanding more than 30
days and (ii) the Majority Lenders may at any time revoke the Administrative
Agent’s authorization to make Agent Advances.  Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.  The Administrative Agent shall promptly provide to the
Administrative Borrower written notice of any Agent Advance.

 

(ii)           The Agent Advances shall be secured by the Collateral and shall
constitute Obligations hereunder.  Each Agent Advance shall bear interest as a
Base Rate Advance.  Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account and the making of any Agent
Advance shall not require the consent of the Borrowers.  The Administrative
Agent shall have no duty or obligation to make any Agent Advance hereunder.

 

(iii)          The Administrative Agent shall notify each Lender no less
frequently than weekly, as determined by the Administrative Agent, of the

 

51

--------------------------------------------------------------------------------


 

principal amount of Agent Advances outstanding as of 12:00 noon (Atlanta,
Georgia time) as of such date, and each Lender’s pro rata share thereof.  Each
Lender shall before 3:00 p.m. (Atlanta, Georgia time) on such Business Day make
available to the Administrative Agent, in immediately available funds, the
amount of its pro rata share of such principal amount of Agent Advances
outstanding.  Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to the Borrowers, notwithstanding any failure of the
Borrowers to satisfy the conditions in Section 4.2.  The Administrative Agent
shall use such funds to repay the principal amount of Agent Advances. 
Additionally, if at any time any Agent Advances are outstanding, any of the
events described in clauses (g) or (h) of Section 9.1 shall have occurred, then
each Lender shall automatically, upon the occurrence of such event, and without
any action on the part of the Administrative Agent, the Borrowers or the
Lenders, be deemed to have purchased an undivided participation in the principal
and interest of all Agent Advances then outstanding in an amount equal to such
Lender’s Revolving Commitment Ratio and each Lender shall, notwithstanding such
Event of Default, immediately pay to the Administrative Agent in immediately
available funds, the amount of such Lender’s participation (and upon receipt
thereof, the Administrative Agent shall deliver to such Lender, a loan
participation certificate dated the date of receipt of such funds in such
amount).  The disbursement of funds in connection with the settlement of Agent
Advances hereunder shall be subject to the terms and conditions of this Section
2.1(f).

 

Section 2.2            Manner of Borrowing and Disbursement of Loans.

 

(a)           Choice of Interest Rate, etc.  Any Advance shall, at the option of
the Borrowers, be made either as a Base Rate Advance or as a Eurodollar Advance
(except for the first three (3) Business Days after the Agreement Date, during
which period the Loans shall bear interest as a Base Rate Advance); provided,
however, that (i) if the Administrative Borrower fails to give the
Administrative Agent written notice specifying whether a Eurodollar Advance is
to be repaid, continued or converted on a Payment Date, such Advance shall be
converted to a Base Rate Advance on the Payment Date in accordance with Section
2.3(a)(iii), (ii) the Administrative Borrower may not select a Eurodollar
Advance (A) with respect to Swing Loans, (B) with respect to an Advance, the
proceeds of which are to reimburse an Issuing Bank pursuant to Section 2.15, or
(C) if, at the time of such Advance or at the time of the continuation of, or
conversion to, a Eurodollar Advance pursuant to Section 2.2(c), a Default exists
and (iii) all Agent Advances shall be made as Base Rate Advances.  Any notice
given to the Administrative Agent in connection with a requested Advance
hereunder shall be given to the Administrative Agent prior to 11:00 a.m.
(Atlanta, Georgia time) in order for such Business Day to count toward the
minimum number of Business Days required.

 

52

--------------------------------------------------------------------------------


 

(b)           Base Rate Advances.

 

(i)            Initial and Subsequent Advances.  The Administrative Borrower
shall give the Administrative Agent in the case of Base Rate Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) on the Business Day of such Base Rate Advance and shall immediately
confirm any such telephone notice with a written Request for Advance; provided,
however, that the failure by the Administrative Borrower to confirm any notice
by telephone with a written Request for Advance shall not invalidate any notice
so given.

 

(ii)           Repayments and Conversions.  The Borrowers may (A) subject to
Section 2.5, at any time without prior notice repay a Base Rate Advance, or (B)
upon at least three (3) Business Days’ irrevocable prior written notice by the
Administrative Borrower to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances.  Upon the date indicated by the Administrative
Borrower, such Base Rate Advance shall be so repaid or converted.

 

(c)           Eurodollar Advances.

 

(i)            Initial and Subsequent Advances.  The Administrative Borrower
shall give the Administrative Agent in the case of Eurodollar Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) three (3) Business Days prior to the date of such Eurodollar Advance and
shall immediately confirm any such telephone notice with a written Request for
Advance; provided, however, that the failure by the Administrative Borrower to
confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given.

 

(ii)           Repayments, Continuations and Conversions.  At least three (3)
Business Days prior to each Payment Date for a Eurodollar Advance, the
Administrative Borrower shall give the Administrative Agent written notice in
the form of a Notice of Conversion/Continuation specifying whether all or a
portion of such Eurodollar Advance outstanding on such Payment Date is to be
continued in whole or in part as one or more new Eurodollar Advances and also
specifying the new Eurodollar Advance Period applicable to each such new
Eurodollar Advance (and subject to the provisions of this Agreement, upon such
Payment Date, such Eurodollar Advance shall be so continued).  Upon such Payment
Date, any Eurodollar Advance (or portion thereof) not so continued shall be
converted to a Base Rate Advance or, subject to Section 2.5, be repaid.

 

(iii)          Miscellaneous.  Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Eurodollar Advance

 

53

--------------------------------------------------------------------------------


 

shall be in a principal amount of no less than $1,000,000 and in an integral
multiple of $500,000 in excess thereof, and at no time shall the aggregate
number of all Eurodollar Advances then outstanding exceed six (6).

 

(d)           Notification of Lenders.  Upon receipt of a (i) Request for
Advance or a telephone or telecopy request for Advance, (ii) notification from
an Issuing Bank that a draw has been made under any Letter of Credit (unless
such Issuing Bank will be reimbursed through the funding of a Swing Loan), or
(iii) notice from the Administrative Borrower with respect to the prepayment of
any outstanding Eurodollar Advance prior to the Payment Date for such Advance,
the Administrative Agent shall promptly notify each Lender by telephone or
telecopy of the contents thereof and the amount of each Lender’s portion of any
such Advance.  Each Lender shall, not later than 3:00 p.m. (Atlanta, Georgia
time) on the date specified for such Advance (under clause (i) or (ii) above) in
such notice, make available to the Administrative Agent at the Administrative
Agent’s Office, or at such account as the Administrative Agent shall designate,
the amount of such Lender’s portion of the Advance in immediately available
funds.

 

(e)           Disbursement.  Prior to 4:00 p.m. (Atlanta, Georgia time) on the
date of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by (i)
transferring the amounts so made available by wire transfer to the Borrowers’
Disbursement Account or (ii) in the case of an Advance the proceeds of which are
to reimburse an Issuing Bank pursuant to Section 2.15, transferring such amounts
to such Issuing Bank.  Unless the Administrative Agent shall have received
notice from a Lender prior to 1:00 p.m. (Atlanta, Georgia time) on the date of
any Advance that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Advance, the Administrative Agent may
assume that such Lender has made or will make such portion available to the
Administrative Agent on the date of such Advance and the Administrative Agent
may, in its sole discretion and in reliance upon such assumption, make available
to the Borrowers or the appropriate Issuing Bank, as applicable, on such date a
corresponding amount.  If and to the extent such Lender shall not have so made
such ratable portion available to the Administrative Agent, such Lender agrees
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrowers or the appropriate Issuing Bank, as applicable,
until the date such amount is repaid to the Administrative Agent, (x) for the
first two (2) Business Days, at the Federal Funds Rate for such Business Days,
and (y) thereafter, at the Base Rate.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s portion of the applicable Advance for purposes of this
Agreement and if both such Lender and the Borrowers shall pay and repay such
corresponding amount, the Administrative Agent shall promptly relend to the
Borrowers such corresponding amount.  If such Lender does not repay such
corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Administrative Borrower and

 

54

--------------------------------------------------------------------------------


 

the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent.  The failure of any Lender to fund its portion of any
Advance shall not relieve any other Lender of its obligation, if any, hereunder
to fund its respective portion of the Advance on the date of such borrowing, but
no Lender shall be responsible for any such failure of any other Lender.  In the
event that a Lender for any reason fails or refuses to fund its portion of an
Advance in violation of this Agreement, then, until such time as such Lender has
funded its portion of such Advance, or all other Lenders have received payment
in full (whether by repayment or prepayment) of the principal and interest due
in respect of such Advance, such non-funding Lender shall not (i) have the right
to vote regarding any issue on which voting is required or advisable under this
Agreement or any other Loan Document and, with respect to any such Lender, the
amount of the Revolving Loan Commitments or Loans, as applicable, held by such
Lender shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder, and (ii) be entitled to receive any payments of principal,
interest or fees from the Borrowers or the Administrative Agent (or the other
Lenders) in respect of its Loans.

 

(f)            Deemed Requests for Advance.  Unless payment is otherwise timely
made by the Borrowers, the becoming due of any amount required to be paid under
this Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance.  The Lenders shall have no
obligation to the Borrowers to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole discretion and without regard to the
existence of, and without being deemed to have waived, any Default and without
regard to the existence or creation of an Overadvance or the failure by the
Borrowers to satisfy any of the conditions set forth in Section 4.2.  No further
authorization, direction or approval by the Borrowers shall be required to be
given by the Borrowers for any deemed Request for Advance under this Section
2.2(f).  The Administrative Agent shall promptly provide to the Administrative
Borrower written notice of any Advance pursuant to this Section 2.2(f).  The
Borrowers have established with the Administrative Agent a master disbursement
account into which the Administrative Agent wires proceeds of Advances from time
to time (the “Controlled Disbursement Account”).  Until such time as the
Administrative Agent in its sole discretion delivers written notice to the
contrary, the presentation for payment by the Administrative Agent of any check
or other item of payment drawn on the Controlled Disbursement Account at a time
when there are insufficient funds in such account to cover such check or other
item of payment shall be deemed irrevocably to be a request (without any
requirement for the submission of a

 

55

--------------------------------------------------------------------------------


 

Request for Advance) for an Advance on the date of such presentation and in an
amount equal to the aggregate amount of the items presented for payment, and the
proceeds of such Advances may be disbursed to the Controlled Disbursement
Account and shall bear interest as a Base Rate Advance.

 

(g)           Special Provisions Pertaining to Swing Loans.

 

(i)            The Administrative Borrower shall give the Swing Bank written
notice in the form of a Request for Advance, or notice by telephone no later
than 1:00 p.m. (Atlanta, Georgia time) on the date on which the Borrowers wish
to receive an Advance of any Swing Loan followed immediately by a written
Request for Advance, with a copy to the Administrative Agent; provided, however,
that the failure by the Administrative Borrower to confirm any notice by
telephone with a written Request for Advance shall not invalidate any notice so
given; provided further, however, that any request by the Administrative
Borrower of a Base Rate Advance under the Revolving Loan Commitment shall be
deemed to be a request for a Swing Loan unless the Administrative Borrower
specifically requests otherwise.  Each Swing Loan shall bear interest at the
rate equal to the sum of (A) the Base Rate and (B) the Applicable Margin with
respect to Base Rate Advances.  If the Swing Bank, in its sole discretion,
elects to make the requested Swing Loan, the Swing Loan shall be made on the
date specified in the notice or the Request for Advance and such notice or
Request for Advance shall specify (i) the amount of the requested Swing Loan,
and (ii) instructions for the disbursement of the proceeds of the requested
Swing Loan.  Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account.  The Swing Bank shall have no duty
or obligation to make any Swing Loans hereunder.  The Swing Bank shall not make
any Swing Loans if the Swing Bank has received written notice from any Lender
(or the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.2 will not be satisfied (or waived pursuant to
the last sentence of Section 4.2) on the requested Advance date.  In the event
the Swing Bank in its sole and absolute discretion elects to make any requested
Swing Loan, the Swing Bank shall make the proceeds of such Swing Loan available
to the Borrowers by deposit of Dollars in same day funds by wire transfer to the
Disbursement Account.  In the event that the Swing Bank informs the
Administrative Agent that it will not make the requested Advance as a Swing
Loan, then such request will be deemed a request for a Base Rate Advance under
the Revolving Loan Commitment.

 

(ii)           The Swing Bank shall notify the Administrative Agent and in turn
the Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Swing Loans outstanding as of 12:00 noon (Atlanta, Georgia time) as of such date

 

56

--------------------------------------------------------------------------------


 

and each Lender’s pro rata share (based on its Revolving Commitment Ratio)
thereof.  Each Lender shall before 3:00 p.m. (Atlanta, Georgia time) on such
date of notice make available to the Administrative Agent, in immediately
available funds, the amount of its pro rata share (based on its Revolving
Commitment Ratio) of such principal amount of Swing Loans outstanding.  Upon
such payment by a Lender, such Lender shall be deemed to have made a Revolving
Loan to the Borrowers, notwithstanding any failure of the Borrowers to satisfy
the conditions in Section 4.2.  The Administrative Agent shall use such funds to
repay the principal amount of Swing Loans to the Swing Bank.  Additionally, if
at any time any Swing Loans are outstanding, any of the events described in
clauses (g) or (h) of Section 9.1 shall have occurred, then each Lender shall
automatically upon the occurrence of such event and without any action on the
part of the Swing Bank, the Borrowers, the Administrative Agent or the Lenders
be deemed to have purchased an undivided participation in the principal and
interest of all Swing Loans then outstanding in an amount equal to such Lender’s
Revolving Commitment Ratio of the principal and interest of all Swing Loans then
outstanding and each Lender shall, notwithstanding such Event of Default,
immediately pay to the Administrative Agent for the account of the Swing Bank in
immediately available funds, the amount of such Lender’s participation (and upon
receipt thereof, the Swing Bank shall deliver to such Lender a loan
participation certificate dated the date of receipt of such funds in such
amount).  The disbursement of funds in connection with the settlement of Swing
Loans hereunder shall be subject to the terms and conditions of Section 2.2(e).
Each Lender’s obligation to make a Base Rate Advance pursuant to this Section or
to purchase participating interests pursuant to this Section shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (A) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have or claim against the Swing
Bank, the Borrowers or any other Person for any reason whatsoever, (B) the
existence of a Default or an Event of Default or the termination of any Lender’s
Revolving Loan Commitment, (C) the existence (or alleged existence) of any event
or condition which has had or could reasonably be expected to have a Materially
Adverse Effect, (D) any breach of this Agreement or any other Loan Document by
any Borrower Party, the Administrative Agent or any Lender or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

Section 2.3            Interest.

 

(a)           On Loans.  Interest on the Loans, subject to Sections 2.3(b) and
(c), shall be payable as follows:

 

(i)            On Base Rate Advances.  Interest on each Base Rate Advance shall
be computed for the actual number of days elapsed on the basis of

 

57

--------------------------------------------------------------------------------


 

a hypothetical year of three hundred sixty (360) days and shall be payable
quarterly in arrears on the second Business Day following June 30, 2012, for the
period commencing on the Agreement Date and ending on the last day of the
calendar quarter then ended, and thereafter shall be payable quarterly in
arrears on the second Business Day of each calendar quarter for the prior
calendar quarter.  Interest on Base Rate Advances then outstanding shall also be
due and payable on the Maturity Date (or the date of any earlier prepayment in
full of the Obligations). Interest shall accrue and be payable on each Base Rate
Advance at a per annum interest rate equal to the sum of (A) the Base Rate and
(B) the Applicable Margin with respect to Base Rate Advances.

 

(ii)           On Eurodollar Advances.  Interest on each Eurodollar Advance
shall be computed for the actual number of days elapsed on the basis of a
hypothetical year of three hundred sixty (360) days and shall be payable in
arrears on (x) the Payment Date for such Advance, and (y) if the Eurodollar
Advance Period for such Advance is greater than three (3) months, on the last
day of each three month period prior to the expiration of the applicable
Eurodollar Advance Period for such Advance. Interest on Eurodollar Advances then
outstanding shall also be due and payable on the Maturity Date (or the date of
any earlier prepayment in full of the Obligations).  Interest shall accrue and
be payable on each Eurodollar Advance at a rate per annum equal to the sum of
(A) the Eurodollar Basis applicable to such Eurodollar Advance and (B) the
Applicable Margin with respect to Eurodollar Advances.

 

(iii)          If No Notice of Selection of Interest Rate.  If the
Administrative Borrower fails to give the Administrative Agent timely notice of
its selection of a Eurodollar Basis, or if for any reason a determination of a
Eurodollar Basis for any Advance is not timely concluded, the Base Rate shall
apply to such Advance.  If the Administrative Borrower fails to elect to
continue any Eurodollar Advance then outstanding prior to the last Payment Date
applicable thereto in accordance with the provisions of Section 2.2, as
applicable, the Base Rate shall apply to such Advance commencing on and after
such Payment Date.

 

(b)           Upon Default.  Upon the occurrence and during the continuance of
an Event of Default, at the Administrative Agent’s discretion or upon the
request of the Majority Lenders, interest on the outstanding Obligations shall
accrue at the Default Rate. Interest accruing at the Default Rate shall be
payable on demand and in any event on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations) and shall accrue until the
earliest to occur of (i) waiver of the applicable Event of Default in accordance
with Section 11.12, (ii) agreement by the Majority Lenders to rescind the
charging of interest at the Default Rate, or (iii) payment in full of the
Obligations.  The Lenders shall not be required to (A) accelerate the maturity
of the Loans, (B) terminate

 

58

--------------------------------------------------------------------------------


 

the Revolving Loan Commitments, or (C) exercise any other rights or remedies
under the Loan Documents in order to charge interest hereunder at the Default
Rate.

 

(c)           Computation of Interest.  In computing interest on any Advance,
the date of making the Advance shall be included and the date of payment shall
be excluded; provided, however, that if an Advance is repaid on the date that it
is made, one (1) day’s interest shall be due with respect to such Advance.

 

Section 2.4            Fees.

 

(a)           Fee Letter.  The Borrowers jointly and severally agree to pay to
the Administrative Agent such fees as are set forth in the Fee Letter.

 

(b)           Unused Line Fee.  The Borrowers jointly and severally agree to pay
to the Administrative Agent, for the account of the Lenders in accordance with
their respective Revolving Commitment Ratios, an unused line fee (“Unused Line
Fee”) on the aggregate amount by which the Revolving Loan Commitment exceeded
the sum of the average daily amount of Aggregate Revolving Credit Obligations
(other than with respect to any Swing Loans and Agent Advances) (“Utilization”)
for each day from the Agreement Date through the Maturity Date (or the date of
any earlier prepayment in full of the Obligations), at a per annum rate equal to
(i) if Utilization is less than fifty percent (50%) of the Revolving Loan
Commitment, three-tenths of one percent (0.30%), and (ii) if Utilization is
greater than or equal to fifty percent (50%) of the Revolving Loan Commitment,
twenty-five hundredths of one percent (0.25%).  Such Unused Line Fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable in arrears on the second
Business Day following June 30, 2012, for the period commencing on the Agreement
Date and ending on June 30, 2012, and thereafter shall be payable quarterly in
arrears on the second Business Day of each calendar quarter for the prior
calendar quarter, and if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations).

 

(c)           Letter of Credit Fees.

 

(i)  The Borrowers shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Revolving Commitment Ratios, a fee
on the stated amount of any outstanding Letters of Credit for each day from the
Date of Issue through the Maturity Date (or the date of any earlier prepayment
in full of the Obligations) at a rate per annum on the amount of the Letter of
Credit Obligations equal to the Applicable Margin in effect from time to time
with respect to Letter of Credit fees.  Such Letter of Credit fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable quarterly in arrears on
the second Business Day following June 30, 2012, for the period commencing on
the Agreement Date and ending on June 30, 2012, and thereafter

 

59

--------------------------------------------------------------------------------


 

shall be payable quarterly in arrears on the second Business Day of each
calendar quarter for the prior calendar quarter, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations).

 

(ii)           The Borrowers shall also pay to the Administrative Agent, for the
account of each applicable Issuing Bank, (A) a fee on the stated amount of each
Letter of Credit issued by or on behalf of such Issuing Bank for each day from
the Date of Issue through the expiration date of each such Letter of Credit (or
any earlier prepayment in full of the Obligations) at a rate of one-eighth of
one percent (0.125%) per annum which fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable quarterly in arrears on the second Business Day
following June 30, 2012, for the period commencing on the Agreement Date and
ending on June 30, 2012, and thereafter shall be payable quarterly in arrears on
the second Business Day of each calendar quarter for the prior calendar quarter,
and, if unpaid on the Maturity Date (or any earlier prepayment in full of the
Obligations) and (B) any reasonable and customary fees charged by the Issuing
Banks for issuance and administration of such Letters of Credit.

 

(d)           Computation of Fees.  In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded. Without limitation, all fees payable
under this Section 2.4 shall be fully earned when due, non-refundable when paid
and shall be in addition to all other amounts which may be due to the Lender
from time to time pursuant to the terms of this Agreement and the other Loan
Documents,

 

Section 2.5            Prepayment/Reduction of Commitment.

 

(a)           The principal amount of any Base Rate Advance may be repaid in
full or in part at any time, without penalty or prior notice; and the principal
amount of any Eurodollar Advance may be prepaid prior to the applicable Payment
Date, provided that the Borrowers shall reimburse the Lenders and the
Administrative Agent, on the earlier of demand or the Maturity Date, for any
Funding Losses or reasonable out-of-pocket expense incurred by the Lenders or
the Administrative Agent in connection with such prepayment, as set forth in
Section 2.9.  Each notice of prepayment of any Eurodollar Advance shall be
irrevocable, and each prepayment or repayment made under this Section 2.5(a)
shall include the accrued interest on the amount so prepaid or repaid.  Upon
receipt of any notice of repayment or prepayment, the Administrative Agent shall
promptly notify each Lender of the contents thereof by telephone or telecopy and
of such Lender’s portion of the repayment or prepayment.  Notwithstanding the
foregoing, the Borrowers shall not make any repayment or prepayment of the
Revolving Loans unless and until the balance of the Swing Loans and the Agent
Advances then outstanding is zero.  Other than with respect to amounts required
to be applied to the Loans pursuant to the last sentence of Section 2.6(a) or
pursuant to Section 2.6(c) or Section 6.15,

 

60

--------------------------------------------------------------------------------


 

repayments or prepayments of principal hereunder shall be in minimum amounts of
$1,000,000 and integral multiples of $100,000 in excess thereof.  Except as
provided in Section 2.5(b), any repayment and prepayment of Advances outstanding
under the Revolving Loan Commitment shall not reduce the Revolving Loan
Commitment.  Any prepayment of the Loans shall not affect the Borrowers’
obligation to continue to make payments under any swap agreement (as defined in
11 U.S.C. §101), including, without limitation any such swap agreement that is a
Lender Hedge Agreement, which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of the applicable swap
agreement.

 

(b)           The Borrowers shall have the right, at any time and from time to
time after the Agreement Date and prior to the Maturity Date, upon at least
thirty (30) days’ prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Ratios; provided, that (i) any such
partial reduction shall be made in an amount not less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof and (ii) the Revolving Loan
Commitment may not be reduced to an amount below the then outstanding Letter of
Credit Obligations.  As of the date of cancellation or reduction set forth in
such notice, the Revolving Loan Commitment shall be permanently canceled or
reduced to the amount stated in the Administrative Borrower’s notice for all
purposes herein, and the Borrowers shall pay to the Administrative Agent for the
account of the Lenders the amount necessary to repay in full the principal
amount of the Revolving Loans, Swing Loans and Agent Advances or reduce the
principal amount of the Revolving Loans, Swing Loans and Agent Advances then
outstanding to not more than the amount of the Revolving Loan Commitment as so
reduced, together with accrued interest on the amount so prepaid and the Unused
Line Fee set forth in Section 2.4(b) accrued through the date of the reduction
with respect to the amount reduced, and shall reimburse the Administrative Agent
and the Lenders for any Funding Losses or out-of-pocket expense incurred by any
of them in connection with such payment as set forth in Section 2.9 and, in the
case of cancellation of the Revolving Loan Commitment, shall secure the Letter
of Credit Obligations through the delivery of cash collateral in an amount equal
to 105% of the Letters of Credit Obligations.

 

Section 2.6            Repayment.

 

(a)           The Revolving Loans.  All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full on the Maturity Date. 
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrowers shall pay to the
Administrative Agent, on demand, an amount equal to the Overadvance, which
payment shall constitute a mandatory payment of the Revolving Loans, Agent
Advances, Swing Loans and Letter of Credit Reserve Account, as appropriate.

 

61

--------------------------------------------------------------------------------


 

(b)           Intentionally Omitted.

 

(c)           Other Mandatory Repayments.

 

(i)            [Intentionally Omitted].

 

(ii)           All Net Cash Proceeds from the sale or casualty or condemnation
loss of any Collateral or other assets of any Borrower Party (other than (A) the
sale of Inventory in the ordinary course of business (B) other asset
dispositions in a aggregate amount not to exceed $500,000 per fiscal year and
(C) solely with respect to assets that do not constitute Collateral, such Net
Cash Proceeds that are required to be paid in connection with any other Funded
Debt permitted hereunder) shall be paid within one (1) Business Day of receipt
of the proceeds thereof by the Borrower Parties as a mandatory payment of the
Obligations.  So long as no Event of Default exists, all such Net Cash Proceeds
(other than Net Cash Proceeds from the sale of Inventory in the ordinary course
of business or other asset dispositions in an aggregate amount not to exceed
$500,000 per fiscal year) shall be applied first to repay outstanding Agent
Advances, second to outstanding Swing Loans and then to repay outstanding
Revolving Loans.  So long as no Event of Default exists, all such other Net Cash
Proceeds shall be applied in the manner set forth in Section 2.11(a). 
Notwithstanding the foregoing, if an Event of Default exists, all such Net Cash
Proceeds shall be applied in the manner set forth in Section 2.11(b).  The
Revolving Loan Commitment shall not be permanently reduced by the amount of any
payment of the Agent Advances, Swing Loans or Revolving Loans due under this
Section 2.6(c)(ii).

 

(d)           The Other Obligations.  In addition to the foregoing, the
Borrowers hereby promise to pay all Obligations (other than Obligations in
respect of Bank Products), including, without limitation, the principal amount
of the Loans, amounts drawn under Letters of Credit and interest and fees on the
foregoing, as the same become due and payable hereunder and, in any event, on
the Maturity Date.

 

Section 2.7            Notes; Loan Accounts.

 

(a)           The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by Revolving Loan Notes.  A Revolving Loan Note
shall be payable to the order of each Lender requesting such a Note in
accordance with the Revolving Commitment Ratio of such Lender.  Each such Note
shall be issued by the Borrowers to the applicable Lender and shall be duly
executed and delivered by an Authorized Signatory of each Borrower.

 

(b)           The Administrative Agent shall open and maintain on its books in
the name of the Borrowers a loan account with respect to the Loans and interest
thereon

 

62

--------------------------------------------------------------------------------


 

(the “Loan Account”).  The Administrative Agent shall debit such Loan Account
for the principal amount of each Advance made by it on behalf of the Lenders,
accrued interest thereon, and all other amounts which shall become due from the
Borrowers pursuant to this Agreement and shall credit the Loan Account for each
payment which the Borrowers shall make in respect to the Obligations.  The
records of the Administrative Agent with respect to such Loan Account shall be
conclusive evidence of the Loans and accrued interest thereon, absent manifest
error.

 

Section 2.8            Manner of Payment.

 

(a)           When Payments Due.

 

(i)            Each payment (including any prepayment) by the Borrowers on
account of the principal of or interest on the Loans, fees, and any other amount
owed to any member of the Lender Group under this Agreement or the other Loan
Documents shall be made not later than 12:00 noon (Atlanta, Georgia time) on the
date specified for payment under this Agreement or any other Loan Document to
the Administrative Agent at the Administrative Agent’s Office, for the account
of the Lenders, the Issuing Banks or the Administrative Agent, as the case may
be, in Dollars in immediately available funds.  Any payment received by the
Administrative Agent after 12:00 noon (Atlanta, Georgia time) shall be deemed
received on the next Business Day.  In the case of a payment for the account of
a Lender, the Administrative Agent will promptly thereafter distribute the
amount so received in like funds to such Lender.  In the case of a payment for
the account of an Issuing Bank, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Issuing
Bank.  If the Administrative Agent shall not have received any payment from the
Borrowers as and when due, the Administrative Agent will promptly notify the
Lenders accordingly.

 

(ii)           Except as provided in the definition of Eurodollar Advance
Period, if any payment under this Agreement or any other Loan Document shall be
specified to be made on a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day, and such extension of time
shall in such case be included in computing interest and fees, if any, in
connection with such payment.

 

(b)           No Deduction.

 

(i)            Except as otherwise provided in this Section 2.8(b), any and all
payments of principal and interest, or of any fees or indemnity or expense
reimbursements by the Borrowers hereunder or under any other Loan Documents (the
“Borrower Payments”) shall be made without setoff or counterclaim and free and
clear of and without deduction for any and all Indemnified Taxes with respect to
such Borrower Payments.  If any Borrower shall be required to deduct any

 

63

--------------------------------------------------------------------------------


 

Indemnified Taxes from or in respect of any sum payable to any member of the
Lender Group hereunder or under any other Loan Document, (A) the sum payable
shall be increased by the amount (an “Additional Amount”) necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.8(b)(i)) such member of the Lender
Group shall receive an amount equal to the sum it would have received had no
such deductions been made, (B) such Borrower shall make such deductions, and (C)
such Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.

 

(ii)           In addition, the Borrowers shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).

 

(iii)          The Borrowers shall indemnify the members of the Lender Group for
the full amount of Indemnified Taxes and Other Taxes with respect to Borrower
Payments paid by such Person and any reasonable attorney’s fees and expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.  A certificate setting forth and containing an explanation in
reasonable detail of the manner in which such amount shall have been determined
and the amount of such payment or liability prepared by a member of the Lender
Group or the Administrative Agent on its behalf, absent manifest error, shall be
final, conclusive and binding for all purposes.  Such indemnification shall be
made within thirty (30) days after the date the Administrative Agent or such
member, as the case may be, makes written demand therefor.  If any Indemnified
Taxes or Other Taxes for which the Administrative Agent or any member of the
Lender Group has received indemnification from the Borrowers hereunder shall be
finally determined to have been incorrectly or illegally asserted and are
refunded to the Administrative Agent or such member, the Administrative Agent or
such member, as the case may be, shall promptly forward to the Borrowers any
such refunded amount (after deduction of any Indemnified Tax or Other Tax paid
or payable by any member of the Lender Group as a result of such refund), not
exceeding the increased amount paid by the Borrowers pursuant to this Section
2.8(b).

 

(iv)          As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Borrowers to the relevant Governmental Authority, the
Administrative Borrower will deliver to the Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental

 

64

--------------------------------------------------------------------------------


 

Authority evidencing payment thereof or other evidence of payment reasonably
satisfactory to the Administrative Agent.

 

(v)           (A)          Each Non-US Lender Party that is entitled to an
exemption from United States withholding tax or is subject to such withholding
tax at a reduced rate under an applicable tax treaty shall (v) on or prior to
the Agreement Date, (w) on or prior to the date such Non-US Lender Party becomes
a “Non-US Lender Party” hereunder, (x) on or prior to the date on which the most
recent form or certification previously delivered pursuant to this clause (A)
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (A) and (z) from time to time if requested by the
Administrative Agent or the Administrative Borrower (or, in the case of a
Participant, the relevant Lender, the Administrative Agent or the Administrative
Borrower), provide the Administrative Agent and the Administrative Borrower (or,
in the case of a Participant, the relevant Lender) with two properly completed
and duly executed originals of each of the following, as applicable: (A) Forms
W-8ECI (claiming exemption from US withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN (claiming exemption
from, or a reduction of, US withholding tax under an income tax treaty) and/or
W-8IMY (together with appropriate forms, certifications and supporting
statements) or any successor forms, (B) in the case of a Non-US Lender Party
claiming exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN
(claiming exemption from US withholding tax under the portfolio interest
exemption) or any successor form and a certificate in substantially the form of
Exhibit 2.8(b) certifying that such Non-US Lender Party is not (1) a “bank” as
described in Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
any of the Borrower Parties as described in Section 881(c)(3)(B) of the Code or
(3) a “controlled foreign corporation” related to any Borrower Party as
described in Section 881(c)(3)(C) of the Code, or (C) any other applicable
document prescribed by any Applicable Law certifying as to the entitlement of
such Non-US Lender Party to any applicable exemption from United States or any
other withholding tax or reduced rate with respect to all payments to be made to
such Non-US Lender Party under the Loan Documents.  Unless the Administrative
Agent and the Administrative Borrower have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-US Lender Party are not subject to US withholding tax or are subject to
such tax at a rate reduced by an applicable tax treaty, the Borrower Parties and
the Administrative Agent shall withhold amounts required to be withheld by any
Applicable Law from such payments.

 

(A)          Each US Lender Party shall (v) on or prior to the Agreement Date,
(w) on or prior to the date such US Lender Party becomes a “US Lender Party”
hereunder, (x) on or prior to the date on which the most recent form

 

65

--------------------------------------------------------------------------------


 

or certification previously delivered pursuant to this clause (B) expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (B) and (z) from time to time if requested by the Administrative
Agent or the Administrative Borrower (or, in the case of a Participant, the
relevant Lender, the Administrative Agent or the Administrative Borrower)
provide the Administrative Agent and the Administrative Borrower (or, in the
case of a Participant, the relevant Lender) with two properly completed and duly
executed originals of (i) Form W-9 (certifying that such US Lender Party is
entitled to a complete exemption from US backup withholding tax on payments
pursuant to the Loan Documents) or any successor form (similarly certifying) or
(ii) any other applicable document prescribed by any Applicable Law certifying
as to the entitlement of such US Lender Party to any applicable exemption from
United States or any other withholding tax or reduced rate with respect to all
payments to be made to such US Lender Party under the Loan Documents.

 

(vi)          If a payment made to a Non-US Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-US Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-US Lender Party shall deliver to the Administrative Agent and the
Administrative Borrower any documentation under any Applicable Law or as
reasonably requested by the Administrative Agent or the Administrative Borrower
sufficient for the Administrative Agent or the Administrative Borrower to comply
with their respective obligations under FATCA and to determine that such Non-US
Lender Party has complied with such applicable reporting requirements.

 

(vii)         The Borrowers shall not be required to indemnify any member of the
Lender Group, or to pay any Additional Amounts to such member of the Lender
Group pursuant to Section 2.8(b)(i) or 2.8(b)(iii) to the extent that (A) the
obligation to withhold amounts with respect to United States Federal, state or
local withholding tax existed on the date such member of the Lender Group became
a party to this Agreement (or, in the case of a transferee, on the effective
date of the Assignment and Acceptance pursuant to which such transferee became a
member of the Lender Group) or, with respect to payments to a new lending
office, the date such member of the Lender Group designated such new lending
office; provided, however, that this clause (A) shall not apply to any member of
the Lender Group that became a member of the Lender Group or new lending office
that became a new lending office as a result of an assignment or designation
made at the request of the Administrative Borrower; and provided further,
however, that this clause (A) shall not apply to the extent the indemnity
payment or Additional Amounts, if any, that any member of the Lender Group
through a new lending office would be entitled to receive (without regard to
this clause (A)) do not exceed the indemnity payment or Additional Amounts that
the Person making the assignment or transfer to such member of the Lender Group
making the designation of such new lending office would have been entitled to
receive in the absence of such

 

66

--------------------------------------------------------------------------------


 

assignment, transfer or designation or (B) the obligation to pay such Additional
Amounts or such indemnity payments would not have arisen but for a failure by
such member of the Lender Group to comply with the provisions of Section
2.8(b)(v).

 

(viii)        If any member of the Lender Group determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has received an indemnity
payment or Additional Amounts pursuant to this Section 2.8, such Person shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or Additional Amounts paid, by the Borrowers under this Section
2.8 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Person and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrowers, upon the request of such
Person, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest and other charges imposed by the relevant Government
Authority) to such Person in the event such Person is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.8(b)(viii), in no event will such Person be required to pay
any amount to the Borrowers pursuant to this Section 2.8(b)(viii), if the
payment would place such Person in a less favorable net after-tax position than
such Person would have been in if such indemnity payments or Additional Amounts
giving rise to such refunds had never been paid.  Nothing contained in this
Section 2.8(b) shall require any member of the Lender Group to make available to
the Borrowers any of its tax returns (or any other information) that it deems
confidential or proprietary.

 

Section 2.9            Reimbursement.  Whenever any Lender shall sustain or
incur any Funding Losses or out-of-pocket expenses in connection with (a)
failure by the Borrowers to borrow or continue any Eurodollar Advance, or
convert any Advance to a Eurodollar Advance, in each case, after having given
notice of their intention to do so in accordance with Section 2.2 (whether by
reason of the election of the Borrowers not to proceed or the non-fulfillment of
any of the conditions set forth in this Agreement), or (b) prepayment of any
Eurodollar Advance in whole or in part for any reason or (c) failure by the
Borrowers to prepay any Eurodollar Advance after giving notice of its intention
to prepay such Advance, the Borrowers agree to pay to such Lender, promptly upon
such Lender’s demand therefor, an amount sufficient to compensate such Lender
for all such Funding Losses and out-of-pocket expenses.  Such Lender’s good
faith determination of the amount of such Funding Losses and out-of-pocket
expenses, absent manifest error, shall be binding and conclusive.  Losses
subject to reimbursement hereunder shall include, without limitation, expenses
incurred by any Lender or any participant of such Lender permitted hereunder in
connection with the re-employment of funds prepaid, repaid, not borrowed, or
paid, as the case may be, and any lost profit of such Lender or any participant
of such Lender over the remainder of the Eurodollar Advance Period for such
prepaid Advance.  For purposes of calculating amounts payable to a Lender under
this paragraph, each Lender shall be deemed to have actually funded its relevant

 

67

--------------------------------------------------------------------------------


 

Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided, however, that each Lender may fund each of
its Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section.

 

Section 2.10          Pro Rata Treatment.

 

(a)           Advances.  Each Advance with respect to the Revolving Loans from
the Lenders under this Agreement shall be made pro rata on the basis of their
respective Revolving Commitment Ratios.

 

(b)           Payments.  Each payment and prepayment of the principal of the
Revolving Loans and each payment of interest on the Revolving Loans received
from the Borrowers shall be made by the Administrative Agent to the Lenders pro
rata on the basis of their respective unpaid principal amounts thereof
outstanding immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to Section
2.2(e)).  If any Lender shall obtain any payment (whether involuntary, through
the exercise of any right of set-off or otherwise) on account of the Loans in
excess of its ratable share of Loans under its Aggregate Commitment Ratio (or in
violation of any restriction set forth in Section 2.2(e)), such Lender shall
forthwith purchase from the other Lenders such participation in the Loans made
by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
without interest thereon unless the Lender obligated to repay such amount is
required to pay interest.  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.10(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrowers in the amount of such
participation.

 

Section 2.11          Application of Payments.

 

(a)           Payments Prior to Event of Default.  Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrowers (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(c) (which shall be applied as earmarked
or, with respect to payments under Section 2.6(c), as set forth in Section
2.6(c))), shall be distributed by the Administrative Agent in the following
order of priority:

 

68

--------------------------------------------------------------------------------


 

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

 

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;

 

FOURTH, to the payment of principal then due and payable on the Swing Loans;

 

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

 

SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; and

 

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable.

 

(b)           Payments Subsequent to Event of Default.  Notwithstanding anything
in this Agreement or any other Loan Documents which may be construed to the
contrary, subsequent to the occurrence and during the continuance of an Event of
Default, payments and prepayments with respect to the Obligations made to the
Lender Group, or any of them, or otherwise received by any member of the Lender
Group (from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

 

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents (including, without limitation, any costs incurred in connection
with the sale or disposition of any Collateral);

 

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

 

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Lenders with enforcing the rights
of its rights under the Loan Documents;

 

69

--------------------------------------------------------------------------------


 

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

 

FIFTH, to the payment of the principal of the Swing Loans then outstanding,

 

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, and (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then
outstanding,

 

SEVENTH, to the payment of any Obligation arising in respect of the Bank
Products;

 

EIGHTH, to any other Obligations not otherwise referred to in this Section
2.11(b); and

 

NINTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.

 

Section 2.12          Use of Proceeds.  The proceeds of the Loans shall be used
by the Borrowers as follows:

 

(a)           The proceeds of the initial Advance of Revolving Loans hereunder
shall be used on the Agreement Date to refinance existing Funded Debt and to
fund transaction costs.

 

(b)           The balance of the proceeds of the Loans shall be used (i) to
redeem the Senior Notes, (ii) to fund future acquisitions permitted hereunder,
(iii) to provide for working capital and (iv) for the Borrowers’ general
corporate purposes.

 

Section 2.13          All Obligations to Constitute One Obligation.  All
Obligations shall constitute one general obligation of the Borrowers and shall
be secured by the Administrative Agent’s security interest (on behalf of, and
for the benefit of, the Lender Group) and Lien upon all of the Collateral, and
by all other security interests and Liens heretofore, now or at any time
hereafter granted by any Borrower Party to the Administrative Agent or any other
member of the Lender Group, to the extent provided in the Security Documents
under which such Liens arise.

 

Section 2.14          Maximum Rate of Interest.  The Borrowers and the Lender
Group hereby agree and stipulate that the only charges imposed upon the
Borrowers for the use of money in connection with this Agreement are and shall
be the specific interest and fees described in this Article 2 and in any other
Loan Document.  Notwithstanding the foregoing, the Borrowers and the Lender
Group further agree and stipulate that all closing fees, agency fees,
syndication fees, facility fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by any member of the Lender Group
to third

 

70

--------------------------------------------------------------------------------


 

parties or for damages incurred by the Lender Group, or any of them, are charges
to compensate the Lender Group for underwriting and administrative services and
costs or losses performed or incurred, and to be performed and incurred, by the
Lender Group in connection with this Agreement and the other Loan Documents and
shall under no circumstances be deemed to be charges for the use of money
pursuant to any Applicable Law.  In no event shall the amount of interest and
other charges for the use of money payable under this Agreement exceed the
maximum amounts permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  The Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and other charges for the use of money and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if the amount of such interest and other
charges for the use of money or manner of payment exceeds the maximum amount
allowable under Applicable Law, then, ipso facto as of the Agreement Date, the
Borrowers are and shall be liable only for the payment of such maximum as
allowed by law, and payment received from the Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Revolving Loans to the extent of such excess.

 

71

--------------------------------------------------------------------------------


 

Section 2.15          Letters of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, each
Issuing Bank, on behalf of the Lenders, and in reliance on the agreements of the
Lenders set forth in Section 2.15(c) below, hereby agrees to issue (or arrange
with a Foreign Issuer for the issuance of) one or more Letters of Credit up to
an aggregate face amount equal to such Issuing Bank’s Letter of Credit
Commitment; provided, however, that, except as described in the last sentence of
Section 4.3, the Issuing Banks shall not issue (or arrange with a Foreign Issuer
for the issuance of) any Letter of Credit unless the conditions precedent to the
issuance thereof set forth in Section 4.3 have been satisfied; provided,
however, that at no time shall the total Letter of Credit Obligations
outstanding hereunder exceed the Aggregate Letter of Credit Commitment.  In
addition, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as each Issuing Bank shall approve and that the Borrowers shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as each Issuing Bank shall reasonably require;
provided that in the event of any conflict between such applications, agreements
or instruments and this Agreement, the terms of this Agreement shall control.
Each Letter of Credit shall (i) be denominated in Dollars, and (ii) expire no
later than the earlier to occur of (A) the date thirty (30) days prior to the
Maturity Date, and (B) three hundred sixty (360) days after its date of issuance
(but may contain provisions for automatic renewal provided that no Default
exists on the renewal date or would be caused by such renewal and provided no
such renewal shall extend beyond the date thirty (30) days prior to the Maturity
Date).  Each Letter of Credit shall be subject to the Uniform Customs and, to
the extent not inconsistent therewith, the laws of the State of New York.  None
of the Issuing Banks shall at any time be obligated to issue, or cause to be
issued, any Letter of Credit if such issuance would conflict with, or cause such
Issuing Bank to exceed any limits imposed by, any Applicable Law.

 

(b)           The Administrative Borrower may from time to time request that an
Issuing Bank issue (or arrange with a Foreign Issuer for the issuance of) a
Letter of Credit.  The Administrative Borrower shall execute and deliver to the
Administrative Agent and the applicable Issuing Bank a Request for Issuance of
Letter of Credit for each Letter of Credit to be issued by such Issuing Bank,
not later than 11:00 a.m. (Atlanta, Georgia time) one (1) Business Day preceding
the date on which the requested Letter of Credit is to be issued, or such
shorter notice as may be acceptable to the applicable Issuing Bank and the
Administrative Agent.  Upon receipt of any such Request for Issuance of Letter
of Credit, subject to satisfaction of all conditions precedent thereto as set
forth in Section 4.3 or waiver of such conditions pursuant to the last sentence
of Section 4.3, the applicable Issuing Bank shall process such Request for
Issuance of Letter of Credit and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or arrange with a Foreign Issuer
for the issuance of) the Letter of Credit requested

 

72

--------------------------------------------------------------------------------


 

thereby.  Such Issuing Bank shall furnish a copy of such Letter of Credit to the
Administrative Borrower and the Administrative Agent following the issuance
thereof.  In addition to the fees payable pursuant to Section 2.4(c)(ii), the
Borrowers shall pay or reimburse each Issuing Bank for normal and customary
costs and expenses incurred by such Issuing Bank in issuing, effecting payment
under, amending or otherwise administering the Letters of Credit.  On each
Business Day on or before 10:00 a.m. (Atlanta, Georgia time) each Issuing Bank
shall deliver to the Administrative Agent and the Administrative Borrower a
report in substantially the form of Exhibit L (a “Daily Letter of Credit
Report”) (A) setting forth the opening balance of its Letters of Credit
outstanding on the immediately preceding Business Day, (B) identifying all
Letters of Credit issued (or amended) by it (or its Foreign Issuer) on such
immediately preceding Business Day, (C) identifying all Letters of Credit
cancelled on such immediately preceding Business Day, (D) identifying all draws
on such immediately preceding Business Day under Letters of Credit issued by it
(or its Foreign Issuer), (E) setting forth the ending balance of its Letters of
Credit outstanding on such immediately preceding Business Day and (E)
identifying all requests for the issuance of Letters of Credit cancelled on such
immediately preceding Business Day.

 

(c)           Immediately upon the issuance by an Issuing Bank of a Letter of
Credit and in accordance with the terms and conditions of this Agreement, such
Issuing Bank shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Revolving Commitment
Ratio, in such Letter of Credit and the obligations of the Borrowers with
respect thereto (including, without limitation, all Letter of Credit Obligations
with respect thereto).  The applicable Issuing Bank shall promptly notify the
Administrative Agent of any draw under a Letter of Credit.  At such time as the
Administrative Agent shall be notified by the applicable Issuing Bank that the
beneficiary under any Letter of Credit has drawn on the same, the Administrative
Agent shall promptly notify the Administrative Borrower and the Swing Bank (or,
at its option, all Lenders), by telephone or telecopy, of the amount of the draw
and, in the case of each Lender, such Lender’s portion of such draw amount as
calculated in accordance with its Revolving Commitment Ratio; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse each Issuing Bank and the Lenders with respect
to such Letter of Credit.

 

(d)           The Borrowers hereby agree to immediately reimburse each Issuing
Bank for amounts paid by such Issuing Bank in respect of draws under each Letter
of Credit.  In order to facilitate such repayment, the Borrowers hereby
irrevocably request the Lenders, and the Lenders hereby severally agree, on the
terms and conditions of this Agreement (other than as provided in Article 2 with
respect to the amounts of, the timing of requests for, and the repayment of
Advances hereunder and in Article 4 with respect to conditions precedent to
Advances hereunder), with respect to any drawing under a Letter of Credit, to
make a Base Rate Advance on each day on which a draw is

 

73

--------------------------------------------------------------------------------


 

made under any Letter of Credit and in the amount of such draw, and to pay the
proceeds of such Advance directly to the applicable Issuing Bank to reimburse
such Issuing Bank for the amount paid by it upon such draw.  Each Lender shall
pay its share of such Base Rate Advance by paying its portion of such Advance to
the Administrative Agent in accordance with Section 2.2(e) and its Revolving
Commitment Ratio, without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default exists or would be
caused thereby.  The disbursement of funds in connection with a draw under a
Letter of Credit pursuant to this Section hereunder shall be subject to the
terms and conditions of Section 2.2(e).  The obligation of each Lender to make
payments to the Administrative Agent, for the account of an Issuing Bank, in
accordance with this Section 2.15 shall be absolute and unconditional and no
Lender shall be relieved of its obligations to make such payments by reason of
noncompliance by any other Person with the terms of the Letter of Credit or for
any other reason (other than the gross negligence or willful misconduct of such
Issuing Bank in paying such Letter of Credit, as determined by a final
non-appealable judgment of a court of competent jurisdiction). Each Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (i)
any set-off, counterclaim, recoupment, defense or other right that such Lender
or any other Person may have against any Issuing Bank or any other Person for
any reason whatsoever, (ii) the existence of a Default or an Event of Default or
the termination of the Revolving Loan Commitment, (iii) any adverse change in
the condition (financial or otherwise) of the Borrowers or any of their
Subsidiaries, (iv) any breach of this Agreement by the Borrowers or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. The Administrative Agent shall promptly remit to such
Issuing Bank the amounts so received from the other Lenders; provided that if
such payment is required to be returned for any reason to the Borrowers or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Issuing Bank will return to the Administrative Agent any
portion thereof previously distributed by the Administrative Agent.  Any overdue
amounts payable by the Lenders to an Issuing Bank in respect of a draw under any
Letter of Credit shall bear interest, payable on demand, (x) for the first two
(2) Business Days, at the Federal Funds Rate, and (y) thereafter, at the Base
Rate.  Notwithstanding the foregoing, at the request of the Administrative
Agent, the Swing Bank may, at its option and subject to the conditions set forth
in Section 2.2(g) other than the condition that the applicable conditions
precedent set forth in Article 4 be satisfied, make Swing Loans to reimburse the
Issuing Banks for amounts drawn under Letters of Credit.

 

(e)           The Borrowers agree that each Advance by the Lenders to reimburse
an Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance under the Revolving Loan
Commitment and shall be payable and bear interest in accordance with all other
Base Rate Advances of Revolving Loans.

 

74

--------------------------------------------------------------------------------


 

(f)            The Borrowers agree that any action taken or omitted to be taken
by any Issuing Bank or any Foreign Issuer in connection with any Letter of
Credit, except for such actions or omissions as shall constitute gross
negligence or willful misconduct on the part of such Issuing Bank as determined
by a final non-appealable judgment of a court of competent jurisdiction, shall
be binding on the Borrowers as between the Borrowers and such Issuing Bank, and
shall not result in any liability of such Issuing Bank to the Borrowers.  The
obligation of the Borrowers to reimburse an Issuing Bank for a drawing under any
Letter of Credit or the Lenders for Advances made by them to the Issuing Banks
on account of draws made under the Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances whatsoever (except if arising
from the gross negligence or willful misconduct on the part of such Issuing Bank
as determined by a final non-appealable judgment of a court of competent
jurisdiction), including, without limitation, the following circumstances:

 

(i)            Any lack of validity or enforceability of any Loan Document;

 

(ii)           Any amendment or waiver of or consent to any departure from any
or all of the Loan Documents;

 

(iii)          Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

 

(iv)          The existence of any claim, set-off, defense or any right which
any Borrower may have at any time against any beneficiary or any transferee of
any Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

 

(v)           Any statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(vi)          The insolvency of any Person issuing any documents in connection
with any Letter of Credit;

 

(vii)         Any breach of any agreement between any Borrower and any
beneficiary or transferee of any Letter of Credit;

 

75

--------------------------------------------------------------------------------


 

(viii)        Any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit;

 

(ix)          Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;

 

(x)           Any act, error, neglect or default, omission, insolvency or
failure of business of any of the correspondents of the applicable Issuing Bank;

 

(xi)          Any other circumstances arising from causes beyond the control of
the applicable Issuing Bank;

 

(xii)         Payment by an Issuing Bank (or the Foreign Issuer) under any
Letter of Credit against presentation of a sight draft or a certificate which
does not comply with the terms of such Letter of Credit, provided that such
payment shall not have constituted gross negligence or willful misconduct of
such Issuing Bank or Foreign Issuer as determined by a final non-appealable
judgment of a court of competent jurisdiction; and

 

(xiii)        Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

(g)           The Borrowers will indemnify and hold harmless each Indemnified
Person from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
may be imposed on, incurred by or asserted against such Indemnified Person in
any way relating to or arising out of the issuance of a Letter of Credit, except
that the Borrowers shall not be liable to an Indemnified Person for any portion
of such claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
final non-appealable judgment of a court of competent jurisdiction.  This
Section 2.15(g) shall survive termination of this Agreement.

 

(h)           Each Lender shall be responsible (to the extent the Borrowers are
obligated to reimburse the applicable Issuing Bank under the Loan Documents and
such Issuing Bank is not reimbursed by the Borrowers) for its pro rata share
(based on such Lender’s Revolving Commitment Ratio) of any and all reasonable
out-of-pocket costs, expenses (including reasonable legal fees) and
disbursements which may be incurred or made by such Issuing Bank in connection
with the collection of any amounts due under, the administration of, or the
presentation or enforcement of any rights conferred by any Letter of Credit, any
Borrower’s or any guarantor’s obligations to reimburse draws thereunder or
otherwise.  In the event the Borrowers shall fail to pay such expenses of an

 

76

--------------------------------------------------------------------------------


 

Issuing Bank within fifteen (15) days of demand for payment by such Issuing
Bank, each Lender shall thereupon pay to such Issuing Bank its pro rata share
(based on such Lender’s Revolving Commitment Ratio) of such expenses within ten
(10) days from the date of such Issuing Bank’s notice to the Lenders of the
Borrowers’ failure to pay; provided, however, that if the Borrowers shall
thereafter pay such expenses, such Issuing Bank will repay to each Lender the
amounts received from such Lender hereunder.

 

(i)            Any Person that is to be a new Issuing Bank (other than pursuant
to the execution of an Assignment and Acceptance) is required to enter into this
Agreement by executing and delivering to the Administrative Agent and the
Administrative Borrower a joinder agreement in the form of Exhibit M (each an
“Issuing Bank Joinder Agreement”). Upon the execution and delivery of any
Issuing Bank Joinder Agreement by such Person, such Person shall become an
Issuing Bank hereunder with the same force and effect as if originally named as
an Issuing Bank herein. The execution and delivery of any Issuing Bank Joinder
Agreement adding an additional Person as a party to this Agreement shall not
require the consent of any party hereto other than the Administrative Agent and,
so long as no Default exists, the Administrative Borrower.

 

(j)            Unless otherwise expressly agreed by the Issuing Banks and the
Borrowers when a Letter of Credit is issued and subject to Applicable Laws, (i)
each Standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) and (ii) each Documentary Letter of Credit shall be
governed by the Uniform Customs and (iii) in both cases, to the extent not
inconsistent therewith, the governing law of this Agreement set forth in Section
11.7.

 

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrowers to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined

 

77

--------------------------------------------------------------------------------


 

by a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised due care in each such determination.  In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, each Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

Section 2.16          Bank Products.  Any Borrower Party may request and each
Lender may, in its sole and absolute discretion, arrange for such Borrower Party
to obtain from such Lender or any Affiliate of such Lender, Bank Products
although no Borrower Party is required to do so.  If any Bank Products are
provided by an Affiliate of a Lender, the Borrower Parties agree to indemnify
and hold the Lender Group, or any of them, harmless from any and all costs and
obligations now or hereafter incurred by the Lender Group, or any of them, which
arise from any indemnity given by such Lender to any of its Affiliates, as
applicable, related to such Bank Products; provided, however, nothing contained
herein is intended to limit the Borrower Parties’ rights, with respect to such
Lender or any of its Affiliates, as applicable, if any, which arise as a result
of the execution of documents by and between the Borrower Parties and such
Person which relate to any Bank Products.  The agreement contained in this
Section shall survive termination of this Agreement.  The Borrower Parties
acknowledge and agree that the obtaining of Bank Products from a Lender or its
Affiliates (a) is in the sole and absolute discretion of such Lender or such
Affiliates, and (b) is subject to all rules and regulations of such Lender or
such Affiliates.

 

Section 2.17          Additional Increase of Commitments; Additional Lenders.

 

(a)           Increase of the Revolving Loan Commitment.

 

(i)            So long as no Event of Default has occurred and is continuing,
Parent, on behalf of Borrowers, may request the right to effectuate increases in
the Revolving Loan Commitment (any such increase, a “Commitment Increase”), in
an aggregate amount of up to $100,000,000 for all such Commitment Increases (the
“Commitment Increase Cap”), during the term of this Agreement by delivering a
Notice of Requested Commitment Increase to the Administrative Agent
substantially in the form of Exhibit K (a “Notice of Requested Commitment
Increase”), provided that, in each case: (A) each Commitment Increase shall be
in minimum increments of $10,000,000; (B) the proposed Commitment Increase shall
have been consented to in writing by the Administrative Agent (such consent not
to be unreasonably withheld), each Lender (if any) who is increasing its portion
of the Revolving Loan Commitment and any other bank or financial institution
acceptable to the Borrowers and the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent that has agreed to become a Lender in respect of all or a
portion of the Commitment Increase (a “New Lender”); and (C) the proposed
Commitment Increase, together with any prior Commitment Increase, shall not
exceed the Commitment Increase Cap.  Each Notice of Requested Commitment
Increase shall specify: (1) the amount of the proposed Commitment Increase and
(2) the requested date of the proposed Commitment Increase (which shall be at
least thirty (30) days from the date of delivery of the Notice of Requested
Commitment Increase).  Each Notice of Requested Commitment Increase shall be
binding on all Borrowers.  Upon the effective date of any Commitment Increase,
Parent shall deliver to the Administrative Agent a certificate of the chief
financial officer of Parent certifying that no Default or Event of Default then
exists or would be caused thereby.  No Commitment Increase shall be effective
until the Administrative Agent shall have received amendments to this Agreement
and the other Loan Documents, commitments of Lenders or New Lenders in an
aggregate amount equal to such Commitment Increase, Lender Agreements for each
Lender or New Lender committing to such Commitment Increase, any upfront fees to
be paid to the Lenders committing to such Commitment Increase, and, if
requested, opinion letters, Revolving Loan Notes and such other agreements,
documents and instruments requested by and reasonably satisfactory to the
Administrative Agent in its Permitted Discretion evidencing and setting forth
the conditions of such Commitment Increase.

 

(ii)           If the Administrative Agent approves a proposed Commitment
Increase, the Administrative Agent shall deliver a copy of the Notice of
Requested Commitment Increase relating thereto to each Lender, together with a
statement as to whether the Incremental Facility Yield Adjustment is
applicable.  No Lender (or any successor thereto) shall have any obligation to
increase its portion of the Revolving Loan Commitment or its other obligations
under this Agreement or the other Loan Documents, and any decision by a Lender
to increase its portion of the Revolving Loan Commitment shall be made in its
sole discretion independently from any other Lender. If the Administrative Agent
receives commitments from the Lenders or the New Lenders in excess of the amount
of the proposed Commitment Increase, the Administrative Agent shall have the
right, in its sole discretion, to reduce and reallocate (within the minimum and
maximum amounts specified by each such Lender or New Lender in its notice to the
Administrative Agent) the shares of such Commitment Increase of the Lenders or
New Lenders willing to fund the proposed Commitment Increase so that the total
committed shares of the proposed Commitment Increase equals the proposed
Commitment Increase. The Administrative Agent shall notify each Lender or New
Lender, as the case may be, whether its proposed share of the proposed
Commitment Increase has been accepted and, if so, the amount of its share of
such Commitment Increase, and such Lender shall thereafter execute and deliver a
Lender Agreement with respect to its respective share of such Commitment
Increase.

 

79

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding anything to the contrary contained herein, each
Commitment Increase meeting the conditions set forth in Section 2.17(a)(i) shall
not require the consent of any Lender other than those Lenders, if any, which
have agreed to increase their portions of the Revolving Loan Commitment in
connection with such Commitment Increase and shall not constitute an amendment,
modification or waiver that is subject to Section 11.12 and shall be effective
as of the later of (a) the date specified in the applicable Notice of Requested
Commitment Increase and (b) the date upon which the foregoing conditions shall
have been satisfied or waived by the Administrative Agent and the Lenders which
have agreed to increase their portions of the Revolving Loan Commitment, or by
the requisite Lenders in accordance with Section 11.12 in the case of a waiver
of an Event of Default, as applicable.

 

(b)           Effect of Commitment Increase.  After giving effect to any
Commitment Increase, the outstanding Revolving Loans may not be held pro rata in
accordance with the new Revolving Loan Commitment.  In order to remedy the
foregoing, on the effective date of each Commitment Increase, the Lenders
(including any New Lenders) shall reallocate the Revolving Loans owed to them
among themselves so that, after giving effect thereto, the Revolving Loans will
be held by the Lenders (including any New Lenders) on a pro rata basis in
accordance with their respective Revolving Commitment Ratios (after giving
effect to such Commitment Increase).  Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing. 
Notwithstanding the provisions of Section 11.5, the reallocations so made by
each Lender whose Revolving Commitment Ratio has increased shall be deemed to be
a purchase of a corresponding amount of the Revolving Loans of the Lender or
Lenders whose Revolving Commitment Ratio have decreased and shall not be
considered an assignment for purposes of Section 11.5.

 

Section 2.18          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           the Unused Line Fees shall cease to accrue on the portion of the
Revolving Loan Commitment held by such Lender so long as it is a Defaulting
Lender (except to the extent it is payable to the Issuing Banks pursuant to
clause (b)(v) below);

 

(b)           if any Swing Loans or Letter of Credit Obligations exist at the
time a Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swing Loans and Letter of Credit
Obligations shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Commitment Ratio but only to the extent the
Aggregate Revolving Credit Obligations held by of all non-Defaulting Lenders’
plus the Revolving Commitment Ratio of the such Defaulting Lender’s Swing Loan
and Letter of Credit

 

80

--------------------------------------------------------------------------------


 

Obligations does not exceed the portion of the Revolving Loan Commitment held by
the non-Defaulting Lenders;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
pro rata share of the Swing Loan and (y) second, cash collateralize such
Defaulting Lender’s pro rata share of the Letter of Credit Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in an
amount equal to one hundred five percent (105%) of the Letter of Credit
Obligations for so long as such Letter of Credit Obligations are outstanding;

 

(iii)          if any portion of such Defaulting Lender’s pro rata share of the
Letter of Credit Obligations is cash collateralized pursuant to clause (ii)
above, Borrowers shall not be required to pay the LC Participation Fee with
respect to such portion of such Defaulting Lender’s Letter of Credit Obligations
so long as it is cash collateralized;

 

(iv)          if any portion of such Defaulting Lender’s Letter of Credit
Obligations is reallocated to the non-Defaulting Lenders pursuant to clause (i)
above, then the Letter of Credit Fees under Section 2.4(c) with respect to such
portion shall be allocated among the non-Defaulting Lenders in accordance with
their Revolving Commitment Ratio;

 

(v)           if any portion of such Defaulting Lender’s pro rata share of the
Letter of Credit Obligations is neither cash collateralized nor reallocated
pursuant to this Section 2.18(b), then, without prejudice to any rights or
remedies of the Issuing Banks or any Lender hereunder, the Unused Line Fee that
otherwise would have been payable to such Defaulting Lender (with respect to the
portion of such Defaulting Lender’s Revolving Loan Commitment that was utilized
by such Letter of Credit Obligations) and the Letter of Credit Fee under Section
2.4(c) payable with respect to such Defaulting Lender’s Letter of Credit
Obligations shall be payable to the Issuing Banks until such Letter of Credit
Obligations are cash collateralized and/or reallocated in accordance herewith;
and

 

(vi)          so long as any Lender is a Defaulting Lender, the Swing Bank shall
not be required to fund any Swing Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitment of the non-Defaulting Lenders and/or cash collateralized in
accordance with this Section 2.18(b), and participations in any such newly
issued or increased Letter of Credit or newly made Swing Loan shall be allocated
among non-Defaulting Lenders in accordance with their

 

81

--------------------------------------------------------------------------------


 

respective Revolving Commitment Ratio (and Defaulting Lenders shall not
participate therein); and

 

(c)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) may, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated non-interest bearing account and, subject to any Applicable Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Banks or Swing Bank
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swing Loan or Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (iv)
fourth, if so determined by the Administrative Agent and the Administrative
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is (x) a prepayment of the principal amount of
any Loans or Letter of Credit Obligations in respect of Letters of Credit which
a Defaulting Lender has not fully funded its participation obligations and (y)
made at a time when the conditions set forth in Section 4.3 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Letter of Credit
Obligations owed to, all non-Defaulting Lenders, based on their Revolving
Commitment Ratio, prior to being applied to the prepayment of any Loans, or
Letter of Credit Obligations owed to, any Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letter of Credit Obligations
are held by the Lenders pro rata in accordance with their Revolving Loan
Commitment Ratio without giving effect to Section 2.18(b)(i).

 

In the event that the Administrative Agent, the Borrowers, the Issuing Banks or
the Swing Bank, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Loans and Letter of Credit Obligations of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s portion of the
Revolving Loan Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Commitment Ratio whereupon such Lender shall cease
to be a Defaulting Lender. The rights and remedies against a Defaulting Lender
under this Section 2.18 are in addition to other rights and remedies that
Borrowers, the Administrative Agent, the Issuing Banks, the Swing Bank and the
non-Defaulting Lenders may have against such Defaulting Lender.  The
arrangements

 

82

--------------------------------------------------------------------------------


 

permitted or required by this Section 2.18 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

 

ARTICLE 3.

 

GUARANTY

 

Section 3.1            Guaranty.

 

(a)           Each Guarantor hereby guarantees to the Administrative Agent, for
the benefit of the Lender Group, the full and prompt payment of the Obligations,
including, without limitation, any interest therein (including, without
limitation, interest as provided in this Agreement, accruing after the filing of
a petition initiating any Insolvency Proceedings, whether or not such interest
accrues or is recoverable against the Borrowers after the filing of such
petition for purposes of the Bankruptcy Code or is an allowed claim in such
proceeding), plus reasonable attorneys’ fees and expenses if the obligations
represented by this Guaranty are collected by law, through an attorney-at-law,
or under advice therefrom.

 

(b)           Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Group, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Group, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until the
Obligations shall have been indefeasibly paid in full in cash (or in the case of
Letter of Credit Obligations, secured through delivery of cash collateral in an
amount equal to one hundred and five percent (105%) of the Letter of Credit
Obligations) and the Revolving Loan Commitments shall have been terminated.

 

(c)           Each Guarantor absolutely, unconditionally and irrevocably waives
any and all right to assert any defense (other than the defense of payment in
cash in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), including,
without limitation, any lack of capacity by the Borrowers, or any of them,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

 

(d)           The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such

 

83

--------------------------------------------------------------------------------


 

further or other security or securities for the Obligations or any part thereof
as they may deem proper, or (ii) release, discharge, abandon or otherwise deal
with or fail to deal with any Guarantor of the Obligations or any security or
securities therefor or any part thereof now or hereafter held by the Lender
Group, or any of them, or (iii) amend, modify, extend, accelerate or waive in
any manner any of the provisions, terms, or conditions of the Loan Documents,
all as they may consider expedient or appropriate in their sole discretion. 
Without limiting the generality of the foregoing, or of Section 3.1(e), it is
understood that the Lender Group, or any of them, may, without exonerating or
releasing any Guarantor, give up, modify or abstain from perfecting or taking
advantage of any security for the Obligations and accept or make any
compositions or arrangements, and realize upon any security for the Obligations
when, and in such manner, and with or without notice, all as such Person may
deem expedient.

 

(e)           Each Guarantor acknowledges and agrees that no change in the
nature or terms of the Obligations or any of the Loan Documents, or other
agreements, instruments or contracts evidencing, related to or attendant with
the Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances.  Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrowers, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

 

(f)            The Lender Group, or any of them, may, without demand or notice
of any kind upon or to any Guarantor, at any time or from time to time when any
amount shall be due and payable hereunder by any Guarantor, if the Borrowers
shall not have timely paid any of the Obligations (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and five percent (105%) of the Letter of Credit
Obligations), set-off and appropriate and apply to any portion of the
Obligations hereby guaranteed, and in such order of application as the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any purpose.  If and to the extent that any Guarantor
makes any payment to the Administrative Agent or any other Person pursuant to or
in respect of this Guaranty, any claim which such Guarantor may have against any
Borrower by reason thereof shall be subject and subordinate to the prior payment
in full of the Obligations to the satisfaction of the Lender Group.

 

(g)           The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty is
hereby authorized, without notice to any Guarantor, and shall in no way impair
or affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined).  The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

 

(h)           Upon the bankruptcy or winding up or other distribution of assets
of any Borrower, or of any surety or guarantor (other than the applicable
Guarantor) for any Obligations of the Borrowers to the Lender Group, or any of
them, the rights of the Administrative Agent against any Guarantor shall not be
affected or impaired by the omission of any member of the Lender Group to prove
its claim, or to prove the full claim, as appropriate, against the Borrowers, or
any such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.

 

(i)            Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following:  (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations, (iii)
presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing, (v)
all rights to enforce any remedy which the Lender Group, or any of them, may
have against any Borrower and (vi) any and all rights under Official Code of
Georgia Sections 10-7-23 and 10-7-24 and any analogous statute in any other
applicable jurisdiction. If a

 

85

--------------------------------------------------------------------------------


 

claim is ever made upon any member of the Lender Group for the repayment or
recovery of any amount or amounts received by such Person in payment of any of
the Obligations and such Person repays all or part of such amount by reason of
(A) any judgment, decree or order of any court or administrative body having
jurisdiction over such Person or any of its property, or (B) any settlement or
compromise of any such claim effected by such Person with any such claimant,
including any Borrower, then in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
promissory note or other instrument evidencing any of the Obligations, and such
Guarantor shall be and remain obligated to such Person hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by such Person.

 

(j)            This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon.  No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof.  No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty.  For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

 

(k)           This Guaranty is a guaranty of payment and not of collection.  The
Guarantors hereby guaranty the Obligations under this Guaranty as primary
obligors thereof and not merely as sureties. In the event the Administrative
Agent makes a demand upon any Guarantor in accordance with the terms of this
Guaranty, such Guarantor shall be held and bound to the Administrative Agent
directly as debtor in respect of the payment of the amounts hereby guaranteed. 
All costs and expenses, including, without limitation, reasonable attorneys’
fees and expenses, incurred by the Administrative Agent in obtaining performance
of or collecting payments due under this Guaranty shall be deemed part of the
Obligations guaranteed hereby.

 

(l)            As of the Agreement Date, each Subsidiary Guarantor is a direct
or indirect wholly owned Domestic Subsidiary of a Borrower.  Each Guarantor
expressly represents and acknowledges that any financial accommodations by the
Lender Group to the Borrowers, including, without limitation, the extension of
credit, are and will be of direct interest, benefit and advantage to such
Guarantor.

 

86

--------------------------------------------------------------------------------


 

(m)          Each Guarantor shall be entitled to subrogation and contribution
rights from and against the Borrowers to the extent any Guarantor is required to
pay to any member of the Lender Group any amount in excess of the Loans advanced
directly to, or other Obligations incurred directly by, such Guarantor or as
otherwise available under Applicable Law; provided, however, that such
subrogation and contribution rights are and shall be subject to the terms and
conditions of this Section 3.1 and Section 13.5 and until the Obligations shall
have been paid in full in cash (or in the case of the Letter of Credit
Obligations, all of the Letter of Credit Obligations have been cash
collateralized), each Guarantor hereby absolutely, unconditionally and
irrevocably expressly subordinates to the prior payment of the Obligations,
except to the extent such subordination would be expressly prohibited by
Applicable Law, all rights of subrogation, indemnification, contribution and
reimbursement from any Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect to the Obligations.  The payment
obligation of a Guarantor to any other Guarantor under any Applicable Law
regarding contribution rights among co-obligors or otherwise shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Guaranty, and
such Guarantor shall not exercise any right or remedy with respect to such
rights until payment and satisfaction in full of all such obligations. 
Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor shall exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, nor shall proceed or seek
recourse against or with respect to any property or asset of, any Borrower, any
other Guarantor or any other guarantor (including after payment in full of the
Obligations), if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Equity Interests of
any Borrower, any other Guarantor or any other guarantor whether pursuant to the
Security Agreement or otherwise.

 

Section 3.2            Special Provisions Applicable to Subsidiary Guarantors.

 

(a)           Pursuant to Section 6.20 of this Agreement, any new Domestic
Subsidiary of any Borrower is required to enter into this Agreement by executing
and delivering to the Administrative Agent a Guaranty Supplement.  Upon the
execution and delivery of a Guaranty Supplement by such new Domestic Subsidiary,
such Domestic Subsidiary shall become a Guarantor and Borrower Party hereunder
with the same force and effect as if originally named as a Guarantor or Borrower
Party herein.  The execution and delivery of any Guaranty Supplement (or any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement or any other Applicable
Loan Document shall not require the consent of any other party hereto.  The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

 

(b)           At the option of the Borrowers, any existing or future direct or
indirect Subsidiary of the Borrowers organized under the laws of Canada or any
province

 

87

--------------------------------------------------------------------------------


 

thereof (excluding the Province of Quebec) (or any other foreign jurisdiction
acceptable to the Administrative Agent and the Majority Lenders in their sole
discretion) may be a Guarantor by executing and delivering to the Administrative
Agent (i) a Guaranty Supplement, (ii) the other Security Documents required
pursuant to Section 6.20 and (iii) any other foreign law security documents,
notices and opinions required by the Administrative Agent in its sole
discretion. Upon the execution and delivery of a Guaranty Supplement by such new
Subsidiary, such Subsidiary shall become a Guarantor and Borrower Party
hereunder with the same force and effect as if originally named as a Guarantor
or Borrower Party herein.  The execution and delivery of any Guaranty Supplement
(or any other supplement to any Loan Document delivered in connection therewith)
adding an additional Guarantor as a party to this Agreement or any other
Applicable Loan Document shall not require the consent of any other party
hereto.  The rights and obligations of each party hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor hereunder.

 

ARTICLE 4.

 

CONDITIONS PRECEDENT

 

Section 4.1            Conditions Precedent to Initial Advance.  The obligations
of the Lenders to undertake the Revolving Loan Commitments and to make the
initial Advance hereunder, and the obligation of the Issuing Banks to issue (or
arrange for the issuance of) the initial Letter of Credit hereunder, are subject
to the prior fulfillment of each of the following conditions:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            This duly executed Agreement;

 

(ii)           A duly executed Revolving Loan Note to the order of each Lender
requesting a promissory note in the amount of such Lender’s Revolving Commitment
Ratio of the Revolving Loan Commitment;

 

(iii)          The Security Agreement duly executed by the Borrower Parties,
together with Uniform Commercial Code financing statements related thereto;

 

(iv)          The Reaffirmation Agreement duly executed by the Borrower Parties;

 

(v)           To the extent not previously delivered to the Administrative Agent
in connection with the Existing Credit Agreement, original stock certificates
evidencing the issued and outstanding shares of capital stock pledged

 

88

--------------------------------------------------------------------------------


 

to the Administrative Agent pursuant to the Security Agreement, together with
stock powers or other appropriate instruments of transfer executed in blank;

 

(vi)          To the extent not previously delivered to the Administrative Agent
in connection with the Existing Credit Agreement, the duly executed Blocked
Account Agreements required by Section 6.15;

 

(vii)         The Fee Letter duly executed by the Borrowers;

 

(viii)        The duly executed Post-Closing Agreement;

 

(ix)          A satisfactory field audit of all Accounts and Inventory, and
completion of satisfactory appraisals of all Inventory and Eligible Trademarks,
in form and substance reasonably satisfactory to the Administrative Agent and
completed by auditors and appraisers selected by the Administrative Agent;

 

(x)           The legal opinion of King & Spalding LLP, counsel to the Borrower
Parties, addressed to the Lender Group;

 

(xi)          The legal opinion of Gray Robinson, P.A., local counsel to the
Borrower Parties, addressed to the Lender Group;

 

(xii)         The duly executed Request for Advance for the initial Advance of
the Loans;

 

(xiii)        A duly executed Borrowing Base Certificate dated as of the
Agreement Date and calculated as of May 26, 2012;

 

(xiv)        A loan certificate signed by an Authorized Signatory of each
Borrower Party, including a certificate of incumbency with respect to each
Authorized Signatory of such Borrower Party, together with appropriate
attachments which shall include, without limitation, the following: (A) a copy
of Certificate of Incorporation or Formation of such Borrower Party certified to
be true, complete and correct by the Secretary of State of the State of such
Borrower Party’s incorporation or formation, (B) a true, complete and correct
copy of the By-Laws of such Borrower Party, (C) a true, complete and correct
copy of the resolutions of such Borrower Party authorizing the execution,
delivery and performance by such Borrower Party of the Loan Documents and
authorizing the borrowings or guaranty, as applicable, hereunder, (D)
certificates of good standing from each jurisdiction in which such Borrower
Party does business, and (E) copies of all agreements among the shareholders of
such Borrower Party to which such Borrower Party is a party and plans and
agreements (other than agreements entered into pursuant to or in connection with
a disclosed plan)

 

89

--------------------------------------------------------------------------------


 

providing for the grant, issuance or sale of Equity Interests of such Borrower
Party;

 

(xv)         A Solvency Certificate executed by an Authorized Signatory of the
Administrative Borrower regarding the solvency and financial condition of Parent
and its Subsidiaries, together with a pro forma balance sheet giving effect to
the incurrence of the initial Advance and the issuance of the initial Letter of
Credit hereunder;

 

(xvi)        Parent and its Subsidiaries (a) 2012 business plan including its 12
month income statement, balance sheet, statement of cash flows and availability
forecast and (b) annual projections, including income statement, balance sheet
and statement of cash flows, through fiscal year 2016;

 

(xvii)       Payment of all accrued and unpaid interest, fees, costs and
expenses owing to the Administrative Agent (as defined in the Existing Credit
Agreement) or the Lenders (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement;

 

(xviii)      Certificates of insurance and loss payable endorsements with
respect to the Borrower Parties, in each case, meeting the requirements of
Section 6.5;

 

(xix)        Pay-off letters, termination statements, canceled mortgages and the
like required by the Administrative Agent in connection with the removal of any
Liens (other than Permitted Liens), including, without limitation, all tax
Liens, against the assets of the Borrower Parties;

 

(xx)         Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

 

(xxi)        Evidence satisfactory to the Administrative Agent that the Liens
granted pursuant to the Security Documents will be first priority perfected
Liens on the Collateral (subject only to Permitted Liens);

 

(xxii)       Payment of all fees and expenses payable to the Administrative
Agent, the Affiliates of the Administrative Agent, and the Lenders in connection
with the execution and delivery of this Agreement, including, without
limitation, fees and expenses of counsel to the Administrative Agent;

 

(xxiii)      Each Borrower Party shall have complied with all reasonable
requests from the Lender Group relating to applicable bank regulatory, “know
your customer,” and anti-money laundering matters including, for the avoidance
of doubt, with respect to the USA Patriot Act and OFAC, and each

 

90

--------------------------------------------------------------------------------


 

member of the Lender Group shall have satisfactorily completed its diligence
with respect thereto;

 

(xxiv)     A flow of funds report duly executed by the Administrative Borrower
which report shall include a statement of all sources and uses of funds on the
Agreement Date; and

 

(xxv)      All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

 

(b)           The Lender Group shall have received evidence satisfactory to them
that no change in the business, assets, management, operations or financial
condition of the Borrower Parties shall have occurred since January 28, 2012,
which change has had or could be reasonably expected to have a Materially
Adverse Effect, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Administrative Borrower so stating.

 

(c)           The Lender Group shall have received the financial statements
described in Section 5.1(k), each in form and substance reasonably acceptable to
the members of the Lender Group.

 

(d)           The Lender Group shall have received evidence satisfactory to them
that all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation, that no other
consents or approvals are required and that no Default exists, after giving
effect to the initial Advance hereunder, and the Lender Group shall have
received a certificate of an Authorized Signatory of the Administrative Borrower
so stating.

 

(e)           The Administrative Agent shall have received confirmation that the
original Uniform Commercial Code financing statements naming the respective
Borrower Parties as debtor and the Administrative Agent as secured party have
been duly filed in all appropriate jurisdictions, in such form as shall be
satisfactory to the Administrative Agent.

 

(f)            The Administrative Agent shall have received a Borrowing Base
Certificate, in form and substance satisfactory to the Lender Group, reflecting
that, among other things, as of the last day of the most recently ended fiscal
month prior to the Agreement Date, after giving effect to the borrowings
hereunder on the Agreement Date and the issuance of any Letters of Credit
hereunder on the Agreement Date (as if such borrowings and issuances had
occurred on the last day of such fiscal month), Availability shall not be less
than $60,000,000 (with trade payables being paid currently, expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales and without deterioration in working capital).

 

91

--------------------------------------------------------------------------------


 

(g)           The Administrative Agent shall have completed such other business
and legal due diligence with respect to the Borrowers and the results thereof
shall be acceptable to the Administrative Agent, in its sole discretion.

 

Section 4.2            Conditions Precedent to Each Advance.  The obligation of
the Lenders to make each Advance, including the initial Advance hereunder (but
excluding Advances, the proceeds of which are to reimburse (i) the Swing Bank
for Swing Loans, (ii) the Administrative Agent for Agent Advances or (iii) the
Issuing Banks for amounts drawn under a Letter of Credit), is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:

 

(a)           All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to Section
5.4, are made at and as of the time of such Advance, shall be true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) at such time, both before and after giving effect to the
application of the proceeds of the Advance;

 

(b)           Since January 28, 2012, there shall have been no change that has
had or could be reasonably expected to have a Materially Adverse Effect;

 

(c)           There shall not exist on the date of such Advance and after giving
effect thereto, a Default; and

 

(d)           The Administrative Agent and the Lenders shall have received all
such other certificates, reports, statements, opinions of counsel, or other
documents as the Administrative Agent or Lenders may reasonably request and all
other conditions to the making of such Advance which are set forth in this
Agreement shall have been fulfilled.

 

The Borrowers hereby agree that the delivery of any Request for Advance
hereunder or any telephonic request for an Advance hereunder shall be deemed to
be the certification of the Authorized Signatory thereof that all of the
conditions set forth in this Section 4.2 have been satisfied.  Notwithstanding
the foregoing, if the conditions, or any of them, set forth above are not
satisfied, such conditions may be waived by the requisite Lenders under Section
11.12.

 

Section 4.3            Conditions Precedent to Each Letter of Credit.  The
obligation of the Issuing Banks to issue (or arrange for the issuance of) each
Letter of Credit (including the initial Letter of Credit) hereunder is subject
to the fulfillment of each of the following conditions immediately prior to or
contemporaneously with the issuance of such Letter of Credit:

 

(a)           All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to Section
5.4, are made at and as of the time of the issuance of such Letter of Credit,
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained

 

92

--------------------------------------------------------------------------------


 

therein) at such time, both before and after giving effect to the issuance of
such Letter of Credit;

 

(b)           Since January 28, 2012, there shall have been no change that has
had or could be reasonably expected to have a Materially Adverse Effect;

 

(c)           There shall not exist on the date of issuance of such Letter of
Credit, and after giving effect thereto, a Default; and

 

(d)           The Administrative Agent and the applicable Issuing Bank shall
have received all such other certificates, reports, statements, opinions of
counsel, or other documents as the Administrative Agent or such Issuing Bank may
reasonably request and all other conditions to the issuance of such Letter of
Credit which are set forth in this Agreement shall have been fulfilled.

 

The Borrowers hereby agree that the delivery of any Request for Issuance of a
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied.  Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12.

 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1            General Representations and Warranties.  In order to
induce the Lender Group to enter into this Agreement and to extend the Loans and
issue the Letters of Credit to the Borrowers, each Borrower Party hereby
represents and warrants that:

 

(a)           Organization; Power; Qualification.  Each Borrower Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing, and in good standing under the laws of its state of incorporation or
formation, (ii) has the corporate or other company power and authority to own or
lease and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted, and (iii) is duly qualified and is in good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization except in
each case where the failure to have such power and authority described in clause
(ii) above or to be so qualified as described in clause (iii) above would not
reasonably be expected to have a Materially Adverse Effect.

 

(b)           Authorization; Enforceability.  Each Borrower Party has the power
and has taken all necessary action, corporate or otherwise, to authorize it to
execute, deliver, and perform its obligations under this Agreement and each of
the other Loan Documents to which it is a party in accordance with the terms
thereof and to consummate

 

93

--------------------------------------------------------------------------------


 

the transactions contemplated hereby and thereby.  Each of this Agreement and
each other Loan Document to which a Borrower Party is a party has been duly
executed and delivered by such Borrower Party, and (except for Requests for
Advance, Requests for Issuance of Letters of Credit, Notices of
Conversion/Continuation, Notices of Requested Commitment Increases and Uniform
Commercial Code financing statements solely to the extent they do not contain
any affirmative obligations of the Borrower Parties) is a legal, valid and
binding obligation of such Borrower Party, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

(c)                                  Partnerships; Joint Ventures;
Subsidiaries.  Except as disclosed on Schedule 5.1(c)-1, as of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party has any
Subsidiaries, which Subsidiaries are identified on such Schedule as Domestic
Subsidiaries or Foreign Subsidiaries.  As of the Agreement Date, no Borrower
Party or any Subsidiary of a Borrower Party is a partner or joint venturer in
any partnership or joint venture other than (i) the Subsidiaries listed on
Schedule 5.1(c)-1 and (ii) the partnerships and joint ventures (that are not
Subsidiaries) listed on Schedule 5.1(c)-2.  Schedule 5.1(c)-1 and Schedule
5.1(c)-2 set forth, for each Person set forth thereon, a complete and accurate
statement of (i) the percentage ownership of each such Person by the applicable
Borrower Party or Subsidiary of a Borrower Party as of the Agreement Date,
(ii) the state or other jurisdiction of incorporation or formation, as
appropriate, of each such Person as of the Agreement Date, (iii) each state in
which each such Person is qualified to do business on the Agreement Date and
(iv) all of each such Person’s trade names, trade styles, “doing business as” or
fictitious names which such Person has used or under which such Person has
transacted business during the five (5) year period immediately preceding the
Agreement Date.

 

(d)                                 Capital Stock and Related Matters.  The
authorized Equity Interests as of the Agreement Date of each Borrower Party and
each Subsidiary of a Borrower Party that is a corporation and the number of
shares of such Equity Interests that are issued and outstanding as of the
Agreement Date are as set forth on Schedule 5.1(d).  All of the shares of such
Equity Interests in Domestic Subsidiaries that are issued and outstanding as of
the Agreement Date have been duly authorized and validly issued and are fully
paid and non-assessable.  None of such Equity Interests in Domestic Subsidiaries
have been issued in violation of the Securities Act, or the securities, “Blue
Sky” or other Applicable Laws of any applicable jurisdiction.  As of the
Agreement Date, the Equity Interests of each such Borrower Party (other than
Parent) and each such Subsidiary of a Borrower Party are owned by the parties
listed on Schedule 5.1(d) in the amounts set forth on such schedule and a
description of the Equity Interests of each such party is listed on Schedule
5.1(d).  As of the Agreement Date, except as described on Schedule 5.1(d), no
Borrower Party (other than Parent) or any Subsidiary of a Borrower Party has
outstanding any stock or securities convertible into or exchangeable for any

 

94

--------------------------------------------------------------------------------


 

shares of its Equity Interests, nor are there any preemptive or similar rights
to subscribe for or to purchase, or any other rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests.  Except as set forth
on Schedule 5.1(d), as of the Agreement Date, no Borrower Party or any
Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or to register any shares of its Equity Interests, and there are no
agreements restricting the transfer of any shares of such Borrower Party’s or
such Subsidiary’s Equity Interests.

 

(e)                                  Compliance with Law, Loan Documents, and
Contemplated Transactions.  The execution, delivery, and performance of this
Agreement and each of the other Loan Documents in accordance with their
respective terms and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) violate any Applicable Law, (ii) conflict
with, result in a breach of, or constitute a default under the certificate of
incorporation or formation or by-laws, partnership agreement or operating
agreement of any Borrower Party or under any indenture, agreement, or other
instrument to which any Borrower Party is a party or by which any Borrower Party
or any of its properties may be bound, or (iii) result in or require the
creation or imposition of any Lien upon or with any assets or property of any
Borrower Party except Permitted Liens.

 

(f)                                   Necessary Authorizations.  Each Borrower
Party and each Subsidiary of a Borrower Party has obtained all Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect except, other than with respect to the transactions contemplated by the
Loan Documents, where failure to obtain such Necessary Authorizations, or the
failure of such Necessary Authorizations to be in full force and effect, could
not reasonably be expected to have a Materially Adverse Effect.  None of such
Necessary Authorizations is the subject of any pending or, to the best of each
Borrower Party’s knowledge, threatened attack or revocation, by the grantor of
the Necessary Authorization except, other than with respect to the transactions
contemplated by the Loan Documents, where the revocation by the grantor of such
Necessary Authorizations could not reasonably be expected to have a Materially
Adverse Effect.

 

(g)                                  Title to Properties.  Each Borrower Party
has good and marketable title to, or a valid leasehold interest in, all of its
properties and assets except as could not, individually or in the aggregate, be
expected to have a Materially Adverse Effect, and none of such properties or
assets is subject to any Liens, other than Permitted Liens.

 

(h)                                 Material Contracts.  Schedule
5.1(h) contains a complete list, as of the Agreement Date, of each Material
Contract, true, correct and complete copies of which have been delivered to the
Administrative Agent.  Schedule 5.1(h) further identifies, as of the Agreement
Date, each Material Contract that requires consent to the

 

95

--------------------------------------------------------------------------------


 

granting of a Lien in favor of the Administrative Agent on the rights of any
Borrower Party thereunder.  No Borrower Party or any Subsidiary of a Borrower
Party is in default under or with respect to any Material Contract to which it
is a party or by which it or any of its properties are bound which default gives
rise to a right of termination by the non-defaulting party and which Material
Contract, if terminated, could reasonably be expected to have a Materially
Adverse Effect.

 

(i)                                     Labor Matters.  Except as disclosed on
Schedule 5.1(i):  as of the Agreement Date, (i) no Borrower Party is engaged in
any unfair labor practice; (ii) there is no unfair labor practice complaint
pending against any Borrower Party before the National Labor Relations Board and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against any Borrower Party; and (iii) no
strike or work stoppage is in existence involving any employees of any Borrower
Party, except (with respect to any matter specified in clause (i) or (ii) above)
such as could not reasonably be expected to have a Materially Adverse Effect.

 

(j)                                    Taxes.  Except as set forth on Schedule
5.1(j), all federal and state income tax returns and other material tax returns
of each Borrower Party required by law to be filed have been filed, and all
federal and state income taxes and other material taxes, assessments,
governmental charges or levies upon each Borrower Party and any of their
respective properties, income, profits, and assets, which are shown thereon to
be due and payable, have been paid, except any payment of any of the foregoing
which such Borrower Party or such Subsidiary, as applicable, is currently
contesting in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of such
Borrower Party or such Subsidiary, as the case may be.  As of the Agreement
Date, no adjustment relating to any tax returns has been proposed formally or
informally by any Governmental Authority and, to the knowledge of each Borrower
Party, no basis exists for any such adjustment, except as reflected in the
charges, accruals and reserves on the books of the Borrower Parties and their
Subsidiaries.  As of the Agreement Date, the charges, accruals, and reserves on
the books of the Borrower Parties and their Subsidiaries in respect of taxes
are, in the good faith judgment of the Borrower Parties, adequate. Except as set
forth on Schedule 5.1(j), as of the Agreement Date, no Borrower Party or any
Subsidiary of a Borrower Party has knowledge of any pending audit by the
Internal Revenue Service or any other taxing authority.

 

(k)                                 Financial Statements.  The Borrowers have
furnished, or have caused to be furnished, to the Lenders (i) the audited
consolidated financial statements of Parent and its Subsidiaries which present
fairly in accordance with GAAP the financial position of Parent and its
Subsidiaries as at January 28, 2012, and (ii) the unaudited interim consolidated
financial statements of Parent and its Subsidiaries which present fairly in
accordance with GAAP, subject to normal year end adjustments, and the financial
position of Parent and its Subsidiaries as at April 28, 2012.

 

96

--------------------------------------------------------------------------------


 

(l)                                     No Adverse Change.  Since January 28,
2012, there has occurred no event which has had or could reasonably be expected
to have a Materially Adverse Effect.

 

(m)                             Intentionally Omitted .

 

(n)                                 Liabilities, Litigation, etc.  As of the
Agreement Date, except for liabilities incurred in the normal course of
business, no Borrower Party or any Subsidiary of any Borrower Party has any
liabilities exceeding (individually or in the aggregate) $7,500,000, direct or
contingent, except as disclosed or referred to in the financial statements
referred to in Section 5.1(k) or with respect to the Obligations and the Senior
Notes.  As of the Agreement Date, except as described on Schedules 5.1(n) and
5.1(y), there is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Borrower Parties, threatened against or affecting any Borrower Party, any
Subsidiary of any Borrower Party or any of their respective properties which
could reasonably be expected to result in any judgment against or liability of
such Borrower Party or Subsidiary in excess of $7,500,000 individually and in
the aggregate with respect to all Borrower Parties and their Subsidiaries, or
the loss of any certification or license the loss of which could reasonably be
expected to have a Materially Adverse Effect.  None of such litigation disclosed
on Schedules 5.1(n) and 5.1(y), individually or collectively, could reasonably
be expected to have a Materially Adverse Effect.

 

(o)                                 ERISA.  Each Borrower Party and each Plan
are in compliance in all material respects with ERISA and the Code, and no
Borrower Party nor any of its ERISA Affiliates has incurred any accumulated
funding deficiency within the meaning of ERISA or the Code with respect to any
such Plan that is subject to the minimum funding requirements of ERISA or the
Code.  Each Borrower Party and each of its ERISA Affiliates have complied with
all material requirements of Sections 601 through 608 of ERISA and Section 4980B
of the Code.  No Borrower Party has made any promises of retirement or other
benefits to employees, except as set forth in the Plans.  No Borrower Party has
incurred any material liability to the PBGC in connection with any such Plan. 
No Reportable Event has occurred and is continuing with respect to any such
Plan.  No such Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA, or any fiduciary (as defined in Section 3(21)
of ERISA), has engaged in a non-exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) which would subject
any Borrower Party to any penalty or tax on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code that could reasonably be
expected to have a Materially Adverse Effect. No Borrower Party or any ERISA
Affiliate is a participant in or is obligated to make any payment to a
Multiemployer Plan.

 

(p)                                 Intellectual Property; Licenses;
Certifications.  As of the Agreement Date, except as set forth on Schedule
5.1(p), no Borrower Party owns any

 

97

--------------------------------------------------------------------------------


 

registered patents, trademarks, service marks or copyrights, and has no pending
registration applications with respect to any of the foregoing. As of the
Agreement Date, the Borrower Parties own or otherwise have the right to use all
patents, trademarks, service marks or copyrights necessary for the operation of
the business of the Borrower Parties as currently conducted, except for any such
the failure to so own or have the right to use could not reasonably be expected
to have a Materially Adverse Effect.

 

(q)                                 Compliance with Law; Absence of Default. 
Each Borrower Party and each Subsidiary of a Borrower Party is in compliance
with all Applicable Laws and with all of the provisions of its certificate of
incorporation or formation and by-laws or other governing documents except where
the failure to be in compliance could not reasonably be expected to have a
Materially Adverse Effect, and no event has occurred or has failed to occur
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes a Default.

 

(r)                                    Intentionally Omitted.

 

(s)                                   Accuracy and Completeness of Information. 
All written information, reports, other papers and data relating to the Borrower
Parties and their Subsidiaries furnished by or at the direction of the Borrower
Parties to the Lender Group (other than projections, estimates and forecasts)
were, at the time furnished, complete and correct in all material respects. 
With respect to projections, estimates and forecasts given to the Lender Group,
such projections, estimates and forecasts are based on the Borrower Parties’
good faith assessment of the future of the business at the time made.  The
Borrower Parties had a reasonable basis for such assessment at the time made.

 

(t)                                    Compliance with Regulations T, U, and X. 
No Borrower Party is engaged principally in the business of, or has as one of
its important activities, extending credit for the purpose of purchasing or
carrying, any “margin security” or “margin stock” as defined in Regulations T, U
and X of the Board of Governors of the Federal Reserve System (herein called
“Margin Stock”).  None of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any Funded Debt which was originally
incurred to purchase or carry Margin Stock or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of said
Regulations T, U and X.  If so requested by the Administrative Agent, the
Borrowers will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations reasonably requested by
the Administrative Agent.  Neither the making of the Loans nor the use of
proceeds thereof will violate the provisions of Regulation T, U or X of said
Board of Governors.

 

(u)                                 Solvency.  As of the Agreement Date and
after giving effect to the transactions contemplated by the Loan Documents
(i) the property of each Borrower, individually, and the Borrower Parties, taken
as a whole, at a fair valuation on a going

 

98

--------------------------------------------------------------------------------


 

concern basis, will exceed its or their, as applicable, debt; (ii) the capital
of each Borrower Party will not be unreasonably small to conduct its business;
and (iii) no Borrower Party will have incurred debts, or have intended to incur
debts, beyond its ability to pay such debts as they mature.  For purposes of
this Section, “debt” shall mean any liability on a claim, and “claim” shall mean
(A) the right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, undisputed,
legal, equitable, secured or unsecured, or (B) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

 

(v)                                 Insurance.  As of the Agreement Date, all
material insurance policies and coverages maintained by the Borrower Parties and
their Subsidiaries are described on Schedule 5.1(v).

 

(w)                               Intentionally Omitted.

 

(x)                                 Real Property.  All real property leased by
each Borrower Party as of the Agreement Date where Collateral is located is set
forth in Schedule 5.1(x)-1.  All real property owned by each Borrower Party as
of the Agreement Date is set forth in Schedule 5.1(x)-2.

 

(y)                                 Environmental Matters.

 

(i)                                     Except as specifically disclosed in
Schedule 5.1(y) or as could not, individually or in the aggregate, reasonably be
expected to have a Materially Adverse Effect, no Borrower Party or any
Subsidiary thereof (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (B) has received notice of any claim with respect
to any Environmental Law or (C) knows of any basis for any liability under any
Environmental Law.

 

(ii)                                  Except in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect or as otherwise set forth in Schedule 5.1(y), (A) there are no
and never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or, to the knowledge of any Borrower Party, operated by any Borrower
Party; (B) there is no asbestos or asbestos-containing material on any property
currently owned or, to the knowledge of any Borrower Party, operated by any
Borrower Party or; and (C) to the knowledge of the Borrower Parties, Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Borrower Party or any Subsidiary
thereof.

 

99

--------------------------------------------------------------------------------


 

(iii)                               Except in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect or as otherwise set forth on Schedule 5.1(y), (i) no Borrower
Party or any Subsidiary thereof is undertaking, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in liability to any Borrower Party or any Subsidiary thereof.

 

(z)                                  Intentionally Omitted.

 

(aa)                          Name of Borrower Party.  Except as set forth on
Schedule 5.1(aa), no Borrower Party has changed its name within the preceding
five (5) years from the Agreement Date.

 

(bb)                          Investment Company Act.  No Borrower Party or any
Subsidiary of a Borrower Party is required to register under the provisions of
the Investment Company Act of 1940, as amended, and neither the entering into or
performance by the Borrower Parties of this Agreement nor the issuance of any
Revolving Loan Notes violates any provision of such Act or requires any consent,
approval, or authorization of, or registration with, any governmental or public
body or authority pursuant to any of the provisions of such Act.

 

(cc)                            Permitted Debt and Permitted Lien Status.  The
Obligations as and when incurred shall constitute permitted Indebtedness (as
defined in the Indenture) under the Senior Notes Documents, and all Liens
granted to the Administrative Agent under the Loan Documents shall constitute
Permitted Liens (as defined in the Indenture) under the Senior Notes Documents.

 

(dd)                          Holding Company Status.  US Ben Sherman Holdco
does not (x) have any material liabilities other than intercompany Funded Debt
permitted hereunder or (y) own any material assets or engage in any material
activity or business other than its ownership of the Equity Interests of Oxford
Industries (UK 1) and the intercompany Funded Debt permitted hereunder that is
owed to it.

 

(ee)                            OFAC.  None of the Borrower Parties, any
Subsidiary of Parent, any Affiliate of the Borrower Parties (other than an
Affiliate that is a shareholder of Parent) or, to the knowledge of any Borrower
Party as of the Agreement Date, any Affiliate that is a shareholder of Parent
(i) is a Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned
Countries, or (iii) derives more than 15% of its operating

 

100

--------------------------------------------------------------------------------


 

income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(ff)                              Patriot Act.  Neither any Borrower Party nor
any of its Subsidiaries is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States of
America (50 U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or
executive order relating thereto.  Neither any Borrower Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the USA Patriot Act. 
None of the Borrower Parties (i) is a blocked person described in section 1 of
the Executive Order No. 13224 or (ii) to the best of its knowledge, engages in
any dealings or transactions, or is otherwise associated, with any such blocked
person.

 

(gg)                            License Agreements.  As of the Agreement Date,
all License Agreements of the Borrower Parties are listed on Schedule 5.1(gg).

 

Section 5.2                                    Representations and Warranties
Relating to Credit Card Receivables and Accounts Receivables.  With respect to
all Accounts of each Borrower Party, such Borrower Party hereby warrants and
represents to the Lender Group that such Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of such
Borrower Party’s business.  As to each Account that was included by such
Borrower Party as an Eligible Account or an Eligible Credit Card Receivable in
the most recent Borrowing Base Certificate submitted to the Administrative Agent
by the Administrative Borrower, such Account was not ineligible (to the
Administrative Borrower’s knowledge with respect to any Account deemed
ineligible by the Administrative Agent in the exercise of its Permitted
Discretion) by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts or Eligible Credit Card Receivables, as
applicable, as of the date of such Borrowing Base Certificate.

 

Section 5.3                                    Representations and Warranties
Relating to Inventory.  As to Inventory that was included by such Borrower Party
as Eligible Inventory in the most recent Borrowing Base Certificate submitted to
the Administrative Agent by the Administrative Borrower, such Inventory was not
ineligible (to the Administrative Borrower’s knowledge with respect to any
Account deemed ineligible by the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent in the exercise of its Permitted Discretion) by virtue of
one or more of the applicable excluding criteria set forth in the definition of
Eligible Domestic Inventory, Eligible Canadian Inventory, Eligible In-Transit
Inventory and Eligible L/C Inventory, as the case may be, as of the date of such
Borrowing Base Certificate.

 

Section 5.4                                    Survival of Representations and
Warranties, etc.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made, and shall be true and
correct, at and as of the Agreement Date and the date of each Advance or
issuance of a Letter of Credit hereunder, except to the extent previously
fulfilled in accordance with the terms of this Agreement or the other Loan
Documents and to the extent subsequently inapplicable.  All representations and
warranties made under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution hereof by the Lender Group, or any of them,
any investigation or inquiry by any member of the Lender Group, or the making of
any Advance or the issuance of any Letter of Credit under this Agreement.

 

Section 5.5                                    Representations and Warranties
Relating to Trademarks.  As to trademarks and trademark applications that were
included by such Borrower Party as Eligible Trademarks in the most recent
Borrowing Base Certificate submitted to the Administrative Agent by the
Administrative Borrower, such trademarks and trademark applications constituted
Eligible Trademarks as of the date of such Borrowing Base Certificate.

 

ARTICLE 6.

 

GENERAL COVENANTS

 

Until the later of the date the Obligations are repaid and performed in full or
the date the Borrowers no longer have the right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled), and unless the Majority Lenders shall otherwise give their
prior consent in writing:

 

Section 6.1                                    Preservation of Existence and
Similar Matters.  Each Borrower Party will, and will cause each of its
Subsidiaries to (i) except as expressly permitted by Section 8.7, preserve and
maintain its existence, and, solely with respect to its Domestic Subsidiaries,
maintain its due organization, valid existence and good standing, in each case
in its jurisdiction of incorporation or organization, (ii) qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization except where the failure to be so qualified would
not reasonably be expected to have a Materially Adverse Effect, and
(iii) maintain all Necessary Authorizations except where the failure to maintain
such Necessary Authorizations would not reasonably be expected to have a
Materially Adverse Effect.

 

102

--------------------------------------------------------------------------------


 

Section 6.2                                    Compliance with Applicable Law. 
Each Borrower Party will, and will cause each of its Subsidiaries to, comply, in
all material respects, with the requirements of all Applicable Law, except where
the failure to so comply could not reasonably be expected to have a Materially
Adverse Effect.

 

Section 6.3                                    Maintenance of Properties.  Each
Borrower Party will, and will cause each of its Domestic Subsidiaries to,
maintain or cause to be maintained in the ordinary course of business in good
repair, working order and condition, normal wear and tear and disposal of
obsolete equipment excepted, all properties used or useful in its business
(whether owned or held under lease), and from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements, additions,
betterments, and improvements thereto, except where the failure to do so could
not reasonably be expected to have a Materially Adverse Effect.

 

Section 6.4                                    Accounting Methods and Financial
Records.  Each Borrower Party will, and will cause each of its Domestic
Subsidiaries to, maintain a system of accounting established and administered in
accordance with GAAP and will keep adequate records and books of account in
which complete entries will be made in accordance with such accounting
principles consistently applied and reflecting all transactions required to be
reflected by such accounting principles.

 

Section 6.5                                    Insurance.  Each Borrower Party
will, and will cause each of its Subsidiaries to, maintain insurance including,
but not limited to, public liability, property insurance, comprehensive general
liability, product liability, business interruption and fidelity coverage
insurance, in such amounts and against such risks as would be customary for
companies in the same industry and of comparable size as the Borrower Parties
and their Subsidiaries from financially sound and reputable insurance companies
having and maintaining an A.M. Best rating of “A minus” or better and being in a
size category of VI or larger or otherwise acceptable to the Administrative
Agent.  Without limitation to the foregoing, each Borrower Party further agrees
to maintain and pay for, or cause to be paid for, insurance upon all goods
constituting Collateral wherever located, in storage or in transit in vehicles,
vessels or aircraft, including goods evidenced by documents, covering casualty,
hazard, public liability and such other risks and in such amounts as would be
customary for companies in the same industry and of comparable size as the
Borrower Parties, from financially sound and reputable insurance companies
having and maintaining an A.M. Best rating of “A minus” or better and being in a
size category of VI or larger or otherwise acceptable to the Administrative
Agent to insure the Lender Group’s interest in such Collateral.  All such
insurance policies covering goods that constitute Collateral shall name the
Administrative Agent as loss payee and all general liability insurance policies
of the Borrower Parties shall name the Administrative Agent as additional
insured (other than insurance policies subject to the terms and conditions of
the Post-Closing Agreement).  Subject to the terms and conditions of the
Post-Closing Agreement with respect to insurance policies of the Borrower
Parties in foreign jurisdictions, each Borrower Party shall deliver the original
certificates of

 

103

--------------------------------------------------------------------------------


 

insurance or banker’s endorsements evidencing that the required liability
insurance policies of the Borrower Parties naming the Administrative Agent as
additional insured is in force together with satisfactory lender’s loss payable
endorsements or banker’s endorsements with respect to insurance covering goods
that constitute Collateral.  Each policy of insurance or endorsement with
respect to property coverage shall contain a clause requiring the insurer to
give not less than thirty (30) days’ prior written notice (or ten (10) days’
prior written notice with respect to any cancellation for non-payment of
premium) to the Administrative Agent in the event of cancellation or
modification of the policy for any reason whatsoever and a clause that the
interest of the Administrative Agent shall not be impaired or invalidated by any
act or neglect of any Borrower Party or owner of the Collateral.  If any
Borrower Party fails to provide and pay for such insurance, the Administrative
Agent may, at the Borrowers’ expense, procure the same, but shall not be
required to do so.  Each Borrower Party agrees to deliver to the Administrative
Agent, promptly as rendered, true copies of all reports made in any reporting
forms to insurance companies.

 

Section 6.6                                    Payment of Taxes and Claims. 
Each Borrower Party will, and will cause each of its Subsidiaries to, pay and
discharge all material taxes, assessments, and governmental charges or levies
imposed upon it or its income or profit or upon any properties belonging to it
prior to the date on which penalties attach thereto, and all lawful claims for
labor, materials and supplies which have become due and payable and which by law
have or may become a Lien upon any of its Property; except that, no such tax,
assessment, charge, levy, or claim need be paid which is being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale, or similar proceedings shall have been
commenced and remain unstayed for a period thirty (30) days after such
commencement.  Each Borrower Party shall, and shall cause each of its
Subsidiaries to, timely file all information returns required by federal, state,
or local tax authorities.

 

Section 6.7                                    Visits and Inspections.  Each
Borrower Party will, and will permit each of its Subsidiaries to, permit
representatives of the Administrative Agent to (a) visit and inspect the
properties of the Borrower Parties and their Subsidiaries during normal business
hours, (b) inspect and make extracts from and copies of the Borrower Parties’
and their Subsidiaries’ books and records, and (c) discuss with the Borrower
Parties’ and their Subsidiaries’ respective principal officers the Borrower
Parties’ or such Subsidiaries’ businesses, assets, liabilities, financial
positions, results of operations, and business prospects relating to the
Borrower Parties or such Subsidiaries; provided, however, Borrowers shall only
be obligated to pay for one field audit and one appraisal in any twelve (12)
month period unless (i) Availability is less than or equal to twenty percent
(20%) of the amount of the Revolving Loan Commitment then in effect, in which
case the Borrowers shall be obligated to pay for two field audits and two
appraisals during any twelve (12) month period or (ii) an Event of Default has
occurred and is

 

104

--------------------------------------------------------------------------------


 

continuing, in which case, the Borrowers shall pay for all field audits and
appraisals, as determined by the Administrative Agent in its sole and absolute
discretion; provided, further, annual appraisals of Eligible Trademarks shall
only be required if the Leverage Ratio exceeds 3.00:1.00 as of the end of the
most recent ended fiscal year; provided, further, any field exam or appraisal
conducted pursuant to Section 8.7(d) shall not count against the limitations on
field exams and appraisals described above.  Any other member of the Lender
Group may, at its expense, accompany the Administrative Agent on any regularly
scheduled visit (or at any time that a Default exists any visit regardless of
whether it is regularly scheduled) to the Borrower Parties and their
Subsidiaries’ properties.

 

Section 6.8                                    Intentionally Omitted.

 

Section 6.9                                    ERISA.  Each Borrower Party shall
at all times make, or cause to be made, prompt payment of contributions required
to meet the minimum funding standards set forth in ERISA with respect to each
Borrower Party’s and its ERISA Affiliates’ Plans that are subject to such
funding requirements; furnish to the Administrative Agent, promptly upon the
Administrative Agent’s request therefor, copies of any annual report required to
be filed pursuant to ERISA in connection with each such Plan of each Borrower
Party and its ERISA Affiliates; notify the Administrative Agent as soon as
practicable of any ERISA Event that could reasonably be expected to have a
Materially Adverse Effect; and furnish to the Administrative Agent, promptly
upon the Administrative Agent’s request therefor, such additional information
concerning any such Plan as may be reasonably requested by the Administrative
Agent.

 

Section 6.10                             Lien Perfection.  Each Borrower Party
agrees to take such action as may be reasonably requested by the Administrative
Agent to perfect or continue the perfection of the Administrative Agent’s (on
behalf of, and for the benefit of, the Lender Group) security interest in the
Collateral.  Each Borrower Party hereby authorizes the Administrative Agent to
file any such financing statement on such Borrower Party’s behalf describing the
Collateral.

 

Section 6.11                             Location of Collateral.  All tangible
property owned by a Borrower Party constituting Collateral, other than Inventory
in transit, Inventory sold or consigned for sale in the ordinary course of
business and raw materials and work-in-process located at manufacturing sites
outside the US and Canada, is on the Agreement Date kept by the Borrower Parties
at one or more of the business locations of the Borrower Parties set forth in
Schedule 6.11.  The Inventory shall not, without the prior written approval of
the Administrative Agent, be moved from the locations set forth on Schedule 6.11
except for (a) Inventory in transit, (b) raw materials and work-in-process
located at manufacturing sites outside the US and Canada, (c) sales or other
dispositions of assets permitted pursuant to Section 8.7 or consignments for
sale in the ordinary course of business and (d) locations within the US or
Canada (other than the Province of Quebec) other than those specified in the
first sentence of this Section 6.11 if (i) the Administrative Borrower

 

105

--------------------------------------------------------------------------------


 

gives the Administrative Agent reasonable notice of the new location and
(ii) the Lender Group’s security interest in such Inventory is and continues to
be a duly perfected, first priority Lien thereon.

 

Section 6.12                             Protection of Collateral.  All
insurance expenses and expenses of protecting, storing, warehousing, insuring,
handling, maintaining and shipping the Collateral (including, without
limitation, all rent payable by any Borrower Party to any landlord of any
premises where any of the Collateral may be located), and any and all excise,
property, sales, and use taxes imposed by any state, federal, or local authority
on any of the Collateral or in respect of the sale thereof, shall be borne and
paid by the Borrower Parties.  If the Borrower Parties fail to promptly pay any
portion thereof when due, the Lenders may, at their option during the existence
of an Event of Default, but shall not be required to, make a Base Rate Advance
for such purpose and pay the same directly to the appropriate Person.  The
Borrower Parties agree to reimburse the Lenders promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement.  All sums
so paid or incurred by the Lenders for any of the foregoing and all reasonable
costs and expenses (including attorneys’ fees, legal expenses, and court costs)
which the Lenders may incur in enforcing or protecting the Lien on or rights and
interest in the Collateral or any of their rights or remedies under this or any
other agreement between the parties hereto or in respect of any of the
transactions to be had hereunder until paid by the Borrowers to the Lenders with
interest at the Default Rate, shall be considered Obligations owing by the
Borrowers to the Lenders hereunder.  Such Obligations shall be secured by all
Collateral and by any and all other collateral, security, assets, reserves, or
funds of the Borrower Parties in or coming into the hands or inuring to the
benefit of the Lenders.  Neither the Administrative Agent nor the Lenders shall
be liable or responsible in any way for the safekeeping of any of the Collateral
or for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in the Administrative Agent’s or the Lenders’
actual possession) or for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency, or other person
whomsoever, but the same shall be at the Borrower Parties’ sole risk.

 

Section 6.13                             Assignments and Records of Accounts. 
If so requested by the Administrative Agent during the continuance of an Event
of Default, each Borrower Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lender Group, formal written assignments of all of
the Accounts constituting Collateral daily, which shall include all such
Accounts that have been created since the date of the last assignment, together
with copies of invoices or invoice registers related thereto.  Each Borrower
Party shall keep in all material respects accurate and complete records of the
Accounts and all payments and collections thereon.

 

106

--------------------------------------------------------------------------------


 

Section 6.14                             Administration of Accounts.

 

(a)                                 The Administrative Agent retains the right
after the occurrence and during the continuance of an Event of Default to notify
the Account Debtors to pay all amounts owing on Accounts constituting Collateral
to the Administrative Agent, for the benefit of the Lender Group, and to collect
the Accounts directly in its own name and to charge the collection costs and
expenses, including attorneys’ fees, to the Borrower Parties.  The
Administrative Agent has no duty to protect, insure, collect or realize upon the
Accounts or preserve rights in them.  Each Borrower Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Borrower Party’s true
and lawful attorney and agent-in-fact to endorse such Borrower Party’s name on
any checks, notes, drafts or other payments relating to the Accounts which come
into the Administrative Agent’s possession or under the Administrative Agent’s
control as a result of its taking any of the foregoing actions.  Additionally,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, for the benefit of the Lender Group, shall have the right
to collect and settle or adjust all disputes and claims directly with the
Account Debtor and to compromise the amount or extend the time for payment of
the Accounts upon such terms and conditions as the Administrative Agent may deem
advisable, and to charge the deficiencies, reasonable costs and expenses
thereof, including attorney’s fees, to the Borrower Parties.

 

(b)                                 If an Account includes a charge for any tax
payable to any governmental taxing authority, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent on behalf of the
Lenders is authorized, in its sole discretion, to pay the amount thereof to the
proper taxing authority for the account of the applicable Borrower Party and to
make a Base Rate Advance to the Borrowers to pay therefor.  The Borrower Parties
shall notify the Administrative Agent if any Account includes any tax due to any
governmental taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of the
Account and shall not be liable for any taxes to any governmental taxing
authority that may be due by any Borrower Party by reason of the sale and
delivery creating the Account.

 

(c)                                  Whether or not a Default has occurred, any
of the Administrative Agent’s officers, employees or agents shall have the right
after prior notice to the Administrative Borrower (provided no prior notice
shall be required if an Event of Default shall have occurred and be continuing),
at any time or times hereafter, in the name of the Lenders, or any designee of
the Lenders or the Borrower Parties, to verify the validity, amount or other
matter relating to any Accounts by mail, telephone, telegraph or otherwise.  The
Borrower Parties shall cooperate fully with the Administrative Agent and the
Lenders in an effort to facilitate and promptly conclude any such verification
process.

 

Section 6.15                             Blocked Account Agreements.

 

(a)                                 Each deposit account and securities account
owned or maintained by the Borrower Parties (other than an Excluded Deposit
Account) shall be maintained at

 

107

--------------------------------------------------------------------------------


 

a bank or financial institution which is reasonably acceptable to the
Administrative Agent (each such bank, a “Cash Management Bank”).  As of the
Agreement Date, each deposit account and securities account of the Borrower
Parties are listed on Schedule 6.15 and such schedule designates which accounts
are deposit accounts.  Except with respect to Excluded Accounts or with the
prior written consent of the Administrative Agent, each deposit account and
securities account maintained by any Borrower Party shall be subject to a
control agreement in form and substance satisfactory to the Administrative Agent
and such bank or financial institution (each such account, a “Blocked Account
Agreement”).  Each such Blocked Account Agreement shall provide, among other
things, that from and after the Agreement Date, the relevant Cash Management
Bank, agrees, from and after the receipt of a notice (an “Activation Notice”)
from the Administrative Agent (which Activation Notice shall be given by the
Administrative Agent at any time at which (i) an Event of Default has occurred
and is continuing or (ii) Availability for three (3) consecutive Business Days
is less than the greater of (A) $23,500,000 and (B) ten percent (10%) of the
amount of the Revolving Loan Commitment then outstanding (the foregoing being
referred to herein as an “Activation Event”)), to forward immediately all
amounts in each deposit account or securities account, as the case may be to the
Administrative Agent per its instructions and to commence the process of daily
sweeps from such account to the Administrative Agent.

 

(b)                                 The Borrower Parties shall take all steps to
ensure that all of their Account Debtors and all of their Credit Card Processors
forward all items of payment to lockboxes established with the Cash Management
Banks.  The Borrower Parties shall irrevocably instruct such Credit Card
Processors to forward all items of payment owing to the Borrower Parties
directly to a deposit account subject to a Blocked Account Agreement (a “Blocked
Account”).

 

(c)                                  In the event that any Borrower Party shall
at any time receive any remittances of any of the foregoing directly or shall
receive any other funds representing proceeds of the Collateral, such Borrower
Party shall hold the same as trustee for the Administrative Agent, shall
segregate such remittances from its other assets, and shall promptly deposit the
same into a Blocked Account.  All cash, cash equivalents, checks, notes, drafts
or similar items of payment received by any Borrower Party shall be deposited
into a Blocked Account promptly upon receipt thereof by such Borrower Party.

 

Section 6.16                             Further Assurances.  Upon the request
of the Administrative Agent, each Borrower Party will promptly cure, or cause to
be cured, defects in the creation and issuance of any Revolving Loan Notes and
the execution and delivery of the Loan Documents (including this Agreement),
resulting from any act or failure to act by any Borrower Party or any employee
or officer thereof.  Each Borrower Party at its expense will promptly execute
and deliver to the Administrative Agent and the Lenders, or cause to be executed
and delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan

 

108

--------------------------------------------------------------------------------


 

Documents (including this Agreement), or to correct any omissions in the Loan
Documents, or more fully to state the obligations set out herein or in any of
the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith.

 

Section 6.17                             Intentionally Omitted.

 

Section 6.18                             Indemnity.  Each Borrower Party will
indemnify and hold harmless each Indemnified Person from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations and costs, expenses (including
reasonable fees and expenses of experts, agents, consultants and counsel) and
disbursements, in each case, of any kind or nature (whether or not the
Indemnified Person is a party to any such action, suit or investigation)
whatsoever which may be imposed on, incurred by, or asserted against an
Indemnified Person resulting from any breach by the Borrower Parties of any
representation or warranty made hereunder, or otherwise in any way relating to
or arising out of the Revolving Loan Commitments, this Agreement, the other Loan
Documents or any other document contemplated by this Agreement, the making,
administration or enforcement of the Loan Documents and the Loans, any
transaction contemplated hereby or any related matters unless, with respect to
any of the above, such Indemnified Person is determined by a final
non-appealable judgment of a court of competent jurisdiction to have acted or
failed to act with gross negligence or willful misconduct.  NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT.  This Section 6.18 shall survive termination of this Agreement.

 

Section 6.19                             Environmental Matters.  Each Borrower
Party shall (a) conduct its operations and keep and maintain its Properties in
compliance with all Environmental Laws, except where the failure to do so could
not reasonably be expected to have a Materially Adverse Effect; (b) obtain and
renew all environmental permits necessary for its operations and Properties,
except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of its Properties or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Properties, provided,
however, that no Borrower Party shall be

 

109

--------------------------------------------------------------------------------


 

required to undertake any such investigation, remediation, removal or response
action to the extent that (i) its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Borrower Parties with respect to such circumstances
in accordance with GAAP, or (ii) failure to undertake any investigation,
remediation, removal or response action could not reasonably be expected to have
a Materially Adverse Effect.

 

Section 6.20                             Formation of Subsidiaries.  At the time
of the formation of any direct or indirect Subsidiary of any Borrower (other
than an Excluded Subsidiary) after the Agreement Date or the acquisition of any
direct or indirect Subsidiary of any Borrower (other than an Excluded
Subsidiary) after the Agreement Date, the Borrower Parties, as appropriate,
shall (a) cause such new Domestic Subsidiary to provide to the Administrative
Agent, for the benefit of the Lender Group, a joinder and supplement to this
Agreement substantially in the form of Exhibit J (each, a “Guaranty
Supplement”), pursuant to which such new Domestic Subsidiary shall agree to join
as a Guarantor of the Obligations under Article 3 and as a Borrower Party under
this Agreement, a supplement to the Security Agreement, and such other security
documents, together with appropriate Uniform Commercial Code financing
statements, all in form and substance reasonably satisfactory to the
Administrative Agent, (b) provide to the Administrative Agent, for the benefit
of the Lender Group, a pledge agreement and appropriate certificates and powers
or Uniform Commercial Code financing statements, pledging all direct or
beneficial ownership interest in such new Subsidiary (regardless of whether
owned by a Borrower Party or a Subsidiary of a Borrower Party or a minority
shareholder), in form and substance reasonably satisfactory to the
Administrative Agent, provided, however, with respect to any Foreign Subsidiary
(including US Ben Sherman Holdco), such pledge will only be required to the
extent the Equity Interests of such Foreign Subsidiary are directly owned and
held by a Borrower Party, and with respect to any such Foreign Subsidiary, and
any such pledge may, at the option of the Borrower Parties, be limited to
sixty-five percent (65%) of the Equity Interests of such Foreign Subsidiary, and
(c) provide to the Administrative Agent, for the benefit of the Lender Group,
all other documentation, including one or more opinions of counsel satisfactory
to the Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation and the execution and delivery of the applicable
documentation referred to above.  Nothing in this Section 6.20 shall authorize
any Borrower Party or any Subsidiary of a Borrower Party to form or acquire any
Subsidiary to the extent the formation or acquisition of such Subsidiary is
prohibited pursuant to Article 8.  Any document, agreement or instrument
executed or issued pursuant to this Section 6.20 shall be a “Loan Document” for
purposes of this Agreement.

 

Section 6.21                             Intentionally Omitted.

 

Section 6.22                             Holding Company Dividends.  In the
event Ben Sherman or any of its Foreign Subsidiaries pays any Dividend to US Ben
Sherman Holdco, Parent shall

 

110

--------------------------------------------------------------------------------


 

cause US Ben Sherman Holdco to distribute immediately the amount of such
Dividend to Parent.

 

ARTICLE 7.

 

INFORMATION COVENANTS

 

Until the earlier of the date the Obligations are repaid and performed in full
or the date the Borrowers no longer have a right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing, the Administrative Borrower will furnish or cause to
be furnished to each member of the Lender Group at their respective offices the
following items; provided, however, that the Administrative Borrower, at its
option, may deliver such items described in Sections 7.1, 7.2, 7.3, 7.5(c) and
7.6(h) to the Administrative Agent with instructions to post such items on
“IntraLinks” or any similar website for viewing by the Lenders or to send such
items to the Lenders via electronic mail and the Administrative Agent shall post
or send via electronic mail such items within a reasonable period of time after
delivery thereby by the Administrative Borrower to it and such posting or
sending via electronic mail shall constitute delivery of such items to the
Lenders:

 

Section 7.1                                    Monthly and Quarterly Financial
Statements and Information.

 

(a)                                 Within thirty (30) days after the last day
of the first two (2) fiscal months of each fiscal quarter of Parent and its
Subsidiaries, the consolidated balance sheet of Parent as at the end of such
fiscal month, and the related statement of income and related statement of cash
flows for such fiscal month and for the fiscal year to date period ended with
the last day of such fiscal month, which financial statements shall set forth in
comparative form such figures (i) as at the end of such month during the
previous fiscal year and for such month during the previous fiscal year and
(ii) the figures for the applicable period set forth in the projections provided
by the Borrower Parties pursuant to Section 4.1, as amended or superseded by
projections delivered pursuant to Section 7.5(d), as modified by amendments to
such projections delivered pursuant to Section 7.6(e), all of which shall be on
a consolidated basis and shall be certified by an Authorized Signatory of the
Administrative Borrower, in his or her opinion, to present fairly in accordance
with GAAP the financial position of Parent and its Subsidiaries, as at the end
of such period and the results of operations for such period, and for the
elapsed portion of the year ended with the last day of such period, subject only
to normal year-end adjustments and lack of footnotes.

 

(b)                                 Within forty-five (45) days after the last
day of each fiscal quarter in each fiscal year of the Borrowers, the
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter, and the related statement of income and related statement of
cash flows for such fiscal quarter and for the fiscal month then ended which
financial statements shall set forth in comparative form (i) such figures as at
the

 

111

--------------------------------------------------------------------------------


 

end of such quarter and month during the previous fiscal year and for such
quarter during the previous fiscal year and (ii) the figures for the applicable
period set forth in the projections provided by the Borrower Parties pursuant to
Section 4.1, as amended or superseded by projections delivered pursuant to
Section 7.5(d), as modified by amendments to such projections delivered pursuant
to Section 7.6(e), all of which shall be on a consolidated basis and shall be
certified by an Authorized Signatory of the Administrative Borrower, in his or
her opinion, to present fairly in accordance with GAAP the financial position of
Parent and its Subsidiaries, as at the end of such period and the results of
operations for such period, subject only to normal year-end adjustments and lack
of footnotes.

 

Section 7.2                                    Annual Financial Statements and
Information; Certificate of No Default.  Within ninety (90) days after the end
of each fiscal year of Parent, the audited balance sheet of Parent and its
Subsidiaries as at the end of such year and the related audited statements of
income and retained earnings and related audited statements of cash flows for
such year, all of which shall be on a consolidated basis with the other Borrower
Parties, which financial statements shall set forth in comparative form such
figures as at the end of and for the previous year, and shall be accompanied by
an opinion of independent certified public accountants of recognized standing
satisfactory to the Administrative Agent, stating that such financial statements
are unqualified and prepared in all material respects in accordance with GAAP,
without any explanatory paragraphs.

 

Section 7.3                                    Compliance Certificates.

 

(a)                                 At the time the financial statements are
furnished pursuant to Section 7.1(b) and Section 7.2, a Compliance Certificate:

 

(b)                                 If at the end of such period the Financial
Covenant is applicable, setting forth at the end of such period the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenant;

 

(c)                                  Stating whether any material change in GAAP
or the application thereof has occurred since the date of the Borrowers’ audited
financial statements delivered on the Agreement Date, and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

 

(d)                                 Stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred as at the end of such
period, or, if a Default or an Event of Default has occurred, disclosing each
such Default or Event of Default and its nature, when it occurred and whether it
is continuing.

 

Section 7.4                                    Access to Accountants.  Each
Borrower Party hereby authorizes the Administrative Agent to communicate
directly with the Borrower Parties’ and their Subsidiaries’ independent public
accountants and authorizes these accountants to disclose

 

112

--------------------------------------------------------------------------------


 

to the Administrative Agent any and all financial statements and other
supporting financial data, including matters relating to the annual audit and
copies of any management letter with respect to its business, financial
condition and other affairs.  On or before the Agreement Date, the
Administrative Borrower, on behalf of all of the Borrower Parties, shall deliver
to their independent public accountants a letter authorizing them to comply with
the provisions of this Section 7.4.

 

Section 7.5                                    Additional Reports.

 

(a)                                 Within (i) twenty-five (25) days after the
end of each fiscal month if Average Availability for such fiscal month exceeds
twenty percent (20%) of the amount of the Revolving Loan Commitment and
(ii) three (3) Business Days after the end of each fiscal week if Average
Availability for such fiscal week is less than or equal to twenty percent (20%)
of the amount of the Revolving Loan Commitment, Administrative Borrower shall
deliver to the Administrative Agent a Borrowing Base Certificate, as of the last
day of the preceding fiscal month or fiscal week, as the case may be, which
shall be in the form of Exhibit C, and shall be correct and complete in all
material respects, setting forth a categorical breakdown of all Accounts and
Inventory of the Borrower Parties, a calculation of Eligible Accounts, Eligible
Credit Card Receivables and Eligible Inventory as of such last day of the
preceding fiscal period and a calculation of Average Availability for the
preceding fiscal month or fiscal week, as the case may be.

 

(b)                                 Together with the delivery of the Borrowing
Base Certificate as required under Section 7.5(a) or as may otherwise be
requested by the Administrative Agent, the Administrative Borrower shall deliver
to the Administrative Agent, in form acceptable to the Administrative Agent,
such reports and other supporting documentation regarding the calculation of the
Borrowing Base as the Administrative Agent may reasonably request, in each case
existing as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent.

 

(c)                                  Promptly upon receipt thereof, the
Administrative Borrower shall deliver to the Administrative Agent and the
Lenders copies of all final reports, if any, submitted to any Borrower Party or
any Domestic Subsidiary of a Borrower Party by its independent public
accountants in connection with any annual or interim audit of the Borrower
Parties, or any of them, including, without limitation, any final management
report, as applicable, prepared in connection with the annual audit referred to
in Section 7.2;

 

(d)                                 On or before the date forty-five (45) days
following the commencement of each fiscal year, the Administrative Borrower
shall deliver to the Administrative Agent and the Lenders the annual budget for
the Borrower Parties and their Subsidiaries approved by the chief financial
officer or treasurer of Parent, including forecasts of the income statement, the
balance sheet and a cash flow statement for such fiscal year on a month by month
basis;

 

113

--------------------------------------------------------------------------------


 

(e)           To the extent not covered elsewhere in this Article 7, promptly
after the sending thereof, the Borrower Parties shall deliver to the
Administrative Agent copies of all financial statements, reports and other
information which any Borrower Party sends to any holder of the Senior Notes
Debt or Parent’s securities (or any agent or trustee acting for any such holder)
or which any Borrower Party files with the SEC (other than periodic reports
filed on Form 10Q or Form 10K or current reports filed on Form 8K);

 

(f)            If there is a material change in GAAP after January 28, 2012 that
affects the presentation of the financial statements referred to in Sections 7.1
and 7.2, then, in addition to delivery of such financial statements, and on the
date such financial statements are required to be delivered, the Administrative
Borrower shall furnish the adjustments and reconciliations necessary to enable
the Borrowers and each Lender to determine compliance with the Financial
Covenant, if at such time the Financial Covenant is applicable, all of which
shall be determined in accordance with GAAP consistently applied;

 

(g)           At any time that a Default exists and on and after any date of
request by the Administrative Agent in its reasonable discretion, the
Administrative Borrower shall provide to the Administrative Agent notice of the
termination of any lease of real property where Inventory is located promptly
upon termination of such lease; and

 

(h)           From time to time and promptly upon each request the Borrower
Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lender Group such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of each of the Borrower Parties, or
such Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

 

Section 7.6            Notice of Litigation and Other Matters.

 

(a)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s obtaining knowledge of the institution of, or a written
threat of, any action, suit, governmental investigation or arbitration
proceeding against any Borrower Party, any Subsidiary of a Borrower Party or any
Property, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, would expose, in such Borrower Party’s
reasonable judgment, any Borrower Party or any Subsidiary of a Borrower Party to
liability in an aggregate amount in excess of $7,500,000, the Administrative
Borrower shall notify the Lender Group of the occurrence thereof, and the
Administrative Borrower shall provide such additional information with respect
to such matters as the Lender Group, or any of them, may reasonably request.

 

(b)           Promptly upon (and in any event within five (5) Business Days of)
the occurrence of any default (whether or not any Borrower Party or any
Subsidiary of a

 

114

--------------------------------------------------------------------------------


 

Borrower Party, as applicable, has received notice thereof from any other
Person) on Funded Debt of any Borrower Party or any Subsidiary of a Borrower
Party which singly, or in the aggregate, exceeds $7,500,000, the Administrative
Borrower shall notify the Administrative Agent of the occurrence thereof;

 

(c)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any material Property of any Borrower Party
constituting Collateral, the Administrative Borrower shall notify the
Administrative Agent of the occurrence thereof;

 

(d)           Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s receipt of notice of any event that could reasonably be
expected to have a Materially Adverse Effect, the Administrative Borrower shall
notify the Administrative Agent of the occurrence thereof;

 

(e)           Promptly (and in any event within five (5) Business Days)
following any material amendment or change approved by the board of directors of
Parent to the budget submitted to the Lender Group pursuant to Section 7.5(d),
the Administrative Borrower shall notify the Administrative Agent of the
occurrence thereof;

 

(f)            Promptly (and in any event within five (5) Business Days)
following any officer of Parent becoming aware of any (i) Default under any Loan
Document, default by any Borrower Party under the Senior Notes Documents, or
default by Ben Sherman or any of its Subsidiaries under the UK Credit Facility,
or (ii) default under any other agreement (other than those referenced in clause
(i) of this Section 7.6(f)) to which any Borrower Party or any Subsidiary of a
Borrower Party is a party or by which any Borrower Party’s or any such
Subsidiary’s properties is bound which could reasonably be expected to have a
Materially Adverse Effect, then the Administrative Borrower shall notify the
Administrative Agent of the occurrence thereof giving in each case the details
thereof and specifying the action proposed to be taken with respect thereto;

 

(g)           Promptly (but in any event within five (5) Business Days)
following the occurrence of (i) any ERISA Event or (ii) a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) with respect to any Plan of any Borrower Party or any of its ERISA
Affiliates which would subject any Borrower Party to any penalty or tax on
“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code, the Borrower Parties shall notify the Administrative Agent and the Lenders
of the occurrence thereof, provided such occurrence, proceeding, or failure
exposes such Borrower Party or ERISA Affiliate to liability in an aggregate
amount in excess of $7,500,000.

 

(h)           The Administrative Borrower shall deliver updates or supplements
to the following schedules (i) within sixty (60) days after the end of the end
of each fiscal

 

115

--------------------------------------------------------------------------------


 

year, as of the last day of such fiscal year:  Schedule 5.1(c)-1, Schedule
5.1(c)-2, Schedule 5.1(d), Schedule 5.1(h), Schedule 5.1(p), Schedule 5.1(gg),
Schedule 6.11 and Schedule 6.15, in each case, as may be required to render
correct the representations and warranties contained in the applicable sections
to which such schedules relate as of the last day of such fiscal year without
giving effect to any references therein to the “Agreement Date” in each case,
appropriately marked to show the changes made therein; provided that no such
supplement to any such Schedules or representation shall be deemed a waiver of
any Default resulting from the matters disclosed therein, except as consented to
by the Majority Lenders in writing.

 

(i)            Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s obtaining knowledge that any Affiliate of the Borrower
Parties: (i) is a Sanctioned Person, (ii) has more than 15% of its assets in
Sanctioned Countries, or (iii) derives more than 15% of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.

 

ARTICLE 8.

 

NEGATIVE COVENANTS

 

Until the earlier of the date the Obligations are repaid and performed in full
or the date the Borrowers no longer have a right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing:

 

Section 8.1            Funded Debt.  No Borrower Party will, or will permit any
of its Subsidiaries to, create, assume, incur, or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Funded Debt except:

 

(a)           Funded Debt under this Agreement and the other Loan Documents and
the Bank Products Documents;

 

(b)           Funded Debt existing on the Agreement Date and listed on Schedule
8.1;

 

(c)           (i) the Senior Notes Debt and (ii) Funded Debt which shall be on
market terms and conditions (determined as of the date any such Funded Debt is
incurred) and shall have a maturity date not earlier than the date that is six
months following the stated Maturity Date, so long as the aggregate outstanding
principal amount of all Funded Debt permitted pursuant to this Section 8.1(c)
shall not at any time exceed $375,000,000;

 

(d)           Funded Debt of a Borrower Party or any Subsidiary of a Borrower
Party that is unsecured or secured by Permitted Liens described in clause (f) of
the definition of Permitted Liens set forth in Article 1 (including, without
limitation,

 

116

--------------------------------------------------------------------------------


 

Capitalized Lease Obligations and Liens on assets that do not constitute
Collateral (which shall, for the avoidance of doubt, exclude any Eligible
Trademarks), collectively, not to exceed the aggregate principal amount of
$50,000,000 at any time outstanding;

 

(e)           Guaranties permitted by Section 8.2;

 

(f)            Unsecured Funded Debt of any Borrower Party owed to another
Borrower Party;

 

(g)           Obligations under Hedge Agreements not entered into for
speculative purposes;

 

(h)           (i) Unsecured Funded Debt of the Foreign Subsidiaries owed to the
Borrower Parties or any of their Subsidiaries existing on the Agreement Date,
(ii) unsecured Funded Debt of the Foreign Subsidiaries owed to the Borrower
Parties or any of their Subsidiaries incurred after the Agreement Date to the
extent that such unsecured Funded Debt constitutes an Investment permitted under
Section 8.5(e),  (iii) unsecured Funded Debt of the Borrower Parties owed to the
Foreign Subsidiaries and (iv) unsecured Funded Debt of any Foreign Subsidiary
owed to any other Foreign Subsidiary;

 

(i)            Funded Debt incurred by Ben Sherman or its Subsidiaries pursuant
to the UK Credit Facility in an aggregate principal amount not to exceed
12,000,000 Pounds Sterling at any time outstanding;

 

(j)            Other unsecured Funded Debt of Oxford Industries (UK 3) Limited,
a private company limited by shares incorporated in England, to Oxford
Industries (UK 2), a private company limited by shares incorporated in England,
and of Oxford Industries (UK 1) Limited, a private company limited by shares
incorporated in England to US Ben Sherman Holdco, in each case, in an amount not
to exceed 63,000,000 Pounds Sterling at any time outstanding; and

 

(k)           Obligations under Commodity Hedge Agreements not entered into for
speculative purposes in an aggregate amount not to exceed $20,000,000 at any one
time outstanding.

 

Section 8.2            Guaranties.  No Borrower Party will, or will permit any
of its Subsidiaries to, at any time guarantee or enter into or assume any
Guaranty, or be obligated with respect to, or permit to be outstanding, any
Guaranty, other than (a) guaranties of the Obligations, (b) guaranties of
obligations under repurchase agreements of any Borrower Party entered into in
connection with the sale of products in the ordinary course of business of such
Borrower Party, (c) guaranties of obligations under agreements of any Borrower
Party entered into in connection with the acquisition of services, supplies, and
equipment in the ordinary course of business of such Borrower Party, (d)
endorsements of instruments in the ordinary course of business, (e) guaranties
of the Senior Notes Debt as long as such guarantor is also a Guarantor of the
Obligations;

 

117

--------------------------------------------------------------------------------


 

(f) guaranties of Funded Debt permitted under clauses (b), (c)(ii), (d) and (g)
of Section 8.1, (g) guaranties by any Borrower Party of any obligation of any
other Borrower Party to the extent such obligation is not prohibited hereunder,
(h) guaranties of the obligations of Ben Sherman and its Subsidiaries under the
UK Credit Facility by Ben Sherman and its Foreign Subsidiaries, (i) guaranties
of Parent with respect to Funded Debt permitted under clause (i) of Section 8.1
in an aggregate principal amount at any one time outstanding not to exceed
7,000,000 Pounds Sterling (j) other Guaranties with respect to obligations in an
aggregate amount not to exceed $40,000,000 at any time outstanding and (k)
guaranties by any Foreign Subsidiary of any obligation of any other Foreign
Subsidiary to the extent such obligation is not prohibited hereunder.

 

Section 8.3            Liens.  No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, create, assume, incur, or permit to exist or
to be created, assumed, or permitted to exist, directly or indirectly, any Lien
on any of its property, real or personal, now owned or hereafter acquired,
except for Permitted Liens.

 

Section 8.4            Restricted Payments.  No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, directly or indirectly declare or
make any Restricted Payment, or set aside any funds for any such purpose, other
than dividends on common stock which accrue (but are not paid in cash) or are
paid in kind or dividends on preferred stock which accrue (but are not paid in
cash) or are paid in kind; provided, however, that (a) any Subsidiary of Parent
may make Restricted Payments to Parent or any other Subsidiary of Parent that
owns Equity Interests of such Subsidiary making such Restricted Payment; (b)
[Intentionally Omitted]; (c) Parent may make Restricted Payments after the
Agreement Date if (i) such Restricted Payments do not exceed $25,000,000 in the
aggregate during any fiscal year of Parent, so long as before and after giving
effect to such Restricted Payment, no Default has occurred and is continuing or
would result from the making of such Restricted Payment, and (ii) such
Restricted Payments exceed $25,000,000 in the aggregate during any fiscal year
of Parent, so long as (A) no Default has occurred and is continuing or would
result from the making of such Restricted Payment and (B) Parent, on behalf of
the Borrower Parties, delivers to the Administrative Agent a certificate,
together with supporting documents in form and substance satisfactory to the
Administrative Agent, executed by an Authorized Signatory certifying that, after
giving pro forma effect to such Restricted Payment, (1) Availability is not
projected to be less than the greater of (y) seventeen and one half of one
percent (17.5%) of the amount of the Revolving Loan Commitment then in effect
and (z) $41,125,000, at all times during the twelve (12) month period
immediately following such Restricted Payment and (2) Borrower Parties and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.10:1.00 for the immediately preceding twelve (12) fiscal month period
then ended; provided, that if Availability is greater than twenty-two and one
half of one percent (22.5%) of the amount of the Revolving Loan Commitment then
in effect, then no Fixed Charge Coverage Ratio test shall be required; and (d)
Parent may make Restricted Payments with respect to share repurchases,
redemptions and forfeitures of Equity Interests to facilitate the payment or

 

118

--------------------------------------------------------------------------------


 

satisfaction of tax and other related obligations incurred by employees in
connection with stock compensation plans.

 

Section 8.5            Investments.  No Borrower Party will, or will permit any
of its Subsidiaries to, make any Investment, except that (a) any Borrower Party
or any Subsidiary of a Borrower Party may purchase or otherwise acquire and own
and may permit any of its Subsidiaries to purchase or otherwise acquire and own
Cash Equivalents provided that to the extent required by Section 6.15, any such
Investments in Cash Equivalents shall be subject to a Blocked Account Agreement
or other control agreement in form and substance reasonably satisfactory to the
Administrative Agent; (b) any Borrower Party or Subsidiary of a Borrower Party
may hold the Investments in existence on the Agreement Date and described on
Schedule 8.5; (c) so long as no Default shall have occurred and be continuing or
would result therefrom, any Borrower Party or Subsidiary of a Borrower Party may
convert any of its Accounts that are in excess of ninety (90) days past due into
notes or Equity Interests from the applicable Account Debtor so long as the
Administrative Agent, for the benefit of the Lender Group, is granted a first
priority security interest in such Equity Interests or notes held by a Borrower
Party which Lien is perfected contemporaneously with the conversion of such
Account to Equity Interests or notes; (d) the Borrower Parties and their
Subsidiaries may hold the Equity Interests of their respective Subsidiaries in
existence as of the Agreement Date and their Subsidiaries created or acquired
after the Agreement Date in accordance with Section 6.20; (e) the Borrower
Parties and their Subsidiaries may make additional Investments in their Foreign
Subsidiaries in the form of loans or additional equity contributions if (i) the
aggregate Investment is less than or equal to $35,000,000, so long as (A) no
Default or Event of Default shall have occurred or is continuing or results
therefrom and (B) the Administrative Agent shall have received a pro forma
Borrowing Base Certificate giving effect to such transaction if any Collateral
included in the most recent Borrowing Base Certificate (other than Qualified
Cash so long as any such Qualified Cash used to fund such Investment, if
deducted from the most recent Borrowing Base Certificate, would not result in an
Overadvance) was contributed to such Foreign Subsidiary as part of such
Investment, or (ii) the aggregate Investment is greater than $35,000,000, so
long as (A) no Default or Event of Default shall have occurred or is continuing
or results therefrom and (B) Administrative Borrower delivers a certificate,
together with supporting documentation (including a pro forma Borrowing Base
Certificate giving effect to such transaction if any Collateral included in the
most recent Borrowing Base Certificate was contributed to such Foreign
Subsidiary as part of such Investment) in form and substance reasonably
satisfactory to the Administrative Agent, to the Administrative Agent executed
by an Authorized Signatory evidencing that after giving pro forma effect to such
Investment (y) Availability is not projected to be less than the greater of (a)
seventeen and one half of one percent (17.5%) of the amount of the Revolving
Loan Commitment then in effect and (b) $41,125,000 at all times during the
twelve (12) month period immediately following such Investment and (C) Borrowers
and their Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage
Ratio of at least 1.10:1.00 for the immediately preceding twelve (12) fiscal
month period then ended;

 

119

--------------------------------------------------------------------------------


 

provided, that if Availability is greater than twenty-two and one half of one
percent (22.5%) of the amount of the Revolving Loan Commitment then in effect,
then no Fixed Charge Coverage Ratio test shall be required; (f) any Borrower
Party may make Investments in another Borrower Party; (g) the Borrower Parties
and their Subsidiaries may make Investments permitted under Section 8.7(d); (h)
the Borrower Parties and their Subsidiaries may make loans to employees in an
aggregate amount not to exceed $1,000,000 at any time outstanding; (i) the
Foreign Subsidiaries of the Borrower Parties may make loans to the Borrower
Parties to the extent permitted under Section 8.1(h)(iii); (j) the Borrower
Parties and their Subsidiaries may make Investments for the purpose of
consummating an acquisition permitted under Section 8.7(d); (k) the Borrower
Parties and their Subsidiaries may make travel advances and advances on sales
commissions in the ordinary course of business; (l) the Borrower Parties and
their Subsidiaries may make additional Investments if (i) the aggregate
Investment is less than or equal to $35,000,000, so long as no Default or Event
of Default shall have occurred or is continuing or results therefrom, or (ii)
the aggregate Investment is greater than $35,000,000, so long as (A) no Default
or Event of Default shall have occurred or is continuing or results therefrom
and (B) Administrative Borrower delivers a certificate, together with supporting
documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that after giving pro forma effect to such Investment
Availability is not projected to be less than the greater of (a) seventeen and
one half of one percent (17.5%) of the amount of the Revolving Loan Commitment
then in effect and (b) $41,125,000 at all times during the twelve (12) month
period immediately following such Investment and (C) Borrowers and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.10:1.00 for the immediately preceding twelve (12) fiscal month period
then ended; provided, that if Availability is greater than twenty-two and one
half of one percent (22.5%) of the amount of the Revolving Loan Commitment then
in effect, then no Fixed Charge Coverage Ratio test shall be required; and (m)
any other Investments made solely by Foreign Subsidiaries that are not Borrower
Parties.

 

Section 8.6            Affiliate Transactions.  No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, enter into or be a party to
any agreement or transaction with any Affiliate (other than a Borrower Party or
a Subsidiary of a Borrower Party) except (a) as described on Schedule 8.6, (b)
upon fair and reasonable terms that are no less favorable to such Borrower Party
or such Subsidiary than it would obtain in a comparable arms length transaction
with a Person not an Affiliate of such Borrower Party or such Subsidiary or (c)
as permitted by Sections 8.4 and 8.5(h) and (k).

 

Section 8.7            Liquidation; Change in Ownership, Name, or Year;
Disposition or Acquisition of Assets; Etc.  No Borrower Party shall, or shall
permit any Subsidiary to, at any time:

 

120

--------------------------------------------------------------------------------


 

(a)           Liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up its business, except that any Subsidiary of
Parent (other than TBG) may liquidate or dissolve itself in accordance with
Applicable Law so long as no Default or Event of Default has occurred and is
continuing (or would result therefrom) and such liquidation or dissolution would
not reasonably be expected to cause a Materially Adverse Effect;

 

(b)           Sell, lease, abandon, transfer or otherwise dispose of, in a
single transaction or a series of related transactions, any assets, property or
business (including any Equity Interests) except for (i) the sale of Inventory
in the ordinary course of business at the fair market value thereof and for cash
or cash equivalents, (ii) the sale, lease, sublease, abandonment, transfer or
other disposition of assets, property or business in the ordinary course of
business, (iii) the sale, lease or transfer of any assets, property or business
by any Borrower Party to any other Borrower Party or from any Foreign Subsidiary
to another Foreign Subsidiary, (iv) the sale, lease, sublease, transfer or other
disposal of real property (including any buildings, machinery and equipment
located thereon) so long as (A) no Default or Event of Default shall have
occurred and be continuing or result therefrom and (B) in the case of any sale
of real property, the purchase price paid for such assets shall be at least
equal to the amount at which such assets are carried on the books of the
applicable Borrower Party, (v) additional sales of assets, property or business
that do not exceed $12,500,000 in the aggregate during any trailing twelve (12)
month period so long as (A) no Default or Event of Default shall have occurred
and be continuing or result therefrom and (B) the purchase price paid for such
assets shall be equal to the fair market value of such assets as determined by
Parent in good faith, (vi) other sales of assets, property or business that
exceed $12,500,000 in the aggregate during any trailing twelve (12) month period
so long as (1) no Default or Event of Default shall have occurred and be
continuing or result therefrom, (2) the purchase price paid for such assets
shall be at least equal to (y) the fair market value of such assets as
determined by the board of directors of Parent acting in good faith and (z) the
Availability generated under the Borrowing Base by such assets, (3) Parent, on
behalf of the Borrowers, delivers a certificate, together with supporting
documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory certifying that, after giving pro forma effect to such sale,
Availability is not projected to be less than the greater of (i) seventeen and
one half of one percent (17.5%) of the amount of the Revolving Loan Commitment
then in effect and (ii) $41,125,000 at all times during the twelve (12) month
period immediately following the consummation of such sale, (4) Borrowers and
their Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio
of at least 1.10:1.00 for the immediately preceding twelve (12) fiscal month
period then ended; provided, that if Availability is greater than twenty-two and
one half of one percent (22.5%) of the amount of the Revolving Loan Commitment
then in effect, then no Fixed Charge Coverage Ratio test shall be required, (5)
seventy-five percent (75%) of the consideration received in connection with such
sale or disposition shall be in cash or Cash Equivalents and (6) such sale or
disposition, together with all related transactions,

 

121

--------------------------------------------------------------------------------


 

shall not result in the sale or disposition of a material portion of the
domestic business of TBG, (vii) [Intentionally Omitted], (viii) any Foreign IP
Transfer, and (ix) the Borrower Parties and their Subsidiaries may make
Restricted Payments to the extent permitted by Section 8.4;

 

(c)           Become a partner or joint venturer with any third party after the
Agreement Date; provided, however, that, subject to the limitations set forth in
Sections 8.1 and 8.5, the Borrower Parties and their Subsidiaries may enter into
partnerships and joint ventures after the Agreement Date;

 

(d)           Acquire (i) all or substantially all of the assets, property or
business of any other Person, (ii) all or substantially all of the Equity
Interests of any other Person or (iii) any assets that constitute a division or
operating unit of the business of any other Person; provided, however, that the
Borrower Parties and their Subsidiaries shall be permitted to consummate an
acquisition described above if (A) the aggregate purchase price is less than or
equal to $25,000,000, so long as no Default or Event of Default shall have
occurred or is continuing or results therefrom, or (B) the aggregate purchase
price is greater than $25,000,000, so long as (1) no Default or Event of Default
shall have occurred or is continuing or results therefrom and (2) Administrative
Borrower delivers a certificate, together with supporting documentation in form
and substance reasonably satisfactory to the Administrative Agent, to the
Administrative Agent executed by an Authorized Signatory evidencing that after
giving pro forma effect to such acquisition (y) Availability is not projected to
be less than the greater of (a) seventeen and one half of one percent (17.5%) of
the amount of the Revolving Loan Commitment then in effect and (b) $41,125,000
at all times during the twelve (12) month period immediately following the
consummation of such acquisition and (z) Borrowers and their Subsidiaries have,
on a consolidated basis, a Fixed Charge Coverage Ratio of at least 1.10:1.00 for
the immediately preceding twelve (12) fiscal month period then ended; provided,
further, that if Availability is greater than twenty-two and one half of one
percent (22.5%) of the amount of the Revolving Loan Commitment then in effect,
then no Fixed Charge Coverage Ratio test shall be required; provided, further,
that the acquired assets shall not be eligible for inclusion in the Borrowing
Base until the Administrative Agent has successfully completed a field audit
with respect to such acquired assets (at Borrowers’ sole cost and expense) and
shall only be included thereafter to the extent such assets satisfy the
applicable eligibility criteria (and upon request by the Administrative
Borrower, the Administrative Agent shall conduct any such field audit in a
reasonably expedient manner);

 

(e)           Merge or consolidate with any other Person; provided, however,
that (i) any Borrower may merge into another Borrower so long as, with respect
to any merger with Parent, Parent is the surviving entity after such merger,
(ii) any Subsidiary of Parent may merge into any Borrower Party so long as, with
respect to any merger with a Borrower, such Borrower shall be the surviving
entity after such merger and, with respect to any merger with any other Borrower
Party, such other Borrower Party shall be the

 

122

--------------------------------------------------------------------------------


 

surviving entity after such merger, (iii) any Foreign Subsidiary may merge into
another Foreign Subsidiary, (iv) any Borrower Party or any Subsidiary of a
Borrower Party may merge with any Person in order to consummate an acquisition
permitted under Section 8.7(d) so long as, with respect to any merger with a
Borrower, such Borrower shall be the surviving entity after such merger, and,
with respect to any merger with any other Borrower Party, such other Borrower
Party shall be the surviving entity after such merger or the surviving entity
becomes a Borrower Party in accordance with Section 6.20, and (v) any Borrower
Party or any Subsidiary of a Borrower Party may merge with any Person in order
to consummate a sale, transfer or disposition permitted under Section 8.7(b);

 

(f)            Change its corporate name without giving the Administrative Agent
thirty (30) days prior written notice of its intention to do so and complying
with all reasonable requirements of the Lenders in regard thereto;

 

(g)           Change its year-end for accounting purposes from the fiscal year
ending on the Saturday occurring closest to each January 31 without giving the
Administrative Agent thirty (30) days written notice prior to the end of the new
year-end for accounting purposes and complying with all reasonable requirements
of the Lenders in regard thereto; or

 

(h)           With respect to US Ben Sherman Holdco, incur or maintain any
material liability other than intercompany Funded Debt permitted hereunder or
own any material assets or engage in any material activity or business, except
its ownership of the Equity Interests of Oxford Industries (UK 1) and the
intercompany Funded Debt permitted hereunder that is owed to it.

 

Section 8.8            Fixed Charge Coverage Ratio.  If Availability for three
(3) consecutive Business Days is less than the greater of (a) $23,500,000 and
(b) ten percent (10%) of the amount of the Revolving Loan Commitment then in
effect (a “Trigger Event”), the Borrower Parties shall not permit, as of the
last day of the most recently ended fiscal month for which financial statements
have been delivered pursuant to Section 7.1 or 7.2, the Fixed Charge Coverage
Ratio for the immediately preceding twelve (12) fiscal month period then ended
to be less than 1.00 to 1.00; provided, however, if after a Trigger Event
occurs, Availability is greater than the greater of (a) $23,500,000 and (b) ten
percent (10%) of the amount of the Revolving Loan Commitment then in effect for
thirty (30) consecutive days, then the Borrower Parties shall no longer be
subject to the requirements of this Section 8.8 unless a subsequent Trigger
Event shall occur.

 

Section 8.9            Intentionally Omitted.

 

Section 8.10          Intentionally Omitted.

 

Section 8.11          Intentionally Omitted.

 

123

--------------------------------------------------------------------------------


 

Section 8.12          Sales and Leasebacks.  No Borrower Party shall enter into
any arrangement, directly or indirectly, with any third party whereby such
Borrower Party shall sell or transfer any property, real or personal, whether
now owned or hereafter acquired, and whereby such Borrower Party shall then or
thereafter rent or lease as lessee such property or any part thereof or other
property which such Borrower Party intends to use for substantially the same
purpose or purposes as the property sold or transferred which would result in
the sale or transfer of assets of the Borrower Parties in an aggregate amount
exceeding $20,000,000 during the term of the Agreement.

 

Section 8.13          Amendment and Waiver.  Except as permitted hereunder, no
Borrower Party shall, or shall permit any Material Subsidiary of a Borrower
Party to (a) enter into any amendment of, or agree to or accept any waiver,
which would adversely affect the rights of such Borrower Party or such Material
Subsidiary, as applicable, or any member of the Lender Group, of the Indenture,
any of the other Senior Note Documents or any additional agreement, document or
instrument executed by any Borrower Party in connection with Funded Debt
permitted to be incurred by clause (d) of Section 8.1 that is secured by any of
the trademarks of the Borrower Parties, (b) enter into any amendment of, or
agree to or accept any waiver, which would adversely affect the rights of any
member of the Lender Group, of its articles or certificate of incorporation or
formation and by-laws, partnership agreement or other governing documents, or
(c) permit any Material Contract to be cancelled or terminated prior to its
stated maturity if such cancellation or termination could reasonably be likely
to result in a Materially Adverse Effect.

 

Section 8.14          ERISA Liability.  No Borrower Party shall fail to meet all
of the applicable minimum funding requirements of ERISA and the Code, without
regard to any waivers thereof, to the extent such failure could reasonably be
expected to have a Materially Adverse Effect and, to the extent that the assets
of any of their Plans would be less (by $1,000,000 or more) than an amount
sufficient to provide all accrued benefits payable under such Plans, the
Borrower Parties shall make the maximum deductible contributions allowable under
the Code (based on the Borrower’s current actuarial assumptions).  No Borrower
Party shall, or shall cause or permit any ERISA Affiliate to, (a) cause or
permit to occur any event that could result in the imposition of a Lien under
Section 430 of the Code or Section 302 or 4068 of ERISA or (b) cause or permit
to occur an ERISA Event to the extent the event described in (a) or (b)
individually or in the aggregate could reasonably be expected to have a
Materially Adverse Effect.

 

Section 8.15          Prepayments.  No Borrower Party shall, or shall permit any
of its Subsidiaries to, prepay, redeem, defease or purchase in any manner, or
deposit or set aside funds for the purpose of any of the foregoing, make any
payment in respect of principal of, or make any payment in respect of interest
on, any Funded Debt (other than Funded Debt under the UK Credit Facility),
except the Borrower Parties and their Subsidiaries may (a) make regularly
scheduled payments of principal or interest required in accordance with the
terms of the instruments governing any Funded Debt permitted

 

124

--------------------------------------------------------------------------------


 

hereunder, (b) [Intentionally Omitted], (c) subject to compliance with the
proviso contained in the definition of Senior Notes Repayment Date herein,
redeem the Senior Notes, and (d) make such other payments or prepayments of
Funded Debt so long as (i) no Default or Event of Default shall have occurred or
is continuing or results therefrom and (ii) Administrative Borrower delivers a
certificate, together with supporting documentation in form and substance
reasonably satisfactory to the Administrative Agent, to the Administrative Agent
executed by an Authorized Signatory evidencing that (A) immediately after giving
effect to such payment, Availability is not less than the greater of (x)
seventeen and one half of one percent (17.5%) of the amount of the Revolving
Loan Commitment then in effect and (y) $41,125,000, and (B) at all times during
the twelve (12) month period immediately following such payment, Availability is
not projected to be less than the greater of (x) twelve and one half of one
percent (12.5%) of the amount of the Revolving Loan Commitment then in effect
and (y) $29,375,000.

 

Section 8.16          Conduct of Business.  The Borrower Parties shall not
engage substantially in any line of business substantially different from the
lines of business conducted by the Borrower Parties and their Subsidiaries on
the Agreement Date or from any lines of business reasonably related,
complementary, ancillary or incidental thereto.

 

Section 8.17          Inconsistent Agreements.  No Borrower Party shall, or
shall permit any Subsidiary of any Borrower Party to, enter into any contract or
agreement which would violate the terms hereof or any other Loan Document.

 

ARTICLE 9.

 

DEFAULT

 

Section 9.1            Events of Default.  Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule, or regulation
of any governmental or non-governmental body:

 

(a)           Any representation or warranty made under this Agreement or any
other Loan Document shall prove incorrect or misleading in any material respect
when made or deemed to have been made pursuant to Section 5.4;

 

(b)           (i) Any payment of any principal hereunder, or any reimbursement
obligations with respect to any Letter of Credit shall not be received by the
Administrative Agent on the date such payment is due, or (ii) any payment of any
interest hereunder or any fees payable hereunder or under the other Loan
Documents by any Borrower Party shall not be received by the Administrative
Agent within three (3) Business Days from the date on which such payment is due;

 

125

--------------------------------------------------------------------------------


 

(c)           (i) Any Borrower Party shall default in the performance or
observance of any agreement or covenant contained in Section 2.12, 6.1, 6.5 or
6.15 or in Article 7 or Article 8 (other than Section 8.16); or (ii) any
Borrower Party shall default in the performance or observance of any agreement
or covenant contained in Section 6.7 or 6.20, and such default, if curable,
shall not be cured within the earlier of (i) a period of five (5) days from the
date that an officer of either Borrower knew or should have known of the
occurrence of such default, or (ii) a period of five (5) days after written
notice of such default is given by the Administrative Agent to the
Administrative Borrower;

 

(d)           Any Borrower Party shall default in the performance or observance
of any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured within the earlier of (i) a period of thirty (30) days from the
date that an officer of a Borrower knew or should have known of the occurrence
of such default, or (ii) a period of thirty (30) days after written notice of
such default is given by the Administrative Agent to the Administrative
Borrower;

 

(e)           There shall occur any default in the performance or observance by
any Borrower Party of any agreement or covenant contained in any of the other
Loan Documents (other than this Agreement or as otherwise provided in this
Section 9.1) which, if curable, shall not be cured within the applicable cure
period, if any, provided for in such Loan Document, or, if there is no
applicable cure period set forth in such Loan Document, within the earlier of
(i) a period of thirty (30) days from the date that an officer of a Borrower
knew of the occurrence of such default, or (ii) a period of thirty (30) days
after written notice of such default is given by the Administrative Agent to the
Administrative Borrower;

 

(f)            There shall occur any Change in Control;

 

(g)           (i) There shall be entered a decree or order for relief in respect
of any Borrower Party or any Material Subsidiary of a Borrower Party under the
Bankruptcy Code, or any other applicable federal or state bankruptcy law or
other similar law, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator, or similar official of any Borrower Party or of any
Material Subsidiary of a Borrower Party or of any substantial part of its
properties, or ordering the winding-up or liquidation of the affairs of any
Borrower Party or any Material Subsidiary of a Borrower Party, or (ii) an
involuntary petition shall be filed against any Borrower Party or any Material
Subsidiary of a Borrower Party and a temporary stay entered and (A) such
petition and stay shall not be diligently contested, or (B) any such petition
and stay shall continue undismissed for a period of sixty (60) consecutive days;

 

(h)           Any Borrower Party or any Material Subsidiary of a Borrower Party
shall commence an Insolvency Proceeding or any Borrower Party or any Material
Subsidiary of a Borrower Party shall consent to the institution of an Insolvency
Proceeding or to the appointment or taking of possession of a receiver,
liquidator,

 

126

--------------------------------------------------------------------------------


 

assignee, trustee, custodian, sequestrator, or other similar official of such
Borrower Party or any Material Subsidiary of a Borrower Party or of any
substantial part of its properties, or any Borrower Party or any Material
Subsidiary of a Borrower Party shall fail generally to pay its debts as they
become due, or any Borrower Party or any Material Subsidiary of a Borrower Party
shall take any action in furtherance of any such action;

 

(i)            A final judgment (other than a money judgment or judgments fully
covered (except for customary deductibles or copayments not to exceed $7,500,000
in the aggregate) by insurance as to which the insurance company is not
currently disputing or has not denied coverage) shall be entered by any court
against any Borrower Party or any Material Subsidiary of any Borrower Party for
the payment of money which exceeds in value $7,500,000, or a warrant of
attachment or execution or similar process shall be issued or levied against
property of any Borrower Party or any Material Subsidiary of a Borrower Party
pursuant to a final judgment which, together with all other such property of the
Borrower Parties and their Material Subsidiaries subject to other such process,
exceeds in value $7,500,000 in the aggregate, and if, within thirty (30) days
after the entry, issue, or levy thereof, such judgment, warrant, or process
shall not have been paid or discharged or stayed pending appeal, or if, after
the expiration of any such stay, such judgment, warrant, or process shall not
have been paid or discharged;

 

(j)            There shall be at any time (i) any “accumulated funding
deficiency,” as defined in ERISA or in Section 412 of the Code, with respect to
any Plan maintained by any Borrower Party or any ERISA Affiliate of a Borrower
Party, or to which any Borrower Party or any of its ERISA Affiliates has any
liabilities; (ii) a trustee shall be appointed by a United States District Court
to administer any Plan maintained by any Borrower Party or any ERISA Affiliate
of a Borrower Party, or to which any Borrower Party or any of its ERISA
Affiliates has any liabilities; (iii) the PBGC shall institute proceedings to
terminate any such Plan; (iv) any Borrower Party or any ERISA Affiliate of any
Borrower Party shall incur any liability to the PBGC in connection with the
termination of any such Plan; (v) any Plan or trust created under any Plan of
any Borrower Party or any ERISA Affiliate of any Borrower Party shall engage in
a non-exempt “prohibited transaction” (as such term is defined in Section 406 of
ERISA or Section 4975 of the Code) which would subject any such Plan, any trust
created thereunder, any trustee or administrator thereof, or any party dealing
with any such Plan or trust to any tax or penalty on “prohibited transactions”
imposed by Section 502 of ERISA or Section 4975 of the Code; (vi) any Borrower
Party or any ERISA Affiliate of any Borrower Party shall enter into or become
obligated to contribute to a Multiemployer Plan; (vii) there shall be at any
time a Lien imposed against the assets of a Borrower Party or ERISA Affiliate
under Code Section 430, or ERISA Sections 302 or 4068, or a violation of Section
436 of the Code; or (viii) there shall occur at any time an ERISA Event;
provided, however that no Event of Default shall occur as a result of an event
described in clauses (i), (ii), (iii), (iv), (v), (vii) or (viii) of this
Section 9.1(j) unless such event either individually or in the aggregate with
other events described therein could reasonably be expected result in an
aggregate liability greater than $7,500,000;

 

127

--------------------------------------------------------------------------------


 

(k)           There shall occur any default (after the expiration of any
applicable grace or cure period) under the Senior Notes Documents, the UK Credit
Facility Documents or any other indenture, credit or loan agreement, note or
securities purchase agreement, or other similar governing agreement for Funded
Debt of any Borrower Party or any Subsidiary of a Borrower Party in an aggregate
principal amount exceeding $7,500,000 (determined singly or in the aggregate
with other Funded Debt);

 

(l)            All or any material provision of any material Loan Document shall
at any time and for any reason be declared to be null and void, the effect of
which is to render any such material Loan Document inadequate for the practical
realization of the rights and benefits afforded thereby, or a proceeding shall
be commenced by any Borrower Party, any Subsidiary of a Borrower Party or any
Affiliate thereof, or by any governmental authority having jurisdiction over any
Borrower Party or any Subsidiary of a Borrower Party or any Affiliate thereof,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Borrower Party,
any Subsidiary of a Borrower Party shall deny that it has any liability or
obligation for the payment of any Obligation provided under any Loan Document;

 

(m)          The obligation of any Guarantor (other than a Guarantor that is not
a Material Subsidiary) under Article 3 shall be materially limited or terminated
by operation of law or by such Guarantor except as otherwise permitted herein;
or

 

(n)           Any Lien purported to be created by any Security Document on any
material portion of the Collateral covered thereby shall cease to be in full
force and effect, or shall cease to give the Lender the Liens, rights, powers
and privileges purported to be created and granted under such Security Documents
(including a perfected first priority security interest in and Lien on, any
material portion of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) in favor of the Lender except to the extent
caused by the failure of the Administrative Agent to take any action available
to it to maintain perfection of the Administrative Agent’s Liens pursuant to the
Security Documents, or shall be asserted by any Borrower Party not to be a
valid, perfected, first priority (except as expressly provided in this Agreement
or such Security Document) security interest in or Lien on any material portion
of the Collateral covered thereby.

 

Section 9.2            Remedies.  If an Event of Default shall have occurred and
shall be continuing, in addition to the rights and remedies set forth elsewhere
in this Agreement and the other Loan Documents:

 

(a)           With the exception of an Event of Default specified in Section
9.1(g) or (h), the Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders, (i) terminate the Revolving Loan Commitment and the Letter of Credit
Commitment, or (ii) declare the principal of and interest on the Loans and all
other Obligations (other than any

 

128

--------------------------------------------------------------------------------


 

Obligations existing from time to time of any Borrower Party arising in
connection with any Bank Products Documents) to be forthwith due and payable
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding.

 

(b)           Upon the occurrence and continuance of an Event of Default
specified in Sections 9.1(g) or (h), such principal, interest, and other
Obligations (other than any Obligations existing from time to time of any
Borrower Party arising in connection with any Bank Products Documents) shall
thereupon and concurrently therewith become due and payable, and the Revolving
Loan Commitment and the Letter of Credit Commitment, shall forthwith terminate,
all without any action by the Lender Group, or any of them and without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.

 

(c)           The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law.  The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

 

(d)           In regard to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of any acceleration of
the Obligations pursuant to the provisions of this Section 9.2 or, upon the
request of the Administrative Agent, after the occurrence of an Event of Default
and prior to acceleration, the Borrowers shall promptly upon demand by the
Administrative Agent deposit in a Letter of Credit Reserve Account opened by the
Administrative Agent for the benefit of the Lender Group an amount equal to one
hundred and five percent (105%) of the aggregate then undrawn and unexpired
amount of such Letter of Credit Obligations.  Amounts held in such Letter of
Credit Reserve Account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations in the manner set
forth in Section 2.11.  Pending the application of such deposit to the payment
of the Reimbursement Obligations, the Administrative Agent shall, to the extent
reasonably practicable, invest such deposit in an interest bearing open account
or similar available savings deposit account and all interest accrued thereon
shall be held with such deposit as additional security for the Obligations. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied, and all other
Obligations shall have

 

129

--------------------------------------------------------------------------------


 

been paid in full, the balance, if any, in such Letter of Credit Reserve Account
shall be returned to the Borrowers.  Except as expressly provided hereinabove,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrowers.

 

(e)           The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.

 

ARTICLE 10.

 

THE ADMINISTRATIVE AGENT

 

Section 10.1          Appointment and Authorization.  Each member of the Lender
Group hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loans, Revolving Loan Commitment and, if applicable,
Letter of Credit Commitment irrevocably to appoint and authorize, the
Administrative Agent to take such actions as its agent on its behalf and to
exercise such powers hereunder and under the other Loan Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Without limiting the foregoing, each member of
the Lender Group hereby authorizes the Administrative Agent to execute and
deliver each Loan Document to which the Administrative Agent is, or is required
to be, a party.  Neither the Administrative Agent nor any of its directors,
officers, employees, or agents shall be liable for any action taken or omitted
to be taken by it hereunder or in connection herewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction.

 

Section 10.2          Interest Holders.  The Administrative Agent may treat each
Lender, or the Person designated in the last notice filed with the
Administrative Agent under this Section 10.2, as the holder of all of the
interests of such Lender in this Agreement and the other Loan Documents and its
Loans and Revolving Loan Commitment until written notice of transfer, signed by
such Lender (or the Person designated in the last notice filed with the
Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.

 

Section 10.3          Consultation with Counsel.  The Administrative Agent may
consult with legal counsel selected by it and shall not be liable to any Lender
or any Issuing Bank for any action taken or suffered by it in good faith in
reliance on the advice of such counsel.

 

Section 10.4          Documents.  The Administrative Agent shall not be under
any duty to examine, inquire into, or pass upon the validity, effectiveness, or
genuineness of this Agreement, any other Loan Document, or any instrument,
document, or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent shall

 

130

--------------------------------------------------------------------------------


 

be entitled to assume that they are valid, effective, and genuine, have been
signed or sent by the proper parties, and are what they purport to be.

 

Section 10.5          Administrative Agent and Affiliates.  With respect to the
Revolving Loan Commitment and Loans, the Administrative Agent shall have the
same rights and powers hereunder as any other Lender, and the Administrative
Agent and its Affiliates, as the case may be,  may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower Parties
or any Affiliates of, or Persons doing business with, the Borrower Parties, as
if it were not the Administrative Agent or affiliated with the Administrative
Agent and without any obligation to account therefor.  The Lenders and the
Issuing Banks acknowledge that the Administrative Agent and its Affiliates have
other lending and investment relationships with the Borrower Parties and their
Affiliates and in the future may enter into additional such relationships.

 

Section 10.6          Responsibility of the Administrative Agent. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any other member of the Lender Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall be entitled to
assume that no Default exists unless it has actual knowledge, or has been
notified by any Borrower Party, of such fact, or has been notified by a Lender
that such Lender considers that a Default exists, and such Lender shall specify
in detail the nature thereof in writing.  The Administrative Agent shall provide
each Lender with copies of such documents received from any Borrower Party as
such Lender may reasonably request.

 

Section 10.7          Action by Administrative Agent.

 

(a)           The Administrative Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agent shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action.  The Administrative Agent shall incur no liability
under or in respect of this Agreement with respect to anything which it may do
or refrain from doing in the reasonable exercise of its judgment or which may
seem to it to be necessary or desirable in the circumstances.

 

131

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall not be liable to the Lenders and
the Issuing Banks, or any of them, in acting or refraining from acting under
this Agreement or any other Loan Document in accordance with the instructions of
the Majority Lenders (or all Lenders if expressly required by Section 11.12) and
in the absence of its own gross negligence or willful misconduct, and any action
taken or failure to act pursuant to such instructions shall be binding on all
Lenders and the Issuing Banks.

 

Section 10.8          Notice of Default.  In the event that any member of the
Lender Group shall acquire actual knowledge, or shall have been notified in
writing, of any Default, such member of the Lender Group shall promptly notify
the other members of the Lender Group, and the Administrative Agent shall take
such action and assert such rights under this Agreement as the Majority Lenders
shall request in writing, and the Administrative Agent shall not be subject to
any liability by reason of its acting pursuant to any such request.  If the
Majority Lenders shall fail to request the Administrative Agent to take action
or to assert rights under this Agreement in respect of any Default after their
receipt of the notice of any Default from a member of the Lender Group, or shall
request inconsistent action with respect to such Default, the Administrative
Agent may, but shall not be required to, take such action and assert such rights
(other than rights under Article 9) as it deems in its discretion to be
advisable for the protection of the Lender Group, except that, if the Majority
Lenders have instructed the Administrative Agent not to take such action or
assert such right, in no event shall the Administrative Agent act contrary to
such instructions.

 

Section 10.9          Responsibility Disclaimed.  The Administrative Agent shall
not be under any liability or responsibility whatsoever as Administrative Agent:

 

(a)           To any Borrower Party or any other Person or entity as a
consequence of any failure or delay in performance by or any breach by, any
member of the Lender Group of any of its obligations under this Agreement;

 

(b)           To any Lender Group, or any of them, as a consequence of any
failure or delay in performance by, or any breach by, any Borrower Party or any
other obligor of any of its obligations under this Agreement or any other Loan
Document; or

 

(c)           To any Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.

 

Section 10.10       Indemnification.  The Lenders agree to indemnify (to the
extent that the Borrowers are obligated to reimburse the Administrative Agent
under the Loan Documents and the Administrative Agent is not reimbursed by the
Borrowers) and hold harmless the Administrative Agent and each of its
Affiliates, employees, representatives,

 

132

--------------------------------------------------------------------------------


 

officers and directors (each an “Administrative Agent Indemnified Person”) pro
rata in accordance with their Aggregate Commitment Ratios from and against any
and all claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations, costs, expenses (including fees and
expenses of experts, agents, consultants and counsel) and disbursements, in each
case, of any kind or nature (whether or not an Indemnified Person is a party to
any such action, suit or investigation) whatsoever which may be imposed on,
incurred by, or asserted against an Indemnified Person resulting from any breach
or alleged breach by the Borrower Parties of any representation or warranty made
hereunder, or otherwise in any way relating to or arising out of the Revolving
Loan Commitments, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement, any other Loan Document, or any other
document contemplated by this Agreement (other than Bank Products Documents),
the making, administration or enforcement of the Loan Documents and the Loans or
any transaction contemplated hereby or any related matters unless, with respect
to any of the above, such Indemnified Person is determined by a final
non-appealable judgment of a court of competent jurisdiction to have acted or
failed to act with gross negligence or willful misconduct.  This Section 10.10
is for the benefit of the Administrative Agent and shall not in any way limit
the obligations of the Borrower Parties under Section 6.18.  The provisions of
this Section 10.10 shall survive the termination of this Agreement.

 

Section 10.11       Credit Decision.  Each member of the Lender Group represents
and warrants to each other member of the Lender Group that:

 

(a)           In making its decision to enter into this Agreement and to make
its Advances it has independently taken whatever steps it considers necessary to
evaluate the financial condition and affairs of the Borrower Parties and that it
has made an independent credit judgment, and that it has not relied upon
information provided by the Administrative Agent or any of its Affiliates;

 

(b)           So long as any portion of the Obligations remains outstanding, it
will continue to make its own independent evaluation of the financial condition
and affairs of the Borrower Parties; and

 

(c)           Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Administrative Agent, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower Parties which may come into the possession of any of the Administrative
Agent or any Affiliates of the Administrative Agent.

 

Section 10.12       Successor Administrative Agent.  Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the

 

133

--------------------------------------------------------------------------------


 

Administrative Borrower.  Upon any such resignation, the Majority Lenders shall
have the right to appoint a successor Administrative Agent (with the consent of
the Administrative Borrower if no Event of Default then exists).  If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the US, a State or any political subdivision thereof which has combined
capital and reserves in excess of $250,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties, and obligations of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article 10 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

Section 10.13       Administrative Agent May File Proofs of Claim.  The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel), the Lenders and the Issuing Banks allowed in
any judicial proceedings relative to any Borrower Party, or any of their
respective creditors or property, and shall be entitled and empowered to
collect, receive and distribute any monies, securities or other property payable
or deliverable on any such claims and any custodian in any such judicial
proceedings is hereby authorized by each Lender and each Issuing Bank to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due to the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative Agent under
Section 11.2.  Nothing contained in this Agreement or the Loan Documents shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting this Agreement,
any Revolving Loan Notes, the Letters of Credit or the rights of any holder
thereof, or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any Issuing Bank in any such proceeding.

 

Section 10.14       Collateral.  The Administrative Agent is hereby authorized
to hold all Collateral pledged pursuant to any Loan Document and to act on
behalf of the Lender Group, in its own capacity and through other agents
appointed by it, under the Security

 

134

--------------------------------------------------------------------------------


 

Documents; provided, that the Administrative Agent shall not agree to the
release of any Collateral except in accordance with the terms of this
Agreement.  The Lender Group acknowledges that the Loans, any Overadvances, all
Obligations with respect to Bank Products Documents and all interest, fees and
expenses hereunder constitute one Funded Debt, secured by all of the
Collateral.  The Administrative Agent hereby appoints each Lender and each
Issuing Bank as its agent (and each Lender and each Issuing Bank hereby accepts
such appointment) for the purpose of perfecting the Administrative Agent’s Liens
in assets which, in accordance with the UCC, can be perfected by possession. 
Should any Lender or any Issuing Bank obtain possession of any such Collateral,
subject to the limitations set forth in the Blocked Account Agreements, promptly
upon the Administrative Agent’s request therefor shall deliver such Collateral
to the Administrative Agent or in accordance with the Administrative Agent’s
instructions.

 

Section 10.15       Release of Collateral.

 

(a)           Each Lender and each Issuing Bank hereby directs, in accordance
with the terms of this Agreement, the Administrative Agent to release any Lien
held by the Administrative Agent for the benefit of the Lender Group:

 

(i)            against all of the Collateral, upon final and indefeasible
payment in full of the Obligations and termination of the Revolving Loan
Commitments;

 

(ii)           against any part of the Collateral sold, transferred or disposed
of by the Borrower Parties if such sale, transfer or other disposition is
permitted by Section 8.7 or is otherwise consented to by the requisite Lenders
for such release as set forth in Section 11.12, as certified to the
Administrative Agent by the Administrative Borrower in a certificate of an
Authorized Signatory of the Administrative Borrower;

 

(iii)          at the option of the Borrowers, after the Senior Notes Repayment
Date, against all or any portion of the Eligible Trademarks designated by the
Borrowers so long as (1) no Default or Event of Default has occurred and is
continuing, (2) after excluding such Eligible Trademarks from the Borrowing Base
as reflected on the most recently delivered Borrowing Base Certificate, an
Overadvance does not occur and (3) if such release is in connection with the
issuance or incurrence of Funded Debt secured by such Eligible Trademarks that
is permitted pursuant to Section 8.1(d) of this Agreement, the Administrative
Agent shall receive a Use Agreement, by and among the Administrative Agent, the
applicable Borrower Parties and the Person or Persons (or agent for such Person
or Persons) providing such Funded Debt. In addition, if any Eligible Trademark
is sold to any Person that is not a Borrower Party, unless Availability,
calculated after excluding such Eligible Trademarks from the Borrowing Base as
reflected on the most recently delivered Borrowing Base Certificate and after

 

135

--------------------------------------------------------------------------------


 

giving effect to any resulting prepayment pursuant to Section 2.6(c) of this
Agreement, is greater than twenty-two and one half of one percent (22.5%) of the
amount of the Revolving Loan Commitment at the time of such sale, the Borrowers
shall be required to provide a Licensor Consent Agreement by and among the
Administrative Agent, the applicable Borrower Party and the Person purchasing
such Eligible Trademarks; provided, that the Administrative Agent may impose
applicable reserves with respect to any Inventory that is subject to a Licensor
Consent Agreement with respect to any applicable royalty fees and other costs
related to a liquidation of applicable Inventory. For the avoidance of doubt,
any Inventory related to any Eligible Trademark that is sold to a third party
and is not subject to a Licensor Consent Agreement shall be deemed ineligible;
and

 

(iv)          against any Note Priority Collateral (as defined in the Security
Agreement but excluding any Eligible Trademarks) and against any Excluded
Property (as defined in the Security Agreement) in accordance with Section 19 of
the Security Agreement.

 

(b)           Each Lender and each Issuing Bank hereby directs the
Administrative Agent to execute and deliver or file or authorize the filing of
such termination and partial release statements and do such other things as are
necessary to release Liens to be released pursuant to this Section 10.15
promptly upon the effectiveness of any such release.  Upon request by the
Administrative Agent at any time, the Lenders and the Issuing Banks will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 10.15.

 

Section 10.16       Additional Agents.  None of the Lenders or other entities
identified on the facing page of this Agreement as a “Lead Arranger”,
“Syndication Agents”, or “Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Lenders as such if such entity
is also a Lender.  Without limiting the foregoing, none of the Lenders or other
entities so identified shall have or be deemed to have any fiduciary
relationship with any other Lender.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other entities so identified
in deciding to enter into this Agreement or any other Loan Document or in taking
or not taking action hereunder or thereunder.

 

ARTICLE 11.

 

MISCELLANEOUS

 

Section 11.1          Notices.

 

(a)           All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1)

 

136

--------------------------------------------------------------------------------


 

day after being entrusted to a reputable commercial overnight delivery service,
(or to the extent specifically permitted under Section 11.1(c) only, when sent
out by electronic means) addressed to the party to which such notice is directed
at its address determined as in this Section 11.1.  All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

 

(i)

If to any Borrower Party, to such Borrower Party in care of the Administrative
Borrower at:

 

 

 

Oxford Industries, Inc.

 

222 Piedmont Avenue

 

Atlanta, Georgia 30308-1545

 

Attn: General Counsel

 

 

 

with a copy to:

 

 

 

King & Spalding LLP

 

1180 Peachtree Street, NE

 

Atlanta, Georgia 30309-3521

 

Attn: Hector E. Llorens, Jr., Esq.

 

 

(ii)

If to the Administrative Agent, to it at:

 

 

 

SunTrust Bank

 

303 Peachtree Street, Twenty-Third Floor

 

Atlanta, Georgia 30308

 

Attn: Group Portfolio Manager

 

 

 

with a copy to:

 

 

 

J. Craig Lee, Esq.

 

Paul Hastings LLP

 

600 Peachtree Street, N.E.

 

Suite 2400

 

Atlanta, Georgia 30308

 

 

(iii)

If to the Lenders, to them at the addresses set forth on the signature pages of
this Agreement; and

 

 

(iv)

If to the Issuing Banks, at the addresses set forth on the signature pages of
this Agreement.

 

137

--------------------------------------------------------------------------------


 

(b)           Any party hereto may change the address to which notices shall be
directed under this Section 11.1 by giving ten (10) days’ written notice of such
change to the other parties.

 

(c)           The Borrowers may make delivery of the items required by Sections
7.1, 7.2 and 7.3 via Electronic Transmission to the Lender Group.

 

Section 11.2          Expenses.  The Borrowers agree to promptly pay or promptly
reimburse:

 

(a)           All reasonable out-of-pocket expenses of the Administrative Agent
and its Affiliates in connection with the preparation, negotiation, execution,
delivery and syndication of this Agreement and the other Loan Documents, the
transactions contemplated hereunder and thereunder, and the making of the
initial Advance hereunder, including, but not limited to, the reasonable fees
and disbursements of counsel for the Administrative Agent and its Affiliates;

 

(b)           All reasonable out-of-pocket expenses of the Administrative Agent
in connection with the administration of the transactions contemplated in this
Agreement and the other Loan Documents, and the preparation, negotiation,
execution, and delivery of any waiver, amendment, or consent by the Lenders
relating to this Agreement or the other Loan Documents, including, but not
limited to, all reasonable out-of-pocket expenses of the Administrative Agent in
connection with their periodic field audits, a fee of $1,000 per day (as may be
increased from time to time by the Administrative Agent), per auditor, plus
reasonable out-of-pocket expenses for each field audit of the Administrative
Agent performed by personnel employed by the Administrative Agent, and the
reasonable fees and disbursements of counsel for the Administrative Agent;

 

(c)           (i) All out-of-pocket costs and expenses of the Administrative
Agent in connection with any restructuring, refinancing, or “work out” of the
transactions contemplated by this Agreement, and of obtaining performance under
this Agreement and the other Loan Documents, and all out-of-pocket costs and
expenses of collection of the Administrative Agent if default is made in the
payment of the Obligations, which in each case shall include fees and
out-of-pocket expenses of counsel for the Administrative Agent, and the fees and
out-of-pocket expenses of any experts of the Administrative Agent, or
consultants of the Administrative Agent and (ii) in addition to the foregoing,
upon the occurrence and during the continuance of an Event of Default, the
Borrower Parties shall reimburse the other members of the Lender Group for their
out-of-pocket costs and expenses in connection with obtaining performance under
this Agreement and the other Loan Documents, and all out-of-pocket costs and
expenses of collection if default is made in the payment of the Obligations,
provided, however, out-of-pocket costs and expenses of counsel shall be limited
to one counsel for the Lender Group (in addition to the Administrative Agent’s
counsel referred to above); and

 

138

--------------------------------------------------------------------------------


 

(d)           All taxes, assessments, general or special, and other charges
levied on, or assessed, placed or made against any of the Collateral, any
Revolving Loan Notes or the Obligations.

 

(e)           All reasonable and documented out-of-pocket costs and expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder.

 

Section 11.3          Waivers.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents and the Bank Products Documents
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have.  No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right.  The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Advance.  In the event the Lenders decide to fund a request for
an Advance at a time when the Borrowers are not in strict compliance with the
terms of this Agreement, such decision by the Lenders shall not be deemed to
constitute an undertaking by the Lenders to fund any further requests for
Advances or preclude the Lenders from exercising any rights available to the
Lenders under the Loan Documents or at law or equity.  Any waiver or indulgence
granted by the Lenders or by the Majority Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or indulgence, or constitute a course of dealing by the Lenders at
variance with the terms of the Agreement such as to require further notice by
the Lenders of the Lenders’ intent to require strict adherence to the terms of
the Agreement in the future.  Any such actions shall not in any way affect the
ability of the Lenders, in their discretion, to exercise any rights available to
them under this Agreement or under any other agreement, whether or not the
Lenders are party, relating to the Borrowers.

 

Section 11.4          Set-Off.  In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
except to the extent limited by Applicable Law, at any time that an Event of
Default exists, each member of the Lender Group and each subsequent holder of
the Obligations is hereby authorized by the Borrower Parties at any time or from
time to time, without notice to the Borrower Parties or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special, time or demand, including, but
not limited to, Funded Debt evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow or custodial account)
and any other Funded Debt at any time held or owing by any member of the Lender
Group or any such holder to or for the credit or the account of any Borrower
Party, against and on account of the obligations and liabilities of the Borrower
Parties, to any member of the Lender Group or any such holder under this
Agreement, any Revolving Loan Notes, any other Loan Document and any Bank
Products Documents, including, but not limited to,

 

139

--------------------------------------------------------------------------------


 

all claims of any nature or description arising out of or connected with this
Agreement, any Revolving Loan Notes, any other Loan Document or any Bank
Products Document, irrespective of whether or not (a) the Lender Group shall
have made any demand hereunder or (b) the Lender Group shall have declared the
principal of and interest on the Loans and any Revolving Loan Notes and other
amounts due hereunder to be due and payable as permitted by Section 9.2 and
although said obligations and liabilities, or any of them, shall be unmatured. 
Any sums obtained by any member of the Lender Group or by any subsequent holder
of the Obligations shall be subject to the application of payments provisions of
Article 2.

 

Section 11.5          Assignment.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Loan Commitment and the Loans at the time owing to it
and, if applicable, all or a portion of its Letter of Credit Commitment and
excluding rights and obligations with respect to Bank Products Documents);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s portion of the Revolving Loan Commitment and
the Loans at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Revolving Loan Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent), shall not be less than $5,000,000, unless each of the Administrative
Agent and, so long as no Default exists, the Administrative Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed, and the
Administrative Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within seven (7) Business Days after having received notice thereof), and (ii)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 (unless such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund), and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. 
Subject to acceptance and

 

140

--------------------------------------------------------------------------------


 

recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 6.18, 12.3 and 12.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the portion of the
Revolving Loan Commitment of, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Any Lender may, without the consent of, or notice to, the Borrower
Parties or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.12(a)(i) that affects such
Participant.  Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.8(b), 2.9,
6.18, 6.19(c) and 12.3 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the

 

141

--------------------------------------------------------------------------------


 

extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.8(b) as though it were a Lender.  Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent.  A Participant that would be a
Non-US Lender Party if it were a Lender shall not be entitled to the benefits of
Section 2.8(b) unless the Administrative Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.8(b) as though it were a
Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a Fund, any pledge or assignment of all or any portion of such Lender’s
rights under this Agreement to any holders of obligations owed, or securities
issued, by such Lender as security for such obligations or securities, or to any
trustee for, or any other representative of, such holders, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 11.6          Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  In proving this Agreement or any other Loan Document in any
judicial proceedings, it shall not be

 

142

--------------------------------------------------------------------------------


 

necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought.  Any signatures delivered by a
party by facsimile transmission or by electronic transmission shall be deemed an
original signature hereto.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

Section 11.7          Governing Law.  This Agreement and the other Loan
Documents shall be construed in accordance with and governed by the laws of the
State of New York, except to the extent otherwise expressly provided in the Loan
Documents.

 

Section 11.8          Severability.  Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Section 11.9          Headings.  Headings used in this Agreement are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof.

 

Section 11.10       Source of Funds.  Notwithstanding the use by the Lenders of
the Base Rate and the Eurodollar Rate as reference rates for the determination
of interest on the Loans, the Lenders shall be under no obligation to obtain
funds from any particular source in order to charge interest to the Borrowers at
interest rates tied to such reference rates.

 

Section 11.11       Entire Agreement.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  Each Borrower Party represents and warrants to the Lender Group that
it has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

 

Section 11.12       Amendments and Waivers.

 

(a)           Neither this Agreement, any other Loan Document nor any term
hereof or thereof may be amended orally, nor may any provision hereof be waived
orally but only by an instrument in writing signed by the Majority Lenders, or
in the case of Loan Documents executed by the Administrative Agent (and not the
other members of the Lender Group), signed by the Administrative Agent and
approved by the Majority Lenders and, in the case of an amendment, also by the
Borrowers, except that:  (i) the

 

143

--------------------------------------------------------------------------------


 

consent of each of the Lenders (or in the case of clause (C) and clause (E),
each of the affected Lenders and, except in the case of clause (C) and clause
(E), excluding the Defaulting Lenders) and, in the case of an amendment, the
Borrowers, shall be required for (A) any sale or release of, or the
subordination of the Administrative Agent’s security interest in, any material
Collateral except in conjunction with sales or transfers of Collateral permitted
hereunder, (B) except in conjunction with sales or transfers of Collateral or
Subsidiaries or other transactions permitted hereunder, any release of any
guarantor of the Obligations, (C) any extensions, postponements or delays of the
Maturity Date or the scheduled date of payment of interest or principal or fees,
or any reduction of principal (without a corresponding payment with respect
thereto), or reduction in the rate or amount of interest or fees due to the
Lenders hereunder or under any other Loan Documents, (D) any amendment of this
Section 11.12 or of the definition of “Majority Lenders” or any other provision
of the Loan Documents specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, (E) any amendment increasing the Revolving Loan
Commitments (it being understood and agreed that a waiver of any Default or
Event of Default or modification of any of the defined terms contained herein
(other than those defined terms specifically addressed in this Section 11.12)
shall not constitute a change in the terms of the Revolving Loan Commitments of
any Lender), (F) any amendment to the definition of Borrowing Base (including,
without limitation, increasing the amounts or percentages set forth therein) or
any amendment to any of the defined terms used therein, (G) any amendment to the
definition of “Availability” or any of the defined terms used therein, (H) any
amendment to Section 2.10 or Section 2.11 and (I) any amendment to the
definition of Revolving Commitment Ratio or any of the defined terms used
therein; (ii) the consent of the Administrative Agent, the Majority Lenders and
the Borrowers shall be required for any amendment to Section 2.1(f) or Article
10; (iii) the consent of the Issuing Banks, the Majority Lenders and the
Borrowers shall be required for any amendment to Sections 2.1(c) or 2.15 or the
definition of “Letter of Credit Commitment”; (iv) the consent of the Guarantors
and the Majority Lenders shall be required for any amendment to Article 3; (v)
the consent of the Swing Bank, the Majority Lenders and the Borrowers shall be
required for any amendment to Section 2.1(d) or Section 2.2(g); (vi) the consent
of the Administrative Agent only shall be required to amend Schedule 1(a) to
reflect assignments of the Revolving Loan Commitments and Loans in accordance
with this Agreement; (vii) the consent of the Administrative Agent and the
Borrowers only shall be required to amend the definition of Borrowing Base
(including any defined terms used, directly or indirectly, in the definition of
Borrowing Base) to take into account any Foreign Subsidiary organized under the
laws of Canada or any province thereof (excluding the Province of Quebec) that
becomes a Borrower Party in accordance with the terms of Section 6.20 and to
include in the Borrowing Base comparable assets and asset classes of such
Foreign Subsidiary organized under the laws of Canada or any province thereof
(excluding the Province of Quebec), in each case, subject to the limitations, to
the extent applicable, set forth in the last paragraph of the definition of
Borrowing Base; and (viii) the consent of the Administrative Agent, the Majority
Lenders and the Borrowers only shall be required to

 

144

--------------------------------------------------------------------------------


 

amend the definition of Borrowing Base (including any defined terms used,
directly or indirectly, in the definition of Borrowing Base) to take into
account any other Foreign Subsidiary that becomes a Borrower Party in accordance
with the terms of Section 6.20 and to include in the Borrowing Base comparable
assets and asset classes of such Foreign Subsidiary), in each case, subject to
the limitations, to the extent applicable, set forth in the last paragraph of
the definition of Borrowing Base.  In addition to the required consents set
forth above, if SunTrust Bank or any Affiliate thereof has entered into a Lender
Hedge Agreement with any Borrower Party and SunTrust Bank is no longer the
Administrative Agent or a Lender, the consent of SunTrust Bank or such Affiliate
shall be required for any amendment to Section 2.11 or any amendment described
in clause (i)(A) above.  Any amendment, modification, waiver, consent,
termination or release of any Bank Products Documents may be effected by the
parties thereto without the consent of the Lender Group.

 

(b)           Each Lender grants to the Administrative Agent the right to
purchase all (but not less than all) of such Lender’s portion of the Revolving
Loan Commitment, Letter of Credit Commitment, the Loans and Letter of Credit
Obligations owing to it and any Revolving Loan Notes held by it and all of its
rights and obligations hereunder and under the other Loan Documents at a price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid
commitment fees and letter of credit fees owing to such Lender plus the amount
necessary to cash collateralize any Letters of Credit issued by such Lender,
which right may be exercised by the Administrative Agent if such Lender refuses
to execute any amendment, waiver or consent which requires the written consent
of all of the Lenders and to which the Majority Lenders, the Administrative
Agent and the Borrowers have agreed.  Each Lender agrees that if the
Administrative Agent exercises its option hereunder, it shall promptly execute
and deliver an Assignment and Acceptance and other agreements and documentation
necessary to effectuate such assignment.  The Administrative Agent may assign
its purchase rights hereunder to any assignee if such assignment complies with
the requirements of Section 11.5(b).

 

(c)           If any fees are paid to the Lenders as consideration for
amendments, waivers or consents with respect to this Agreement, at
Administrative Agent’s election, such fees may be paid only to those Lenders
that agree to such amendments, waivers or consents within the time specified for
submission thereof.

 

Section 11.13       Other Relationships.  No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of any member
of the Lender Group to enter into or maintain business relationships with the
Borrowers, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.

 

145

--------------------------------------------------------------------------------


 

Section 11.14       Pronouns.  The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

 

Section 11.15       Disclosure.  The Borrower Parties agree that the
Administrative Agent shall have the right, with the consent of the
Administrative Borrower (such consent not to be unreasonably withheld), to issue
press releases regarding the making of the Loans and the issuance and the
Revolving Loan Commitment to the Borrowers pursuant to the terms of this
Agreement.

 

Section 11.16       Replacement of Lender.  In the event that a Replacement
Event (as defined below) occurs and is continuing with respect to any Lender,
the Administrative Borrower may designate another financial institution (such
financial institution being herein called a “Replacement Lender”) acceptable to
the Administrative Agent, and which is not a Borrower or an Affiliate of any
Borrower, to assume such Lender’s Revolving Loan Commitment hereunder, to
purchase the Loans and participations of such Lender and such Lender’s rights
hereunder and (if such Lender is an Issuing Bank) to issue Letters of Credit in
substitution for all outstanding Letters of Credit issued by such Lender,
without recourse to or representation or warranty by, or expense to, such Lender
for a purchase price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid commitment fees and letter of credit fees owing to such
Lender plus amounts necessary to cash collateralize any Letters of Credit issued
by such Lender, and upon such assumption, purchase and substitution, and subject
to the execution and delivery to the Administrative Agent by the Replacement
Lender of documentation satisfactory to the Administrative Agent (pursuant to
which such Replacement Lender shall assume the obligations of such original
Lender under this Agreement), the Replacement Lender shall succeed to the rights
and obligations of such Lender hereunder and such Lender shall no longer be a
party hereto or have any rights hereunder provided that the obligations of the
Borrowers to indemnify such Lender with respect to any event occurring or
obligations arising before such replacement shall survive such replacement. 
“Replacement Event” shall mean, with respect to any Lender, (a) the commencement
of or the taking of possession by, a receiver, custodian, conservator, trustee
or liquidator of such Lender, or the declaration by the appropriate regulatory
authority that such Lender is insolvent or such Lender shall become a Defaulting
Lender or (b) the making of any claim by any Lender under Sections 2.8(b), 12.3
or 12.5, unless the changing of the lending office by such Lender would obviate
the need of such Lender to make future claims under such Sections.

 

Section 11.17       Confidentiality.  No member of the Lender Group shall
disclose any non-public, confidential information regarding the Borrower Parties
or their Subsidiaries (“Confidential Information”) to any other Person without
the consent of the Administrative Borrower, other than (i) to such member of the
Lender Group’s Affiliates and their officers, directors, employees, agents and
advisors, to other members of the

 

146

--------------------------------------------------------------------------------


 

Lender Group and, as contemplated by Section 11.5, to actual or prospective
assignees and participants, and then only on a confidential basis, (ii) as
required by any law, rule or regulation or judicial process, (iii) to any rating
agency when required by it, provided, that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Borrower Parties received by it from
such member of the Lender Group, (iv) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking, and (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder.

 

Section 11.18       Revival and Reinstatement of Obligations.  If the incurrence
or payment of the Obligations by any Borrower or any Guarantor, or the transfer
to the Lender Group of any property, should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a “Voidable Transfer”), and if the
Lender Group, or any of them, is required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group, or any of them, is required or elects to repay or
restore, and as to all reasonable costs, expenses and attorneys fees of the
Lender Group related thereto, the liability of the Borrowers or such Guarantor,
as applicable, automatically shall be revived, reinstated and restored and shall
exist as though such Voidable Transfer had never been made.

 

Section 11.19       Electronic Transmissions.  (a) Authorization.  Subject to
the provisions of this Section 11.19(a), each of the Administrative Agent, the
Borrower Parties, the Lenders, each Issuing Bank and each of their Affiliates is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each of the
Borrower Parties hereby acknowledges and agrees, and each of the Borrower
Parties shall cause each of their Subsidiaries to acknowledge and agree, that
the use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

(b)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to the terms and conditions of this Agreement,
separate terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.

 

147

--------------------------------------------------------------------------------


 

(c)           Limitation of Liability.  All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent, the Lenders or any of their respective Affiliates warrants
the accuracy, adequacy or completeness of any E-Systems or Electronic
Transmission, and each disclaims all liability for errors or omissions therein. 
No warranty of any kind is made by the Administrative Agent, the Lenders or any
of their respective Affiliates in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects.  Each of the Borrowers and the other Borrower
Parties agrees that the Lender Group has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

Section 11.20       [Intentionally Omitted].

 

Section 11.21       Amendment and Restatement.

 

(a)           Each Borrower Party acknowledges and agrees that the security
interests and Liens (as defined in the Existing Credit Agreement) granted to the
Administrative Agent pursuant to the Existing Credit Agreement and the other
Security Documents (as defined in the Existing Credit Agreement), shall remain
outstanding and in full force and effect, without interruption or impairment of
any kind, in accordance with the Existing Credit Agreement and shall continue to
secure the Obligations except to the extent such Security Documents are amended,
restated, modified or otherwise supplemented on the Agreement Date.

 

(b)           Each Borrower Party acknowledges and agrees that (i) the
Obligations represent, among other things, the amendment, restatement, renewal,
extension, consolidation and modification of the Obligations (as defined in the
Existing Credit Agreement) arising in connection with the Existing Credit
Agreement and other Loan Documents (as defined in the Existing Credit Agreement)
executed in connection therewith; (ii) the Borrower Parties intend that the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith and the collateral
pledged thereunder shall secure, without interruption or impairment of any kind,
all existing Obligations (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith, as they may be
amended, restated, renewed, extended, consolidated and modified hereunder,
together with all other obligations hereunder; (iii) all Liens (as defined in
the Existing Credit Agreement) evidenced by the Loan Documents (as defined in
the Existing Credit Agreement) executed in connection therewith are hereby
ratified, confirmed and continued; and (iv) the Loan Documents are intended to
restate, renew, extend, consolidate, amend and modify the Existing Credit
Agreement and the other Loan

 

148

--------------------------------------------------------------------------------


 

Documents (as defined in the Existing Credit Agreement) executed in connection
therewith.

 

Each Borrower Party intends that (i) the provisions of the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby and by the other Loan
Documents, be hereby superseded and replaced by the provisions hereof and of the
other Loan Documents; (ii) the Revolving Loan Notes restate, renew, extend,
consolidate, amend, modify, replace, are substituted for and supersede in their
entirety, but do not extinguish, the Obligations (as defined in the Existing
Credit Agreement) arising under the Revolving Loan Notes (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement; and
(iii) by entering into and performing their respective obligations hereunder,
this transaction shall not constitute a novation.

 

ARTICLE 12.

 

YIELD PROTECTION

 

Section 12.1          Eurodollar Rate Basis Determination.  Notwithstanding
anything contained herein which may be construed to the contrary, if with
respect to any proposed Eurodollar Advance for any Eurodollar Advance Period,
the Administrative Agent (a) determines (which determination shall be conclusive
absent manifest error and binding upon the Borrowers) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Eurodollar Advance Period or (b) is advised by the Majority Lenders that the
Eurodollar Basis for such Eurodollar Advance Period will not adequately and
fairly reflect the cost to the Lenders of making or maintaining the Loans for
such Eurodollar Advance Period, the Administrative Agent shall forthwith give
notice thereof to the Administrative Borrower and the Lenders, whereupon until
the Administrative Agent notifies the Administrative Borrower that the
circumstances giving rise to such situation no longer exist, the obligations of
the Lenders to make Eurodollar Advances shall be suspended.

 

Section 12.2          Illegality.  If any change in Applicable Law, any change
in the interpretation or administration of any Applicable Law by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any change in compliance with
Applicable Law as a result of compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank, or comparable agency after the Agreement Date, shall make it
unlawful for any Lender to make, maintain, or fund its Eurodollar Advances, such
Lender shall so notify the Administrative Agent, and the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Administrative
Borrower.  Before giving any notice to the Administrative Agent pursuant to this
Section 12.2, such Lender shall designate a different lending office if such
designation will avoid the need

 

149

--------------------------------------------------------------------------------


 

for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.  Upon receipt of such notice,
notwithstanding anything contained in Article 2, the Borrowers shall repay in
full the then outstanding principal amount of each affected Eurodollar Advance
of such Lender, together with accrued interest thereon, either (a) on the last
day of the then current Eurodollar Advance Period applicable to such Eurodollar
Advance if such Lender may lawfully continue to maintain and fund such
Eurodollar Advance to such day or (b) immediately if such Lender may not
lawfully continue to fund and maintain such Eurodollar Advance to such day. 
Concurrently with repaying each affected Eurodollar Advance of such Lender,
notwithstanding anything contained in Article 2, the Borrowers shall borrow a
Base Rate Advance from such Lender, and such Lender shall make such Advance in
an amount such that the outstanding principal amount of the Revolving Loans held
by such Lender shall equal the outstanding principal amount of such Revolving
Loans immediately prior to such repayment.

 

Section 12.3          Increased Costs.

 

(a)           If any change in Applicable Law, any change in the interpretation
or administration of any Applicable Law by any governmental authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
governmental authority, central bank, or comparable agency after the Agreement
Date; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III shall be deemed to be a change in Applicable
Law, regardless of the date enacted, adopted or issued:

 

(i)            Shall subject any Lender to any tax, duty, or other charge
(excluding any Excluded Taxes and without duplication of any Indemnified Taxes
or Other Taxes covered by Section 2.8(b)) with respect to its obligation to make
Eurodollar Advances, or its Eurodollar Advances, or shall change the basis of
taxation of payments to any Lender of the principal of or interest on its
Eurodollar Advances or in respect of any other amounts due under this Agreement
in respect of its Eurodollar Advances or its obligation to make Eurodollar
Advances (except for changes in the rate of tax on the overall net income of
such Lender);

 

(ii)           Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System, but excluding any included in an applicable Eurodollar Reserve
Percentage), special deposit, assessment, or other requirement or

 

150

--------------------------------------------------------------------------------


 

condition against assets of, deposits (other than as described in Section 12.5)
with or for the account of, or commitments or credit extended by any Lender, or
shall impose on any Lender or the eurodollar interbank borrowing market any
other condition affecting its obligation to make such Eurodollar Advances or its
Eurodollar Advances; and the result of any of the foregoing is to increase the
cost to such Lender of making or maintaining any such Eurodollar Advances, or to
reduce the amount of any sum received or receivable by the Lender under this
Agreement or under any Revolving Loan Notes with respect thereto, and such
increase is not given effect in the determination of the Eurodollar Rate;

 

(iii)          Shall subject any Issuing Bank or any Lender to any tax, duty or
other charge (excluding any Excluded Taxes and without duplication of any
Indemnified Taxes or Other Taxes covered by Section 2.8(b)) with respect to the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit, or shall change the basis of taxation of payments to any
Issuing Bank or any Lender in respect of amounts drawn under Letters of Credit
or in respect of any other amounts due under this Agreement in respect of
Letters of Credit or the obligation of the Issuing Banks to issue Letters of
Credit or maintain Letters of Credit or the obligation of the Lenders to
participate in Letters of Credit (except for changes in the rate of tax on the
overall net income of such Issuing Bank or any Lender); or

 

(iv)          Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 12.5) with or for the
account of, or commitments or credit extended by any Issuing Bank, or shall
impose on any Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to such Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by such Issuing Bank or any Lender under this Agreement with respect
thereto,

 

then promptly upon demand by such Lender or such Issuing Bank, the Borrowers
agree to pay, without duplication of amounts due under Section 2.8(b), to such
Lender or such Issuing Bank such Additional Amount or amounts as will compensate
such Lender or such Issuing Bank for such increased costs.  Each Lender or each
Issuing Bank will promptly notify the Administrative Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender or the such Issuing Bank to
compensation pursuant to this Section 12.3 and will designate a different
lending office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole judgment of such Lender or such
Issuing Bank, be otherwise disadvantageous to such Lender or such Issuing Bank.

 

151

--------------------------------------------------------------------------------


 

(b)           A certificate of any Lender or any Issuing Bank claiming
compensation under this Section 12.3 and setting forth the Additional Amount or
amounts to be paid to it hereunder and calculations therefor shall be conclusive
in the absence of manifest error.  In determining such amount, such Lender or
such Issuing Bank may use any reasonable averaging and attribution methods.  If
any Lender or any Issuing Bank demands compensation under this Section 12.3, the
Borrowers may at any time, upon at least five (5) Business Days’ prior notice to
such Lender, prepay in full the then outstanding affected Eurodollar Advances of
such Lender, together with accrued interest thereon to the date of prepayment,
along with any reimbursement required under Section 2.9.  Concurrently with
prepaying such Eurodollar Advances, the Borrowers shall borrow a Base Rate
Advance, or a Eurodollar Advance not so affected, from such Lender, and such
Lender shall make such Advance in an amount such that the outstanding principal
amount of the Revolving Loans held by such Lender shall equal the outstanding
principal amount of such Revolving Loans immediately prior to such prepayment.

 

Section 12.4          Effect On Other Advances.  If notice has been given
pursuant to Sections 12.1, 12.2 or 12.3 suspending the obligation of any Lender
to make any, or requiring Eurodollar Advances of any Lender to be repaid or
prepaid, then, unless and until such Lender (or, in the case of Section 12.1,
the Administrative Agent) notifies the Administrative Borrower that the
circumstances giving rise to such repayment no longer apply, all Advances which
would otherwise be made by such Lender as to the Eurodollar Advances affected
shall, at the option of the Administrative Borrower, be made instead as Base
Rate Advances.

 

Section 12.5          Capital Adequacy.  If after the Agreement Date, any Lender
or any Issuing Bank (or any Affiliate of the foregoing) shall have reasonably
determined that the adoption of any applicable law, governmental rule,
regulation or order regarding the capital adequacy or liquidity requirements of
banks or bank holding companies, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or such Issuing Bank (or any Affiliate of
the foregoing) with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) of any such
governmental authority, central bank or comparable agency (but only if such
adoption, change, request or directive occurs after the Agreement Date), has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s (or any Affiliate of the foregoing) capital as a consequence of
such Lender’s or such Issuing Bank’s Revolving Loan Commitment or obligations
hereunder to a level below that which it could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
Issuing Bank’s (or any Affiliate of the foregoing) policies with respect to
capital adequacy or liquidity requirements immediately before such adoption,
change or compliance and assuming that such Lender’s or such Issuing Bank’s (or
any Affiliate of the foregoing) capital was fully utilized prior to such

 

152

--------------------------------------------------------------------------------


 

adoption, change or compliance), then, promptly upon demand by such Lender or
such Issuing Bank, the Borrowers shall immediately pay to such Lender or such
Issuing Bank such Additional Amounts as shall be sufficient to compensate such
Lender or such Issuing Bank for any such reduction actually suffered; provided,
however, that there shall be no duplication of amounts paid to a Lender pursuant
to this sentence and Section 12.3.  A certificate of such Lender or such Issuing
Bank setting forth the amount to be paid to such Lender or such Issuing Bank by
the Borrowers as a result of any event referred to in this paragraph shall,
absent manifest error, be conclusive.

 

ARTICLE 13.

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

Section 13.1          Jurisdiction and Service of Process.  FOR PURPOSES OF ANY
LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH
RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE
ADMINISTRATIVE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL
DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (THE
“DESIGNEE”).  THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE.  THE
LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR
PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY AS THE
AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY SERVICE OF
WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE
SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN
DELIVERED TO THE DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO SUCH
BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE
DEEMED TO BE MADE WHEN PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE
ADMINISTRATIVE BORROWER OR AN AFFILIATE OF THE ADMINISTRATIVE BORROWER, SERVICE
SHALL BE MADE ON DESIGNEE BY DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH
THE NEW YORK SECRETARY OF STATE FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR
ANY REASON, SUCH DESIGNEE SHALL NO LONGER SERVE AS DESIGNEE FOR A BORROWER PARTY
TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, SUCH BORROWER PARTY
SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES
EACH

 

153

--------------------------------------------------------------------------------


 

BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE
OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AGREEMENT, ALL
OTHER LOAN DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS.  IN THE EVENT THAT, FOR
ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED
ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

Section 13.2                             Consent to Venue.  EACH BORROWER PARTY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE
LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT BROUGHT IN
THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK,
AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 13.3                             Waiver of Jury Trial.  EACH BORROWER
PARTY AND EACH MEMBER OF THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE
LAW WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT
AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER
PARTY, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY
OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND
THE RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.

 

Section 13.4                             The Administrative Borrower.  Each
Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”), which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed the Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide the
Administrative Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.

 

154

--------------------------------------------------------------------------------


 

Section 13.5                             All Obligations to Constitute Joint and
Several Obligations.

 

(a)                                 All Obligations shall constitute joint and
several obligations of the Borrowers and shall be secured by the Administrative
Agent’s Lien upon all of the Collateral, and by all other Liens heretofore, now
or at any time hereafter granted by each Borrower to the Administrative Agent,
for the benefit of the Lender Group, to the extent provided in the Loan
Documents or Bank Product Documents under which such Lien arises.  Each Borrower
expressly represents and acknowledges that it is part of a common enterprise
with the other Borrowers and that any financial accommodations by the
Administrative Agent, and the other members of the Lender Group to any other
Borrower hereunder and under the other Loan Documents and the Bank Product
Documents are and will be of direct and indirect interest, benefit and advantage
to all Borrowers.  Each Borrower acknowledges that any Request for Advance,
Notice of Conversion/Continuation, Notice of Requested Commitment Increase,
Request for Issuance of Letter of Credit or other notice or request given by any
Borrower (including the Administrative Borrower) to the Administrative Agent
shall bind all Borrowers, and that any notice given by the Administrative Agent
or any other member of the Lender Group to any Borrower shall be effective with
respect to all Borrowers.  Each Borrower acknowledges and agrees that each
Borrower shall be liable, on a joint and several basis, for all of the Loans and
other Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or have had Letters
of Credit issued hereunder or the amount of such Loans received, Letters of
Credit issued or the manner in which the Administrative Agent or any other
member of the Lender Group accounts among the Borrowers for such Loans, Letters
of Credit or other extensions of credit on its books and records, and further
acknowledges and agrees that Loans and other extensions of credit to any
Borrower inure to the mutual benefit of all of the Borrowers and that the
Administrative Agent and the other members of the Lender Group are relying on
the joint and several liability of the Borrowers in extending the Loans and
other financial accommodations hereunder.  Each Borrower shall be entitled to
subrogation and contribution rights from and against the other Borrowers to the
extent any Borrower is required to pay to any member of the Lender Group any
amount in excess of the Loans advanced directly to, or other Obligations
incurred directly by, such Borrower or as otherwise available under Applicable
Law; provided, however, that such subrogation and contribution rights are and
shall be subject to the terms and conditions of this Section 13.5.

 

(b)                                 In the event any Borrower Party (a “Funding
Borrower Party”) shall make any payment or payments under this Agreement or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations hereunder, such Funding Borrower Party shall
have the right to seek contribution payments from each other Borrower Party
(each, a “Contributing Borrower Party”) to the extent permitted by Applicable
Law.  Nothing in this Section 13.5(b) shall affect any Borrower Party’s joint
and several liability to the Lender Group for the entire amount of its
Obligations.  Each Borrower Party covenants and agrees that (i) its right to
receive any contribution hereunder from a Contributing Borrower Party shall be
subordinate and junior in right of payment to all obligations of the Borrower
Parties to the Lender Group hereunder and (ii)

 

155

--------------------------------------------------------------------------------


 

it shall not exercise any such contribution rights unless and until the
Obligations shall have been paid in full in cash (or, with respect to Letters of
Credit, cash collateralized or supported by a letter of credit) and the
Revolving Loan Commitments terminated.

 

(c)                                  Nothing in this Section 13.5 shall affect
any Borrower’s joint and several liability to the Lender Group for the entire
amount of its Obligations.  Each Borrower Party covenants and agrees that its
right to receive any contribution hereunder from a contributing Borrower Party
shall be subordinate and junior in right of payment to all Obligations of the
Borrowers to the Lender Group hereunder.  No Borrower Party will exercise any
rights that it may acquire by way of subrogation hereunder or under any other
Loan Document or any Bank Product Document or at law by any payment made
hereunder or otherwise, nor shall any Borrower Party seek or be entitled to seek
any contribution or reimbursement from any other Borrower Party in respect of
payments made by such Borrower Party hereunder or under any other Loan Document
or under any Bank Product Document, until all amounts owing to the Lender Group
on account of the Obligations are paid in full in cash (or, with respect to
Letters of Credit, are either cash collateralized or supported by a letter of
credit) and the Revolving Loan Commitments are terminated.  If any amounts shall
be paid to any Borrower Party on account of such subrogation or contribution
rights at any time when all of the Obligations shall not have been paid in full,
such amount shall be held by such Borrower Party in trust for the Lender Group
segregated from other funds of such Borrower Party, and shall, forthwith upon
receipt by such Borrower Party, be turned over to the Administrative Agent in
the exact form received by such Borrower Party (duly endorsed by such Borrower
Party to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, as provided for herein.

 

[remainder of page intentionally left blank]

 

156

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

 

 

BORROWERS:

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUARANTORS:

BEN SHERMAN CLOTHING LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

OXFORD GARMENT, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

By:

Tommy Bahama Beverages, LLC, its sole member

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SUGARTOWN WORLDWIDE LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT,

 

ISSUING BANK AND LENDER:

SUNTRUST BANK, as the Administrative Agent, an Issuing Bank, a Lender and the
Swing Bank

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------